Execution Version

TERM LOAN CREDIT AND GUARANTY AGREEMENT
Dated as of February 12, 2014
by and among
NEW ENTERPRISE STONE & LIME CO., INC.,
as Borrower,
ASTI TRANSPORTATION SYSTEMS, INC.,
EII TRANSPORT INC.,
GATEWAY TRADE CENTER INC.,
PRECISION SOLAR CONTROLS INC.,
PROTECTION SERVICES INC.,
SCI PRODUCTS INC.
and
WORK AREA PROTECTION CORP.,
as Guarantors,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,
and
CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent







NY 74948303v5

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page


I.DEFINITIONS.    1
1.1Accounting Terms    1
1.2General Terms    2
1.3Uniform Commercial Code Terms    36
1.4Certain Matters of Construction    36
II.LOANS, PAYMENTS.    37
2.1Loans    37
2.2Procedures for Requesting Loans; Procedures for Selection of Applicable
Interest Rates for Loans    37
2.3Termination of Commitments    39
2.4[Reserved.]    39
2.5[Reserved.]    39
2.6Funding; Lender Sharing    39
2.7[Reserved.]    40
2.8Manner and Repayment of Loan    40
2.9[Reserved.]    41
2.10Statement of Account    41
2.11[Reserved.]    41
2.12[Reserved.]    41
2.13[Reserved.]    41
2.14[Reserved.]    41
2.15[Reserved.]    41
2.16[Reserved.]    41
2.17[Reserved.]    42
2.18[Reserved.]    42
2.19[Reserved.]    42
2.20Mandatory Prepayments; Voluntary Prepayments; Prepayment Premium    42
2.21Use of Proceeds    43

-ii-


NY 74948303v5

--------------------------------------------------------------------------------




2.22Defaulting Lender    44
III.INTEREST AND FEES.    44
3.1Interest    44
3.2[Reserved.]    45
3.3[Reserved.]    45
3.4Fee Letters    45
3.5Computation of Interest and Fees    45
3.6Maximum Charges    45
3.7Increased Costs    45
3.8Basis For Determining Interest Rate Inadequate or Unfair    46
3.9Capital Adequacy    47
3.10Delay in Requests    48
3.11Taxes    48
3.12Replacement of Lenders    51
IV.[RESERVED.]    51
V.REPRESENTATIONS AND WARRANTIES.    52
5.1Authority    52
5.2Formation and Qualification    52
5.3Survival of Representations and Warranties    52
5.4Tax Returns    53
5.5Financial Statements    53
5.6Entity Names    53
5.7O.S.H.A.; Environmental Compliance; Insurance; Flood Insurance    54
5.8Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance    55
5.9Patents, Trademarks, Copyrights and Licenses    56
5.10Licenses and Permits    56
5.11Default of Indebtedness    56
5.12No Default    57
5.13No Burdensome Restrictions    57

-iii-


NY 74948303v5

--------------------------------------------------------------------------------




5.14No Labor Disputes    57
5.15Margin Regulations    57
5.16Investment Company Act    57
5.17Disclosure    57
5.18Delivery of Revolving Loan Documents    57
5.19[Reserved.]    58
5.20Swaps    58
5.21Business and Property of Loan Parties    58
5.22Ineligible Securities    58
5.23Federal Securities Laws    58
5.24Equity Interests    58
5.25Commercial Tort Claims    59
5.26Letter of Credit Rights    59
5.27Material Contracts    59
VI.AFFIRMATIVE COVENANTS.    59
6.1Compliance with Laws    59
6.2Conduct of Business and Maintenance of Existence and Assets    59
6.3Books and Records    59
6.4Payment of Taxes    60
6.5Financial Covenants    60
6.6Insurance    61
6.7Payment of Indebtedness and Leasehold Obligations    62
6.8Environmental Matters    62
6.9Standards of Financial Statements    63
6.10Federal Securities Laws    63
6.11Execution of Supplemental Instruments    63
6.12[Reserved.]    63
6.13Government Receivables    63
6.14Membership / Partnership Interests    64
6.15Keepwell    64

-iv-


NY 74948303v5

--------------------------------------------------------------------------------




6.16Blocked Accounts    64
6.17Post-Closing Matters    64
6.18Appraisals    65
6.19Inspection of Books    66
6.20Deposit Account Control Agreement    66
VII.NEGATIVE COVENANTS.    67
7.1Merger, Consolidation, Acquisition and Sale of Assets    67
7.2Creation of Liens    68
7.3Guarantees    68
7.4Investments    68
7.5Loans    68
7.6Capital Expenditures    68
7.7Dividends    69
7.8Indebtedness    69
7.9Nature of Business    69
7.10Transactions with Affiliates    69
7.11Leases    70
7.12Subsidiaries    70
7.13Fiscal Year and Accounting Changes    70
7.14Pledge of Credit    70
7.15Amendment of Organizational Documents    70
7.16Compliance with ERISA    71
7.17Prepayment of Indebtedness    71
7.18Senior Secured Notes and Unsecured Notes    71
7.19Other Agreements    72
7.20Appraisal    72
VIII.CONDITIONS PRECEDENT.    72
8.1Conditions to Closing Date    72
IX.INFORMATION AS TO LOAN PARTIES.    76
9.1Disclosure of Material Matters    76

-v-


NY 74948303v5

--------------------------------------------------------------------------------




9.2Deliverables under the Revolving Credit Agreement    77
9.3Environmental Reports    77
9.4Litigation    77
9.5Material Occurrences    77
9.6Government Receivables    78
9.7Annual Financial Statements    78
9.8Quarterly Financial Statements    78
9.9Monthly Financial Statements    79
9.10Other Reports    79
9.11Additional Information    79
9.12Projected Operating Budget    79
9.13Variances from Operating Budget    80
9.14Notice of Suits, Adverse Events    80
9.15ERISA Notices and Requests    80
9.16Additional Documents    81
9.17Updates to Certain Schedules    81
9.18Financial Disclosure    81
9.19Producing Quarries Report    81
X.EVENTS OF DEFAULT.    82
10.1Nonpayment    82
10.2Breach of Representation    82
10.3Financial Information    82
10.4Judicial Actions    82
10.5Noncompliance    82
10.6Judgments    83
10.7Bankruptcy    83
10.8Material Adverse Effect    83
10.9Lien Priority    83
10.10Default under the Senior Secured Notes Documents, the Revolving Loan
Documents or the Unsecured Notes Documents    83

-vi-


NY 74948303v5

--------------------------------------------------------------------------------




10.11Cross Default    83
10.12Bonding Arrangements    84
10.13Breach of Guarantee or Collateral Documents    84
10.14Change of Control    84
10.15Invalidity    84
10.16Seizures    84
10.17Operations    84
10.18Pension Plans    85
10.19Anti-Money Laundering/International Trade Law Compliance    85
XI.LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.    85
11.1Rights and Remedies    85
11.2Administrative Agent’s Discretion    87
11.3Setoff    87
11.4Rights and Remedies not Exclusive    87
11.5Allocation of Payments after Event of Default    87
XII.WAIVERS AND JUDICIAL PROCEEDINGS.    88
12.1Waiver of Notice    88
12.2Delay    88
12.3Jury Waiver    88
XIII.GUARANTEE.    89
13.2Rights of Term Loan Secured Parties    89
13.3Obligations Unconditional    90
13.4Reinstatement    91
13.5Subrogation; Subordination    91
13.6Remedies    92
13.7Instrument for the Payment of Money    92
13.8Continuing Guarantee    92
13.9General Limitation on Guarantee Obligations    92
13.10Release of Loan Parties    92
13.11Right of Contribution    93

-vii-


NY 74948303v5

--------------------------------------------------------------------------------




13.12Default; Remedies; Bankruptcy; Etc    93
XIV.REGARDING AGENT.    94
14.1Appointment    94
14.2Nature of Duties    94
14.3Lack of Reliance on Administrative Agent    95
14.4Resignation of Agent; Successor Agent    95
14.5Certain Rights of Administrative Agent    96
14.6Reliance    96
14.7Notice of Default    96
14.8Indemnification    96
14.9Individual Capacity    97
14.10Delivery of Documents    97
14.11Loan Parties’ Undertaking to Administrative Agent    97
14.12No Reliance on Administrative Agent’s Customer Identification Program    97
14.13Other Agreements    97
14.14Withholding Tax    98
XV.[RESERVED.]    98
XVI.MISCELLANEOUS.    98
16.1Governing Law    98
16.2Entire Understanding; Amendments and Waivers    99
16.3Successors and Assigns; Participations    101
16.4Application of Payments    103
16.5Indemnity    104
16.6Notice    105
16.7Survival    107
16.8Severability    107
16.9Expenses    107
16.10Injunctive Relief    107
16.11Consequential Damages    108
16.12Captions    108

-viii-


NY 74948303v5

--------------------------------------------------------------------------------




16.13Counterparts; Facsimile Signatures    108
16.14Construction    108
16.15Confidentiality; Sharing Information; Material Non-Public
Information    108
16.16Publicity    109
16.17Certifications from Banks and Participants; USA PATRIOT Act    110
16.18Anti-Terrorism Laws    110
16.19Release of Loan Parties and Collateral    111
16.20Intercreditor Agreements    111



-ix-


NY 74948303v5

--------------------------------------------------------------------------------








LIST OF EXHIBITS AND SCHEDULES
Exhibits
Exhibit 1.2(a)    Compliance Certificate
Exhibit 1.2(b)    Form of Joinder Agreement
Exhibit 2.1(a)    Term Credit Note
Exhibit 5.5(b)    Financial Projections
Exhibit 8.1(g)    Financial Condition Certificate
Exhibit 16.3     Loan Transfer Supplement
Schedules
Schedule 1A-1    Material Real Property (Fee Interests)
Schedule 1A-2    Material Real Property (Leasehold Interests)
Schedule 1.2     Permitted Encumbrances
Schedule 1.3    Plant and Quarry Assets; Producing Quarries
Schedule 1.4    Specific Real Property Fee with No Second
Schedule 1.5    Specific Real Property Fee with Second
Schedule 1.6    Specific Real Property Leasehold
Schedule 1.7    Term Loan Exclusive Real Property
Schedule 1.8    Existing Letters of Credit
Schedule 2.1    Commitments
Schedule 4.4     Equipment and Inventory Locations; Place of Business; Chief
Executive
Office; Real Property
Schedule 5.1    Consents
Schedule 5.2(a)     States of Qualification and Good Standing
Schedule 5.2(b)     Subsidiaries
Schedule 5.4    Federal Tax Identification Number
Schedule 5.6     Prior Names
Schedule 5.8(b)(i)     Litigation
Schedule 5.8(b)(ii)    Indebtedness
Schedule 5.8(d)     Plans
Schedule 5.9     Intellectual Property
Schedule 5.10     Licenses and Permits
Schedule 5.11    Defaults of Indebtedness
Schedule 5.14     Labor Disputes
Schedule 5.24    Equity Interests

-x-


NY 74948303v5

--------------------------------------------------------------------------------




Schedule 5.25    Commercial Tort Claims
Schedule 5.26    Letter-of-Credit Rights
Schedule 5.27    Material Contracts
Schedule 6.17(d)    Post-Closing Matters
Schedule 7.1(b)    Permitted Asset Sales
Schedule 7.3     Guarantees
Schedule 8.1(t)    Title Insurance



-xi-


NY 74948303v5

--------------------------------------------------------------------------------




TERM LOAN CREDIT AND GUARANTY AGREEMENT
This Term Loan Credit and Guaranty Agreement dated as of February 12, 2014 is by
and among NEW ENTERPRISE STONE & LIME CO., INC., a corporation organized under
the laws of the State of Delaware, as borrower (“Borrower”), ASTI TRANSPORTATION
SYSTEMS, INC., a corporation organized under the laws of the State of Delaware
(“ASTI”), EII TRANSPORT INC., a corporation organized under the laws of the
Commonwealth of Pennsylvania (“EII”), GATEWAY TRADE CENTER INC., a corporation
organized under the laws of the State of New York (“Gateway”), PRECISION SOLAR
CONTROLS INC., a corporation organized under the laws of the State of Texas
(“Precision”), PROTECTION SERVICES INC., a corporation organized under the laws
of the Commonwealth of Pennsylvania (“Protection”), SCI PRODUCTS INC., a
corporation organized under the laws of the Commonwealth of Pennsylvania
(“SCI”), WORK AREA PROTECTION CORP., a corporation organized under the laws of
the State of Illinois (“Work Area”, and together with ASTI, EII, Gateway,
Precision, Protection, SCI, and each Person joined hereto as a guarantor from
time to time, collectively, the “Guarantors”, and each a “Guarantor”), the
lenders from time to time party hereto (collectively, the “Lenders” and each
individually a “Lender”), and CORTLAND CAPITAL MARKET SERVICES LLC (“Cortland”),
as administrative agent (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”).
IN CONSIDERATION of the mutual covenants and undertakings herein contained, the
parties hereto hereby agree as follows:
I.
DEFINITIONS.

1.1    Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined shall have the respective meanings given to them under GAAP; provided,
however that, whenever such accounting terms are used for the purposes of
determining compliance with financial covenants in this Agreement, such
accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of the Loan Parties for the
fiscal year ended February 28, 2013. Notwithstanding the foregoing, if Borrower
notifies Administrative Agent in writing that the Loan Parties wish to amend any
financial covenant in Section 6.5 of this Agreement or other covenant that
depends on the interpretation of accounting terms to eliminate the effect of any
change in GAAP occurring after the Closing Date on the operation of such
financial covenants (or if Administrative Agent notifies Borrower in writing
that the Required Lenders wish to amend any financial covenant to eliminate the
effect of any such change in GAAP), then Administrative Agent, the Lenders and
Borrower shall negotiate in good faith to amend such ratios or requirements to
preserve the original intent thereof in light of such



NY 74948303v5

--------------------------------------------------------------------------------




change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, the Loan Parties’ compliance with such covenants shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
covenants or definitions are amended in a manner satisfactory to Borrower and
the Required Lenders, and the Loan Parties shall provide to Administrative
Agent, when they deliver their financial statements pursuant to Section 9.7 and
9.8 of this Agreement, such reconciliation statements as shall be reasonably
requested by Administrative Agent.
1.2    General Terms. For purposes of this Agreement, the following terms shall
have the following meanings:
“ABL First Lien Collateral” shall have the meaning set forth in the Noteholder
Intercreditor Agreement.
“ABL Intercreditor Agreement” shall mean that certain Intercreditor and
Collateral Agency Agreement, dated as of the Closing Date, by and among the Loan
Parties, Administrative Agent, the Revolving Administrative Agent and Collateral
Agent.
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.
“Affected Lender” shall have the meaning set forth in Section 3.12 hereof.
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above. For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote 10% or more of the Equity Interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for any such Person, or (y) to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise. For the avoidance of doubt, Rock Solid
Insurance and members of the Detwiler Family shall be deemed to be an Affiliate
of Borrower and its Subsidiaries.
“Agent Indemnified Parties” shall have the meaning set forth in Section 14.8
hereof.
“Agent Fee Letter” shall mean that certain fee letter, dated as of the Closing
Date, among the Loan Parties and Administrative Agent.
“Agents” shall mean, collectively, Administrative Agent and Collateral Agent.

-2-


NY 74948303v5

--------------------------------------------------------------------------------




“Agreement” shall mean this Term Loan Credit and Guaranty Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Rate in effect on such day plus one half of one percent (0.5%), and (c)
the sum of the Daily LIBOR Rate in effect on such day plus one percent (1.0%),
so long as a Daily LIBOR Rate is offered, ascertainable and not unlawful.
“Anti-Terrorism Laws” shall mean any Laws applicable to the Covered Entities
relating to terrorism, trade sanctions programs and embargoes, money laundering
or bribery, and any regulation, order, or directive promulgated, issued or
enforced pursuant to such Laws, all as amended, supplemented or replaced from
time to time.
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.
“Applicable Margin” shall mean (a) an amount equal to six percent (6.0%) for
Loans consisting of Domestic Rate Loans, and (b) an amount equal to seven
percent (7.0%) for Loans consisting of LIBOR Rate Loans.
“Applicable Percentage” shall mean, with respect to any Lender at any time, the
percentage (carried out to the second decimal place) of (i) prior to the funding
of the Loans on the Closing Date, the amount of such Lender’s Commitment at such
time to the aggregate Commitments at such time and (ii) thereafter, the
outstanding principal balance of such Lender’s Loan at such time to the
aggregate outstanding Loans at such time. The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.1 or in
the Loan Transfer Supplement pursuant to which such Lender becomes a party
hereto, as applicable.
“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.
“Appraised Value” shall mean, with respect to any Specific Real Property and
Term Loan Exclusive Real Property, the fair market value of such Specific Real
Property or Term Loan Exclusive Real Property, as the case may be, as set forth
in the most recent SRP Appraisal conducted by an Approved Appraiser.
“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.

-3-


NY 74948303v5

--------------------------------------------------------------------------------




“Approved Appraiser” shall mean an independent appraiser reasonably satisfactory
to Administrative Agent (acting at the direction of the Required Lenders);
provided, however, that the appraiser used in connection with the Closing Date
Appraisals and the Valley Quarry Appraisal shall be reasonably acceptable to
Administrative Agent with respect to any SRP Appraisal delivered after the
Closing Date.
“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail or any other equivalent electronic
service agreed to in writing by Administrative Agent, whether owned, operated or
hosted by Administrative Agent, any Lender, any of their Affiliates or any other
Person, that any party is obligated to, or otherwise chooses to, provide to
Administrative Agent pursuant to this Agreement or any Other Document, including
any financial statement, financial and other report, notice, request,
certificate and other informational material; provided that Approved Electronic
Communications shall not include any notice, demand, communication, information,
document or other material that Administrative Agent specifically instructs a
Person to deliver in physical form a reasonable time before the deadline for
such delivery.
“Bankruptcy Code” shall have the meaning set forth in Section 13.1 hereof.
“Base Rate” shall mean, at any time, a rate per annum equal to the rate last
quoted by The Wall Street Journal as the “base rate on corporate loans posted by
at least 75% of the nation’s largest banks” in the United States or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by Administrative Agent).
“Benefited Lender” shall have the meaning set forth in Section 2.6 hereof.
“Blocked Account Bank” shall have the meaning set forth in Section 6.20(a)
hereof.
“Blocked Accounts” shall have the meaning set forth in Section 6.20(a) hereof.
“Bonding Arrangements” shall mean indemnity agreements and other contracts,
agreements and instruments entered into with any bonding company with respect to
securing the performance of tenders, bids, surety or performance bonds (other
than in connection with litigation or judgments), purchase, construction, sales
or servicing contracts and similar obligations incurred in the normal business
consistent with industry practice.
“Bonding Intercreditor Agreement” shall have the meaning specified in Section
8.1.

-4-


NY 74948303v5

--------------------------------------------------------------------------------




“Borrower” shall have the meaning set forth in the preamble to this Agreement
and shall extend to its permitted successors and assigns.
“Borrower Materials” shall have the meaning set forth in Section 16.14 hereof.
“Borrower on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of Borrower and its Subsidiaries.
“Borrower’s Account” shall have the meaning set forth in Section 2.10 hereof.
“Bradford L/C Reimbursement Agreement” shall mean that certain Letter of Credit
Agreement, dated as of April 1, 2008, by and between Borrower (as successor to
Stabler Companies Inc.) and Manufacturers and Traders Trust Company, as the same
may be amended, restated, supplemented or otherwise modified or replaced from
time to time.
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in New York, New York and, if the applicable Business Day relates
to any LIBOR Rate Loans, such day must also be a day on which dealings are
carried on in the London interbank market.
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures. Capital Expenditures for any period shall include (without
duplication) the total principal portion of Capitalized Lease Obligations
incurred in such period.
“Capitalized Lease Obligation” shall mean any Indebtedness of any Loan Party
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP as in effect on the Closing
Date.
“Cash Burn” shall mean, for any period, (a) if EBITDA is negative for such
period, the sum of EBITDA (expressed as a positive number) plus Non-Financed
Capital Expenditures plus the amount of interest paid in cash plus the amount of
scheduled principal repayments of indebtedness, or (b) if EBITDA is positive for
such period, the amount (if any) by which the sum of (i) Non-Financed Capital
Expenditures, (ii) the amount of interest paid in cash and (iii) the amount of
scheduled principal repayments of indebtedness exceeds EBITDA.
“Cash Collateral Account” shall mean that certain interest bearing cash
collateral account in the name of and for the benefit of M&T to secure the
repayment of Borrower’s obligation to reimburse M&T for drafts drawn or that may
be drawn under the Existing Letters of Credit. The

-5-


NY 74948303v5

--------------------------------------------------------------------------------




cash collateral maintained in such account shall be in an amount equal to 103%
of the aggregate undrawn amount of the Existing Letters of Credit at such time,
plus any amounts which have been drawn thereunder but not reimbursed by
Borrower.
“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.
“CFTC” shall mean the Commodity Futures Trading Commission or any successor
thereto.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
“Change of Control” shall mean: (a) the occurrence of any event (whether in one
or more transactions) which results in the Detwiler Family failing to own,
directly or indirectly, more than fifty percent (50%) of the voting Equity
Interests (on a fully diluted basis) of Borrower, (b) the occurrence of any
event (whether in one or more transactions) which results in Borrower failing to
own, directly or indirectly, one hundred (100%) percent of the Equity Interests
(on a fully diluted basis) of any Loan Party (other than Borrower), other than
pursuant to a sale or other disposition permitted pursuant to Section 7.1
hereof, (c) any person or group of persons (within the meaning of Section 13(d)
or 14(a) of the Exchange Act), other than the Detwiler Family, shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the SEC under the Exchange Act) of more than thirty three and one-third percent
(33 1/3%) of the voting Equity Interests of Borrower; and (d) the occurrence of
a “change of control” under any of the Senior Secured Notes Documents, the
Revolving Loan Documents or the Unsecured Notes Documents.
“Charges” shall mean all Taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise,

-6-


NY 74948303v5

--------------------------------------------------------------------------------




profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation and property
Taxes, custom duties, fees, assessments, liens, claims and charges of any kind
whatsoever, together with any interest and any penalties, additions to tax or
additional amounts, imposed by any taxing or other authority, domestic or
foreign (including the Pension Benefit Guaranty Corporation or any environmental
agency or superfund), upon the Collateral, any Loan Party or any of its
Affiliates.
“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.
“Closing Date” shall mean the date on which all of the conditions precedent set
forth in Section 8.1 shall have been satisfied or waived in accordance with this
Agreement.
“Closing Date Appraisals” shall mean the appraisals of the Specific Real
Property and Term Loan Exclusive Property (other than the Valley Quarry
Property) delivered to the Lenders on or prior to the Closing Date.
“Closing Date Methodology” shall mean the methodology and assumptions used and
applied in the Closing Date Appraisals.
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
“Collateral” shall mean and include any and all property owned, leased or
operated by a Person covered by the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be, become or be intended or purported to be, subject to a security
interest or Lien in favor of Collateral Agent, on behalf of itself and the
Lenders and other Secured Parties, to secure the Obligations.
“Collateral Agent” shall mean PNC Bank, National Association, in its capacity as
collateral agent for the Secured Parties, together with its permitted successors
and assigns in such capacity.
“Collateral Documents” shall mean the Security Agreement, the Intellectual
Property Security Agreements, the Mortgages and each of the other agreements,
documents and instruments that creates or purports to create or perfect a Lien
in favor of Collateral Agent for the benefit of the Secured Parties.
“Commitment” shall mean, as to each Lender, the commitment of such Lender
hereunder set forth as its “Commitment” opposite its name on Schedule 2.1
hereto.
“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) hereto to be signed by the Chief Financial Officer or
Controller of Borrower.

-7-


NY 74948303v5

--------------------------------------------------------------------------------




“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Loan Party’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement or the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.
“Controlled Group” shall mean, at any time, each Loan Party and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Loan Party, are treated as a single employer under Section 414 of the Code.
“Copyright Agreement” shall mean any copyright security agreement executed
subsequent to the Closing Date in favor of Collateral Agent by any other Person
to secure the Obligations.
“Covered Entity” shall mean (a) Borrower, Borrower’s Subsidiaries, all
Guarantors and their Subsidiaries and all pledgors of Collateral and (b) each
Person that, directly or indirectly, is in control of a Person described in
clause (a) above. For purposes of this definition, control of a Person shall
mean the direct or indirect (x) ownership of, or power to vote, 25% or more of
the issued and outstanding equity interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for such Person, or (y) power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise.
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services.
“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Reserve Percentage.
“Debt Payments” shall mean for any period, in each case, all cash actually
expended by any Loan Party during such period to make: (a) interest payments on
the Loans hereunder, plus (b) payments for all fees, commissions and charges set
forth herein, plus (c) regularly scheduled payments on Capitalized Lease
Obligations, plus (d) interest payments and regularly scheduled payments of
principal with respect to any other Indebtedness for borrowed money.

-8-


NY 74948303v5

--------------------------------------------------------------------------------




“Dedicated Processing Equipment” shall mean, with respect to any Collateral,
equipment that is attached in any manner to a platform or footer at Specific
Real Property or Term Loan Exclusive Real Property.
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
“Defaulting Lender” shall mean, subject to 2.22(e), any Lender that has, or has
a direct or indirect parent company that has, (i) become the subject of an
Insolvency Event, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Body so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Body) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by Administrative Agent that a Lender is a
Defaulting Lender shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(e)) upon delivery of written notice of such determination to the Loan
Parties and each Lender. Notwithstanding the foregoing, (x) at any time when
there are fewer than two Lenders, no Lender shall be or be deemed to be a
Defaulting Lender and (y) at no time shall all Lenders be or be deemed to be
Defaulting Lenders.
“Depository Accounts” shall have the meaning set forth in Section 6.20(a)
hereof.
“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.
“Detwiler Family” shall mean each of (a) Paul I. Detwiler, Jr. and Donald L.
Detwiler, (b) any spouse of any of them, (c) descendants, and spouses of
descendants, of any of them, (d) any trust established for the benefit of one or
more of the foregoing individuals (so long as the trustee of such trust is
either a financial institution or similar fiduciary (or a trust officer at a
financial institution or similar fiduciary) or one or more of the foregoing
individuals), (e) any corporation, partnership, limited liability company or
other entity that is 100% owned and controlled by one or more of the foregoing
individuals and/or trusts, and (f) upon the death of any of the foregoing
individuals, the personal representative, executor or administrator of such
deceased individual’s estate.

-9-


NY 74948303v5

--------------------------------------------------------------------------------




“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Rate Loan” shall mean any Loan that bears interest based upon the
Alternate Base Rate.
“EBITDA” shall mean for any period consolidated net income of the Loan Parties
and their Subsidiaries for such period plus, without duplication and to the
extent reflected as a charge in the statement of such consolidated net income
for such period, the sum of (a) income tax and franchise tax expense, (b)
interest expense of the Loan Parties and their Subsidiaries, amortization or
write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness, (c) depreciation and
amortization expense, (d) amortization of and non-cash impairment charges with
respect to intangibles (including, but not limited to, goodwill) and
organization costs, (e) any extraordinary, unusual or non-recurring expenses or
losses (including, whether or not otherwise includable as a separate item in the
statement of such consolidated net income for such period, (i) the costs and
expenses of consultants and financial advisors to the Loan Parties, subject to a
$2,500,000 cap provided such expenses are not already included in projections,
(ii) losses on sales of assets outside of the Ordinary Course of Business and
(iii) severance costs, subject to a $1,000,000 cap provided such expenses are
not already included in projections), (f) all non-cash charges in connection
with the granting of, or accretion on, options, warrants or other equity
interests (including any repricing, amendment, modification, substitution or
change of any stock, stock option, stock appreciation rights or similar
arrangements), (g) non-cash charges, (h) purchase accounting adjustments
including in connection with any permitted acquisition, and (i) any costs, fees
and expenses incurred in connection with (i) the Transactions and (ii) any
acquisition, any issuance of Indebtedness or any disposition or investment
permitted herein (in each case including payments in connection with such
permitted transactions, payment of agency fees, payment of success/transition
bonuses to employees and directors of any Loan Party or Subsidiary of a Loan
Party in connection therewith), minus, to the extent included in the statement
of such consolidated net income for such period, the sum of (A) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
consolidated net income for such period, gains on the sales of assets outside of
the Ordinary Course of Business), and (B) non-cash income, all as determined on
a consolidated basis.
“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

-10-


NY 74948303v5

--------------------------------------------------------------------------------




“Eligibility Date” shall mean, with respect to Borrower and each Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to Borrower or such Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which Borrower or such Guarantor is a party).
“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
“Environmental Complaint” shall have the meaning set forth in Section 9.3(a)
hereof.
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes as well as common laws, relating to the protection of the
environment, human health and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, state,
international and local governmental agencies and authorities with respect
thereto.
“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act), including in each case all of the following rights relating to
such Equity Interests, whether arising under the Organizational Documents of the
Person issuing such Equity Interests (the “issuer”) or under the applicable laws
of such issuer’s jurisdiction of organization relating to the formation,
existence and governance of corporations, limited liability companies or
partnerships or business trusts or other legal entities, as the case may be: (i)
all economic rights (including all rights to receive dividends and
distributions) relating to such Equity Interests; (ii) all voting rights and
rights to consent to any particular action(s) by the applicable issuer; (iii)
all management rights with respect to such issuer; (iv) in the case of any
Equity Interests consisting of a general partner interest in a partnership, all
powers and rights as a general partner with respect to the management,
operations and control of the business and affairs of the applicable issuer; (v)
in the case of any Equity Interests consisting of the membership/limited
liability company interests of a managing member in a limited liability company,
all powers and rights as a managing member with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(vi) all rights to designate or appoint or vote for or remove any officers,
directors, manager(s), general partner(s) or managing member(s) of such issuer

-11-


NY 74948303v5

--------------------------------------------------------------------------------




and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time or under Applicable Law; (vii) all rights to amend the Organizational
Documents of such issuer, (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a “partner”, general or limited, or “member” (as applicable)
under the applicable Organizational Documents and/or Applicable Law; and (ix)
all certificates evidencing such Equity Interests.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time and the rules and
regulations promulgated thereunder.
“Event of Default” shall have the meaning set forth in Article X hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Hedge Liability or Liabilities” shall mean, with respect to any Loan
Party, any Swap Obligations if, and only to the extent that, all or any portion
of this Agreement or any Other Document that relates to, or the grant by such
Loan Party of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the CEA or any rule, regulation
or order of the CFTC (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any Other Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap; (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest; and (c) if there is more than one Loan Party executing this Agreement
or the Other Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.

-12-


NY 74948303v5

--------------------------------------------------------------------------------




“Excluded Taxes” shall mean, with respect to Administrative Agent, any Lender,
Participant, or any other recipient of any payment to be made by or on account
of any Obligations, (a) Taxes imposed on or measured by its overall net income
(however denominated), and franchise Taxes imposed on it, (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office or, in the case of any
Lender or Participant, in which its applicable lending office is located, or
(ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Loan Party is located, (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Foreign Lender or
Participant (or its assignor or seller of a participation, if any) was entitled,
at the time of designation of a new lending office (or assignment or sale of a
participation), to receive additional amounts from the Loan Parties with respect
to such withholding tax pursuant to Section 3.11(a) (provided that such Foreign
Lender has complied with Section 3.11(e)), (d) Taxes attributable to such
Recipient’s failure or inability to comply with Section 3.11(e), or (e) any
Taxes imposed under FATCA.
“Existing Letters of Credit” shall mean the letters of credit issued by M&T on
behalf of Borrower listed on Schedule 1.8 hereto.
“Fair Market Value” shall mean, with respect to the consideration received or
paid in any transaction or series of transactions, the fair market value thereof
as determined in good faith by the board of directors of the relevant Loan
Party.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” shall mean, at any time, an interest rate per annum equal
to the weighted average of the rates for overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day by the Federal Reserve Bank of New York, or, if such rate
is not so published for any day which is a Business Day, the average of the
quotations for such day for such transactions received by Administrative Agent
from three federal funds brokers of recognized standing selected by it, it being
understood that the Federal Funds Rate for any day which is not a Business Day
shall be the Federal Funds Rate for the next preceding Business Day.


“Fee Letters” shall mean the Agent Fee Letter and the Lender Fee Letter.
“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period, the
ratio of (a) EBITDA, minus Non-Financed Capital Expenditures made during such
period, minus

-13-


NY 74948303v5

--------------------------------------------------------------------------------




distributions and dividends made during such period, minus cash Taxes paid
during such period, to (b) all Debt Payments made during such period.
“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.
“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Loan Party and/or any of their respective Subsidiaries.
“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Loan Parties are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Loan Party or any member of
the Controlled Group.
“Foreign Subsidiary” shall mean any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia.
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
“Governmental Body” shall mean any nation or government, any state, local or
other political subdivision thereof or any entity, authority, agency, division
or department exercising the executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to a
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guaranteed Obligations” shall have the meaning set forth in Section 13.1
hereof.
“Guarantees” shall mean the guarantees issued pursuant to Article XIII by the
Loan Parties (other than Borrower), and any other guaranty of the Obligations
executed by a Grantor in favor of

-14-


NY 74948303v5

--------------------------------------------------------------------------------




the Administrative Agent for its benefit and for the ratable benefit of the
Lenders, in form and substance satisfactory to the Administrative Agent (acting
at the direction of the Required Lenders).
“Guarantor” shall have the meaning set forth in the preamble to this Agreement
and shall extend to all their respective permitted successors and assigns.
“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
“Headquarters Lease” shall mean, collectively, (a) the Amended and Restated
Lease Agreement dated as of February 28, 2003 but effective as of February 15,
2001 (as it may be amended, restated, supplemented or otherwise modified from
time to time) between South Woodbury and Borrower, with respect to the real
property commonly known as 3912 Brumbaugh Road, New Enterprise, Pennsylvania
16664, and (b) the Lease Agreement dated as of February 28, 2003 (as it may be
amended, restated, supplemented or otherwise modified from time to time) between
South Woodbury and Borrower, with respect to the real property commonly known as
127 NESL Drive, Roaring Spring, Pennsylvania 16673.
“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities or liabilities in respect of
any other interest rate management device, foreign currency exchange agreement,
currency swap agreement, commodity price protection agreement or other interest
or currency exchange rate or commodity price hedging arrangement, in each case,
not entered into for speculative purposes.
“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money; (b) amounts
received under or liabilities in respect of any note purchase or acceptance
credit facility, and all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) all Capitalized Lease
Obligations; (d) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) all Hedge Liabilities; (f) any other advances of credit made to
or on behalf of such Person or other transaction (including forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into

-15-


NY 74948303v5

--------------------------------------------------------------------------------




by such Person to finance its operations or capital requirements including to
finance the purchase price of property or services and all obligations of such
Person to pay the deferred purchase price of property or services (but not
including trade payables and accrued expenses incurred in the Ordinary Course of
Business which are not represented by a promissory note or other evidence of
indebtedness and which are not more than sixty (60) days past due); (g) all
Equity Interests of such Person subject to repurchase or redemption rights or
obligations (excluding repurchases or redemptions at the sole option of such
Person); (h) all indebtedness, obligations or liabilities secured by a Lien on
any asset of such Person, whether or not such indebtedness, obligations or
liabilities are otherwise an obligation of such Person; (i) all obligations of
such Person for “earnouts”, purchase price adjustments, profit sharing
arrangements, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature of such Person arising out of purchase and
sale contracts; (j) all liabilities of such Person in respect of any Plan; (k)
obligations arising under bonus, deferred compensation, incentive compensation
or similar arrangements, other than those arising in the Ordinary Course of
Business; and (l) any guaranty of any indebtedness, obligations or liabilities
of a type described in the foregoing clauses (a) through (k).
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by, or on account of any obligation of, the
Loan Parties under this Agreement or any of the Other Documents and (b) to the
extent not otherwise described in (a), Other Taxes.
“Indentures” shall mean, collectively, the Unsecured Notes Indenture and the
Senior Secured Notes Indenture.
“Indenture Trustee” shall mean Wells Fargo Bank, National Association, as the
trustee under the Unsecured Notes Indenture or the Senior Secured Notes
Indenture, as applicable.
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of Administrative

-16-


NY 74948303v5

--------------------------------------------------------------------------------




Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment of a type
described in clauses (a) or (b), provided that an Insolvency Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person or such Person’s direct or indirect parent
company by a Governmental Body or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Body or instrumentality) to reject, repudiate, disavow or disaffirm
any contracts or agreements made by such Person.
“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secrets, design
right, assumed name or license or other right to use any of the foregoing under
Applicable Law.
“Intellectual Property Security Agreements” shall mean, collectively, any
Copyright Agreement, Patent Agreement and Trademark Agreement.
“Intercreditor Agreements” shall mean, collectively, the ABL Intercreditor
Agreement and the Noteholder Intercreditor Agreement.
“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.
“Interest Rate” shall mean (a) with respect to Domestic Rate Loans, an interest
rate per annum equal to the sum of the Applicable Margin plus the Alternate Base
Rate and (b) with respect to LIBOR Rate Loans, the sum of the Applicable Margin
plus the LIBOR Rate.
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party and/or their respective
Subsidiaries in order to provide protection to, or minimize the impact upon,
such Loan Party and/or their respective Subsidiaries of increasing floating
rates of interest applicable to Indebtedness.
“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.
“Inventory” shall mean and include as to each Loan Party all of such Loan
Party’s inventory (as defined in Article 9 of the Uniform Commercial Code).

-17-


NY 74948303v5

--------------------------------------------------------------------------------




“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit 1.2(b).
“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.
“Leasehold Interests” shall mean all of each Loan Party’s right, title and
interest in and to, and as lessee of, the premises identified as leased Real
Property on Schedule 4.4 hereto.
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender. For the purpose of each provision
of this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to Collateral Agent for the benefit of Lenders
as security for the Obligations, “Lenders” shall include any Affiliate of a
Lender to which such Obligation (specifically including any Hedge Liabilities)
is owed.
“Lender Fee Letter” shall mean that certain fee letter, dated as of the Closing
Date, among the Loan Parties and the Lenders.
“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender and for which such Lender confirms to
Administrative Agent in writing prior to the execution thereof that it: (a) is
documented in a standard International Swap Dealers Association, Inc. Master
Agreement or another reasonable and customary manner; (b) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable and customary manner; and (c) is entered into by the Loan
Parties for hedging (rather than speculative) purposes. The liabilities owing to
the provider of any Lender-Provided Foreign Currency Hedge (the “Foreign
Currency Hedge Liabilities”) by Borrower, any Guarantor, or any of their
respective Subsidiaries that is party to such Lender-Provided Foreign Currency
Hedge shall, for purposes of this Agreement and all Other Documents be
“Obligations” of such Person and of Borrower and each Guarantor, be guaranteed
obligations under the Guarantees and secured obligations under the Security
Agreement, as applicable, and otherwise treated as Obligations for purposes of
the Other Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person. The Liens securing the Foreign Currency Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under this Agreement and the Other Documents, subject to the express provisions
of Section 11.5 hereof.
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which such Lender confirms to
Administrative Agent in writing

-18-


NY 74948303v5

--------------------------------------------------------------------------------




prior to the execution thereof that it: (a) is documented in a standard
International Swap Dealers Association, Inc. Master Agreement or another
reasonable and customary manner; (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner; and (c) is entered into by the Loan Parties for hedging
(rather than speculative) purposes. The liabilities owing to the provider of any
Lender-Provided Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by
Borrower, any Guarantor, or any of their respective Subsidiaries that is party
to such Lender-Provided Interest Rate Hedge shall, for purposes of this
Agreement and all Other Documents be “Obligations” of such Person and of
Borrower and each Guarantor, be guaranteed obligations under the Guarantees and
secured obligations under the Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents, subject to the express
provisions of Section 11.5 hereof.
“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.
“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by
Administrative Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (a) the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. dollar deposits are offered by leading banks in the
London interbank deposit market), or the rate which is quoted by another source
selected by Administrative Agent which has been approved by the ICE Benchmark
Administration (or the successor thereto if the ICE Benchmark Administration is
no longer making London Interbank Offered Rate available) as an authorized
information vendor for the purpose of displaying rates at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market (a
“LIBOR Alternate Source”), at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period as the London
interbank offered rate for U.S. Dollars for an amount comparable to such LIBOR
Rate Loan and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate Source, a
comparable replacement rate determined by Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (b) a
number equal 1.00 minus the Reserve Percentage. The LIBOR Rate may also be
expressed by the following formula:
 
Average of London interbank offered rates quoted by Bloomberg or
appropriate successor as shown on
 
 
 
Bloomberg Page BBAM1
LIBOR Rate =
1.00 – Reserve Percentage


-19-


NY 74948303v5

--------------------------------------------------------------------------------






provided, that the LIBOR Rate for purposes of interest rate determinations with
respect to the Loans shall at no time be less than 1.00% per annum.
The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Administrative Agent shall give reasonably prompt notice to
Borrower of the LIBOR Rate as determined or adjusted in accordance herewith,
which determination shall be conclusive absent manifest error.
“LIBOR Rate Loan” shall mean any Loan that bears interest based on the LIBOR
Rate.
“License Agreement” shall mean any agreement between any Loan Party and a
Licensor pursuant to which such Loan Party is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Loan Party or otherwise in connection with
such Loan Party’s business operations.
“Licensor” shall mean any Person from whom any Loan Party obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with such Loan Party’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Loan Party’s
business operations.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Collateral Agent by a Person who owns or occupies premises at which any
Collateral may be located from time to time in form and substance satisfactory
to Collateral Agent.
“Loan Parties” shall mean, collectively, Borrower and the Guarantors.
“Loan Transfer Supplement” shall mean a document in the form of Exhibit 16.3
hereto, properly completed and otherwise in form and substance satisfactory to
Administrative Agent by which the Purchasing Lender purchases and assumes a Loan
under this Agreement.

-20-


NY 74948303v5

--------------------------------------------------------------------------------




“Loans” shall mean the term loans made by the Lenders pursuant to Section 2.1
hereof on the Closing Date.
“M&T” shall mean Manufacturers and Traders Trust Company.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of the Loan Parties, taken as a whole, (b) the binding nature,
validity or enforceability of this Agreement or any of the Other Documents, (c)
the Loan Parties’ ability to duly and punctually pay or perform the Obligations
in accordance with the terms thereof, (d) the value of the Collateral, (e) the
validity, perfection or priority of Collateral Agent’s Liens on the Collateral
or (f) the practical realization of the benefits of Agents’ and Lenders’ rights
and remedies under this Agreement and the Other Documents.
“Material Contract” shall mean (a) any contract, agreement, instrument, permit,
lease or license, written or oral, of any Loan Party, involving monetary
liability (contingent or otherwise) of or to any such person in an amount in
excess of (i) $7,000,000 per annum for any contract other than a road building
or other materials supply contract or (ii) $15,000,000 per annum for any road
building or other materials supply contract), (b) indemnity agreements with any
bonding companies, or (c) any other contract or agreement, written or oral, of
any Loan Party, the failure by any party thereto to comply with which could
reasonably be expected to result in a Material Adverse Effect.
“Material Indebtedness” shall have the meaning ascribed thereto in Section
10.11.
“Material Real Property” shall mean (a) any of the parcels of real property
listed on Schedule 1A-1 and Schedule 1A-2 hereto owned or leased by a Loan Party
and (b) any additional parcel of real property or group of contiguous parcels of
real property (including improvements thereon, fixtures thereto, Dedicated
Processing Equipment used thereat other than Rolling Stock, minerals contained
therein before extraction, and proceeds of each of the foregoing) acquired by a
Loan Party having a purchase price in excess of $1,000,000 (provided that such
threshold shall not be applicable in the case of real property (including all
minerals contained therein before extraction) that is integrally related to the
ownership or operation of a property subject or intended to be subject to a
Mortgage or otherwise necessary for such mortgaged property to be in compliance
with all requirements of Law applicable to such mortgaged property) that, from
time to time, may become subject to a first priority Lien in favor of Collateral
Agent in accordance with the Senior Secured Notes Indenture and the Collateral
Documents but specifically excluding ABL First Lien Mortgaged Properties (as
defined in the Noteholder Intercreditor Agreement) and the ABL Exclusive Real
Property (as defined in the Noteholder Intercreditor Agreement), in each case of
clauses (a) and (b) including improvements thereon, fixtures thereto, Dedicated
Processing Equipment used thereat (other than Rolling Stock), minerals contained
therein before extraction, and substitutions, replacements, products, insurance
proceeds with respect to and other proceeds of the foregoing.

-21-


NY 74948303v5

--------------------------------------------------------------------------------




“Maturity Date” means the earliest of (a) February 12, 2019, (b) December 14,
2017 if the Senior Secured Notes have not been redeemed, repaid or otherwise
retired on or prior thereto, (c) June 1, 2018 if the Unsecured Notes have not
been redeemed, repaid or otherwise retired on or prior thereto, and (d) the date
on which the Loans are accelerated pursuant to Section 11.1(a) hereof.


“Modified Loan Transfer Supplement” shall have the meaning set forth in Section
16.3(d) hereof.
“Mortgage” shall mean any mortgage or deed of trust on the Real Property
securing or intending to secure the Obligations and/or the Revolving Loan
Obligations.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Loan Party or any member of the
Controlled Group.
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Loan Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.
“Non-Financed Capital Expenditures” shall mean, as to any Loan Party, without
duplication, the sum of all Capital Expenditures of such Loan Party, less (a)
Capital Expenditures financed with Purchase Money Indebtedness to the extent
permitted hereunder, (b) Capital Expenditures financed with permitted equity
proceeds, and (c) Capital Expenditures funded with any casualty insurance
proceeds or asset sale proceeds.
“Non-Qualifying Party” shall mean any Loan Party that on the Eligibility Date
fails for any reason to qualify as an Eligible Contract Participant.
“Noteholder Intercreditor Agreement” shall mean that certain Amended and
Restated Intercreditor Agreement, dated as of the Closing Date, by and among
Manufacturers and Traders Trust Company and the Notes Collateral Agent, as
acknowledged by the Loan Parties, to which Collateral Agent has joined in
accordance with the terms thereof.
“Notes” shall mean, collectively, the promissory notes referred to in Section
2.1 hereof.
“Notes Collateral Agent” shall mean Wells Fargo Bank, National Association, as
collateral agent for the holders of the Senior Secured Notes, and shall include
its successors and assigns in such capacity.
“Obligations” shall mean and include any and all loans (including without
limitation, all Loans), advances, debts, liabilities, obligations, covenants and
duties owing by Borrower or any Guarantor or any Subsidiary of Borrower or any
Guarantor to Lenders or Administrative Agent (or

-22-


NY 74948303v5

--------------------------------------------------------------------------------




to any other direct or indirect subsidiary or affiliate of any Lender or
Administrative Agent) of any kind or nature, present or future (including any
interest or other amounts accruing thereon, any fees accruing under or in
connection therewith, any costs and expenses of any Person payable by any Loan
Party and any indemnification obligations payable by any Loan Party arising or
payable after maturity, or after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to any Loan Party, whether or not a claim for post-filing or post-petition
interest, fees or other amounts is allowable or allowed in such proceeding),
whether or not for the payment of money, whether arising by reason of an
extension of credit, opening or issuance of a letter of credit, loan, equipment
lease, establishment of any commercial card or similar facility or guarantee,
under any interest or currency swap, future, option or other similar agreement,
or in any other manner, whether arising out of overdrafts or deposit or other
accounts or electronic funds transfers (whether through automated clearing
houses or otherwise) or out of Administrative Agent’s or any Lender’s
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository transfer check or other similar arrangements,
whether direct or indirect (including those acquired by assignment or
participation), absolute or contingent, joint or several, due or to become due,
now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, (a) arising under, out of, or in connection with, this
Agreement, the Other Documents and any amendments, extensions, renewals or
increases thereto, including all costs and expenses for which Borrower is liable
under Section 16.9 hereof or (b) constituting Hedge Liabilities in respect of
any Lender-Provided Interest Rate Hedge or Lender-Provided Foreign Exchange
Hedge. Notwithstanding anything to the contrary contained in the foregoing, the
Obligations shall not include any Excluded Hedge Liability or Liabilities.
“Ordinary Course of Business” shall mean, with respect to any Loan Party, the
ordinary course of such Loan Party’s business as conducted on the Closing Date.
“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to,

-23-


NY 74948303v5

--------------------------------------------------------------------------------




performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced this Agreement or any Other Document, or sold or assigned an interest
in any Loan, this Agreement or any Other Document).
“Other Documents” shall mean the Security Agreement, the Mortgages, the Note,
the Perfection Certificates, the Fee Letters, any Guarantee, the Intercreditor
Agreements, any Bonding Intercreditor Agreement and any and all other
agreements, instruments and documents, including intercreditor agreements,
guaranties, pledges, powers of attorney, consents, interest or currency swap
agreements or other similar agreements and all other writings heretofore, now or
hereafter executed by Borrower or any Guarantor and/or delivered to
Administrative Agent or any Lender in respect of the transactions contemplated
by this Agreement, in each case together with all extensions, renewals,
amendments, supplements, modifications, substitutions and replacements thereto
and thereof. For purposes of the Collateral Documents and the Guarantees
hereunder, “Other Documents” also includes any Lender-Provided Interest Rate
Hedge and any Lender-Provided Foreign Currency Hedge.
“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, 50% or more of the Equity Interests issued by such Person having
ordinary voting power to elect a majority of the directors of such Person, or
other Persons performing similar functions for any such Person.
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any Loan and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
“Patent Agreement” shall mean that certain Patent Security Agreement executed by
certain Loan Parties in favor of Collateral Agent dated as of the Closing Date
and any other patent security agreement executed subsequent to the Closing Date
by any other Person to secure the Obligations.
“Payment Office” shall mean (a) initially 225 W. Washington Street, 21st Floor,
Chicago, Illinois 60606; thereafter, such other office of Administrative Agent,
if any, which it may designate by notice to Borrower and to each Lender to be
the Payment Office and (b) where applicable, the following account of
Administrative Agent, or such other account of Administrative Agent which it may
designate by notice to Borrower and to each Lender to be the Payment Office for
purposes of receiving payments hereunder:

-24-


NY 74948303v5

--------------------------------------------------------------------------------




BMO Harris Bank N.A.
111 W. Monroe, Chicago, Illinois
ABA: 071-000-288
Account Name: Cortland Capital Market Services LLC
Account #: 2209781
Ref: New Enterprise Stone & Lime Co., Inc.
Attn: Aslam Azeem


“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Sections 412, 430 or 436 of the
Code and either (a) is maintained or to which contributions are required by any
Loan Party or any member of the Controlled Group or (b) has at any time within
the preceding five years been maintained or to which contributions have been
required by Borrower or any entity which was at such time a member of the
Controlled Group.
“Perfection Certificates” shall mean, collectively, the information
questionnaires and the responses thereto provided by each Loan Party and
delivered to the Lenders and Administrative Agent on or before the Closing Date.
“Permitted Bonding Company” shall mean any surety recognized in the industry as
providing bonding services; provided, however, that, except with respect to
Permitted Non-Job Surety Bonding Arrangements that do not require intercreditor
agreements, no such surety shall be deemed a “Permitted Bonding Company” unless
the Loan Parties deliver a Bonding Intercreditor Agreement between the
applicable Loan Party, on one hand, and such surety on the other hand, (a) with
respect to any surety to be designated a Permitted Bonding Company on the
Closing Date, on the Closing Date and (ii) with respect to any surety to be
designated a Permitted Bonding Company after the Closing Date, on the date or
within thirty (30) days of such designation.
“Permitted Businesses” shall mean the businesses conducted by the Loan Parties
and their Subsidiaries as of the Closing Date and other businesses reasonably
related to the foregoing.
“Permitted Cash Collateral Account” shall mean, solely during the consecutive
thirty (30) day period immediately following the Closing Date, the Cash
Collateral Account.
“Permitted Encumbrances” shall mean:
(a)    Liens in favor of Collateral Agent for the benefit of the Secured
Parties;

-25-


NY 74948303v5

--------------------------------------------------------------------------------




(b)    Liens for taxes, assessments or other governmental charges not delinquent
or being Properly Contested;
(c)    deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;
(d)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature arising in the Ordinary Course
of Business, provided that any contractual Liens on Collateral securing
performance bonds shall be Surety Liens in favor of Permitted Bonding Companies;
(e)    Liens arising by virtue of the rendition, entry or issuance against any
Loan Party or any Subsidiary thereof, or any property of any Loan Party or any
Subsidiary, of any judgment, writ, order, or decree to the extent the rendition,
entry, issuance or continued existence of such judgment, writ, order or decree
(or any event or circumstance relating thereto) has not resulted in the
occurrence of an Event of Default under Section 10.6 hereof;
(f)    carriers’, repairmens’, mechanics’, workers’, materialmen’s, landlord’s
or other like Liens arising in the Ordinary Course of Business with respect to
obligations which are not due or which are being Properly Contested;
(g)    Liens on Permitted Cash Collateral Accounts;
(h)    Liens in favor of customs or revenue authorities arising as a matter of
law to secure payment of custom duties in connection with the importation of
goods;
(i)    Liens securing Hedge Liabilities and the costs thereof so long as the
related Indebtedness (if any) is permitted to be incurred hereunder;
(j)    Liens in respect of Purchase Money Indebtedness or Capitalized Lease
Obligations; provided that (i) any such lien shall not encumber any other
property of any Loan Party (other than assets and property affixed or
appurtenant thereto) and (ii) such Indebtedness is permitted under clause (b) of
the definition of Permitted Indebtedness;
(k)    easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other charges or encumbrances, in each case, which
do not interfere in any material respect with the Ordinary Course of Business of
the Loan Parties and their Subsidiaries;
(l)    any exceptions listed on Schedule B of the title insurance policies
delivered to and accepted by Administrative Agent and Lenders under Section
8.1(e);

-26-


NY 74948303v5

--------------------------------------------------------------------------------




(m)    Liens securing Indebtedness due under the Senior Secured Notes, which
Liens are subject to the Noteholder Intercreditor Agreement;
(n)    security deposits and similar deposits in connection with leases or
similar obligations made in the Ordinary Course of Business;
(o)    leases and subleases granted to others with respect to real property of
the Loan Parties that do not materially interfere with the Ordinary Course of
Business of the Loan Parties;
(p)    non-exclusive licenses of Intellectual Property granted in the Ordinary
Course of Business; provided, that such licenses do not materially affect the
value of, or the ability of Collateral Agent to dispose of, any ABL First Lien
Collateral;
(q)    Liens to secure any Permitted Refinancing Indebtedness (or successive
Permitted Refinancing Indebtedness) as a whole, or in part, in respect of any
Indebtedness secured by any Lien; provided, however, that:
(i)    such new Lien shall have the same Lien priority as the original Lien and
be limited to all or part of the same property and assets that secured or, under
the written agreements pursuant to which the original Lien arose, could secure
the original Indebtedness (plus improvements and accessions to, such property or
proceeds or distributions thereof); and
(ii)    the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness at the time the original Lien
became a Permitted Encumbrance and (B) the amount of any discounts, commissions,
premiums, fees and other costs and expenses related to such refinancing,
refunding, extension, renewal or replacement;
(r)    Liens existing on the Closing Date and disclosed on Schedule 1.2;
(s)    other Liens incidental to the conduct of the business of the Loan
Parties, or the ownership of their assets, so long as (i) the aggregate
principal amount of the Indebtedness and other obligations secured thereby does
not exceed $10,000,000 at any time outstanding, (ii) such Liens do not attach to
ABL First Lien Collateral, (iii) such Liens do not materially impair the use or
value of the property subject thereto in its use in the business of the Loan
Parties and (iv) if such Liens attach to Real Property that is Collateral but
does not constitute ABL First Lien Collateral, then such Liens shall be junior
and subordinate to the Collateral Agent’s Lien on such Real Property pursuant to
an intercreditor agreement in form and substance satisfactory to the
Administrative Agent and the Required Lenders; and

-27-


NY 74948303v5

--------------------------------------------------------------------------------




(t)    the filing of financing statements under the Uniform Commercial Code or
comparable law of any jurisdiction solely as a precautionary measure in
connection with operating leases.
“Permitted Indebtedness” shall mean:
(a)    the Obligations;
(b)    Capitalized Lease Obligations and Purchase Money Indebtedness; provided
that (i) the Capital Expenditures financed thereby are permitted under Section
7.6 hereof and (ii) the aggregate amount of Capitalized Lease Obligations and
Purchase Money Indebtedness shall not exceed $75,000,000 at any one time
outstanding;
(c)    any guarantees of Indebtedness permitted under Section 7.3 hereof;
(d)    any Indebtedness (other than Capitalized Lease Obligations and Purchase
Money Indebtedness) existing on the Closing Date and listed on Schedule
5.8(b)(ii) hereof;
(e)    Indebtedness due under (i) the Unsecured Notes in an aggregate principal
amount not to exceed $250,000,000, (ii) the Senior Secured Notes in an aggregate
principal amount not to exceed $265,000,000 (other than any capitalized
interest), and (iii) the Revolving Loan Documents in an aggregate principal
amount not to exceed $105,000,000;
(f)    Indebtedness consisting of Permitted Loans made by a Loan Party to any
other Loan Party;
(g)    Hedge Liabilities that are entered into by the Loan Parties to hedge
their risks with respect to interest rate risk, exchange rate risk with respect
to any currency exchange, commodity risk or any combination of the foregoing and
not for speculative or investment purposes;
(h)    surety bonds of Permitted Bonding Companies in the Ordinary Course of
Business;
(i)    letters of credit that are unsecured, in an aggregate outstanding amount
not to exceed $3,000,000, or secured only by Permitted Cash Collateral Accounts;
(j)    appeal bonds in respect of judgments, which judgments do not constitute
an Event of Default and letters of credit issued to support such appeal bonds;
(k)    Indebtedness of Rock Solid Insurance to any Loan Party or any Restricted
Subsidiary, or consisting of any Loan Party’s guarantee of Indebtedness of Rock
Solid Insurance

-28-


NY 74948303v5

--------------------------------------------------------------------------------




to the extent such guaranteed Indebtedness is permitted under this Agreement;
provided, that such loan to Rock Solid Insurance is a Permitted Investment;
(l)    intercompany Indebtedness owing from a Loan Party to any other Loan Party
in accordance with clause (c) of the definition of Permitted Loans;
(m)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the Ordinary Course of Business; provided, however, that such
Indebtedness is extinguished within five (5) Business Days of incurrence and
does not exceed $100,000 at any one time outstanding;
(n)    liabilities in respect of any Plan;
(o)    obligations arising under bonus, deferred compensation, incentive
compensation or similar arrangements constituting Indebtedness;
(p)    Indebtedness not otherwise permitted pursuant to clauses (a) through (o)
above in an aggregate principal amount not to exceed $10,000,000 at any time
outstanding; and
(q)    In the case of clauses (b) through (o) above, Permitted Refinancing
Indebtedness.
“Permitted Investments” shall mean investments in:
(a)    obligations issued or guaranteed by the United States of America or any
agency thereof;
(b)    commercial paper with maturities of not more than 180 days and a
published rating of not less than A-1 or P-1 (or the equivalent rating);
(c)    certificates of time deposit and bankers’ acceptances having maturities
of not more than 180 days and repurchase agreements backed by United States
government securities of a commercial bank if (i) such bank has a combined
capital and surplus of at least $500,000,000, or (ii) its debt obligations, or
those of a holding company of which it is a Subsidiary, are rated not less than
A (or the equivalent rating) by a nationally recognized investment rating
agency;
(d)    U.S. money market funds that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof;
(e)    Permitted Loans;
(f)    investments by any Loan Party in any other Loan Party;

-29-


NY 74948303v5

--------------------------------------------------------------------------------




(g)    any investment in or loan to Rock Solid Insurance for the purpose of, and
to the extent necessary or, in the good faith determination of the board of
directors of Borrower, desirable to fund self-insurance obligations in the
Ordinary Course of Business and consistent with Borrower’s past practice;
provided, however, the Loan Parties shall make no investment in Rock Solid
Insurance in excess of the amount that is required by Applicable Law to fund
such self-insurance obligations if there is a Default or Event of Default then
in existence or caused thereby; and
(h)    investments received in settlement of obligations owed to a Loan Party by
an unrelated Person and as a result of bankruptcy or insolvency proceedings of
such Person or a foreclosure or enforcement of a Lien in favor of such Loan
Party.
“Permitted Loans” shall mean: (a) the extension of trade credit (not to exceed
sixty (60) days beyond customary terms) by a Loan Party to its Customer(s), in
the Ordinary Course of Business in connection with a sale of Inventory or
rendition of services, in each case on open account terms; (b) loans to
employees in the Ordinary Course of Business for travel, entertainment and
relocation expenses, not to exceed as to all such loans the aggregate amount of
$250,000 at any time outstanding; (c) intercompany loans between and among any
of the Loan Parties, so long as, at the request of Administrative Agent, each
such intercompany loan is evidenced by a promissory note (including, if
applicable, any master intercompany note executed by the Loan Parties) on terms
and conditions (including terms subordinating payment of the indebtedness
evidenced by such note to the prior payment in full of all Obligations)
acceptable to Administrative Agent in its reasonable discretion that has been
delivered to Administrative Agent either endorsed in blank or together with an
undated instrument of transfer executed in blank by the applicable Loan
Party(ies) that are the payee(s) on such note.
“Permitted Non-Job Surety Bonding Arrangements” shall mean surety bonds that
are: (a) to secure either a Loan Party’s statutory obligations in respect of
workers compensation or a Loan Party’s mining reclamation obligations to the
applicable State or Commonwealth in which a mine is located or for other
purposes approved in advance in writing by Administrative Agent but not
including performance under contracts for the provision of goods or services;
(b) issued by sureties recognized in the industry as providing bonding services;
(c) not secured by any Specific Real Property or Term Loan Exclusive Real
Property; (d) entered into in the Ordinary Course of Business; (e) permitted by
the Indentures; and (f) if there is an intercreditor agreement in favor of the
Notes Collateral Agent with respect to such bonding arrangements, there is also
a similar intercreditor agreement in favor of Collateral Agent.
“Permitted Refinancing Indebtedness” shall mean in respect of any Indebtedness,
any refinancing, refunding, extension, renewal or replacement thereof; provided
that:

-30-


NY 74948303v5

--------------------------------------------------------------------------------




(a)    (i) the Permitted Refinancing Indebtedness is subordinated to the
Obligations to at least the same extent as the Indebtedness being refunded,
refinanced, extended, renewed or replaced, if such Indebtedness was subordinated
to the Obligations and (ii) the Permitted Refinancing Indebtedness is unsecured
if the Indebtedness being refunded, refinanced or extended was unsecured;
(b)    the Permitted Refinancing Indebtedness has a final maturity either (i) no
earlier than the Indebtedness being refunded, refinanced, extended, renewed or
replaced or (ii) at least ninety-one (91) days after the Maturity Date;
(c)    the Permitted Refinancing Indebtedness has a weighted average life to
maturity at the time such Permitted Refinancing Indebtedness is incurred that is
equal to or greater than the weighted average life to maturity of the
Indebtedness being refunded, refinanced, renewed, replaced or extended;
(d)    such Permitted Refinancing Indebtedness is in an aggregate principal
amount that is less than or equal to the sum of (i) the aggregate principal
amount then outstanding under the Indebtedness being refunded, refinanced,
renewed, replaced or extended, (ii) the amount of accrued and unpaid interest,
if any, and premiums owed, if any, not in excess of preexisting prepayment
provisions on such Indebtedness being refunded, refinanced, renewed, replaced or
extended and (iii) the aggregate amount of any discounts, commissions, premiums,
fees and other costs and expenses related to the incurrence of such Permitted
Refinancing Indebtedness; and
(e)    such Permitted Refinancing Indebtedness has the same obligors (or their
successors) as the Indebtedness being refunded, refinanced, renewed, replaced or
extended.
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by any Loan Party or any member of the Controlled Group or to
which any Loan Party or any member of the Controlled Group is required to
contribute.
“Plant” shall mean a parcel or group of parcels of real property identified as a
“Plant” on Schedule 1.4, 1.5, 1.6 or 1.7.

-31-


NY 74948303v5

--------------------------------------------------------------------------------




“Plant and Quarry Assets” shall mean any and all of the assets related to the
plant and quarry operations of the Loan Parties, as more fully described on
Schedule 1.3 hereto.
“Platform” shall have the meaning set forth in Section 16.14 hereof.
“Prepayment Premium” shall mean in the event of a voluntary or mandatory
prepayment, or acceleration, of Loans (a) on or prior to the date that is
fifteen (15) months after the Closing Date, three percent (3.0%) of the
principal amount of the Loans so prepaid or accelerated, as the case may be, (b)
after the date that is fifteen (15) months after the Closing Date, but on or
prior to the date that is two years after the Closing Date, two percent (2.0%)
of the principal amount of the Loans so prepaid or accelerated, as the case may
be, and (c) after the date that is two years after the Closing Date, zero.
“Producing Quarries” shall mean the quarries being operated at the Specific Real
Property and Term Loan Exclusive Real Property set forth under the heading
“Producing Quarries” in Schedule 1.3.


“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness or Taxes unless enforcement of such Lien is stayed or bonded
during the period prior to the final resolution or disposition of such dispute;
and (e) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed or bonded pending a timely appeal or other judicial
review.
“Public Lender” shall have the meaning set forth in Section 16.14 hereof.
“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall

-32-


NY 74948303v5

--------------------------------------------------------------------------------




be the LIBOR Rate for a one month period as published in another publication
selected by Administrative Agent (at the direction of the Required Lenders)).
“Purchase Money Indebtedness” shall mean Indebtedness:
(a)    incurred to finance all or any part of the purchase price or cost of
construction, purchase or repairs, improvements or additions to, real property,
plant, equipment or other capital assets of such Person (including Indebtedness
incurred to refinance any such purchase price or costs initially funded by
Borrower or a Restricted Subsidiary within one year prior to such incurrence),
and any renewal, refunding, replacement, refinancing or extension thereof;
(b)    that is secured by a Lien on such assets where the lender’s sole security
is to the assets so purchased, constructed or improved and directly related
assets such as property fixed or appurtenant thereto and proceeds (including
insurance proceeds), products, replacements, substitutions and accessions
thereto; and
(c)    that does not exceed 100% of such purchase price or costs (plus, in the
case of any refinancing, the amount of any discounts, commissions, premiums,
fees and other costs and expenses related to such refinancing).
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
“Qualified ECP Loan Party” shall mean, in respect of any Swap Obligation, each
Loan Party that on the Eligibility Date is (a) a corporation, partnership,
proprietorship, organization, trust or other entity other than a “commodity
pool” as defined in Section 1a(10) of the CEA and CFTC regulations thereunder
that has total assets exceeding $10,000,000 or (b) an Eligible Contract
Participant that can cause another person to qualify as an Eligible Contract
Participant on the Eligibility Date under Section 1a(18)(A)(v)(II) of the CEA by
entering into or otherwise providing a “letter of credit or keepwell, support,
or other agreement” for purposes of Section 1a(18)(A)(v)(II) of the CEA.
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
“Real Property” shall mean all of the owned and leased premises identified on
Schedule 4.4 hereto or in and to any other premises or real property that are
hereafter owned or leased by any Loan Party.
“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s

-33-


NY 74948303v5

--------------------------------------------------------------------------------




contract rights, instruments (including those evidencing indebtedness owed to
such Loan Party by its Affiliates), documents, chattel paper (including
electronic chattel paper), general intangibles relating to accounts, contract
rights, instruments, documents and chattel paper, and drafts and acceptances,
credit card receivables and all other forms of obligations owing to such Loan
Party arising out of or in connection with the sale or lease of Inventory or the
rendition of services, all supporting obligations, guarantees and other security
therefor, whether secured or unsecured, now existing or hereafter created, and
whether or not specifically sold or assigned to Administrative Agent hereunder.
“Recipient” shall mean Administrative Agent or any Lender, as applicable.
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
“Releases” shall have the meaning set forth in Section 5.7(c)(i) hereof.
“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
“Reportable ERISA Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder.
“Required Lenders” shall mean, at any time, Lenders (other than any Defaulting
Lender) holding more than 50% of the aggregate principal amount of the Loans
outstanding held by all Lenders (other than any Defaulting Lender) at such time.
“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
“Responsible Officer” of any Person shall mean the Chief Executive Officer or
Chief Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
“Restricted Subsidiary” shall mean any Subsidiary of a Loan Party other than an
Unrestricted Subsidiary.

-34-


NY 74948303v5

--------------------------------------------------------------------------------




“Revolving Administrative Agent” shall mean PNC Bank, National Association, in
its capacity as administrative agent under the Revolving Credit Agreement
including its permitted successors and assigns in such capacity.
“Revolving Credit Agreement” shall mean the Revolving Credit Agreement, dated as
of the Closing Date, among the Loan Parties, the Revolving Loan Lenders, the
Revolving Administrative Agent, Collateral Agent, and the Revolving Syndication
Agent in respect of up to $105,000,000 of revolving loans.
“Revolving Loan Documents” shall mean the Revolving Credit Agreement and the
“Other Documents” under and as defined in the Revolving Credit Agreement.
“Revolving Loan Lenders” shall mean the “Lenders” as defined in the Revolving
Credit Agreement.
“Revolving Loan Obligations” shall mean the “Obligations” as defined in the
Revolving Credit Agreement.
“Revolving Syndication Agent” shall mean Wells Fargo Bank, National Association,
as syndication agent under the Revolving Credit Agreement.
“Rock Solid Insurance” shall mean Rock Solid Insurance Company, a South Carolina
corporation.
“Rolling Stock” shall mean any mobile/portable piece of equipment that typically
moves or is moved by its own wheels, tracks, or skids, including but not limited
to automobiles, trucks (both on road and off road), trailers, tractors,
bulldozers, scrapers, loaders, cranes, excavators, gradalls, drills, pavers,
rollers, milling machines, material transfer vehicles, forklifts, travel lifts,
portable crushers, portable screens, portable conveyors, light plants, arrow
boards included in fixed assets on the Loan Parties’ consolidated balance sheet,
portable and fixed crash attenuators included in fixed assets on the Loan
Parties’ consolidated balance sheet, message boards included in fixed assets on
the Loan Parties’ consolidated balance sheet and any other motor vehicles and
mobile equipment; provided, however, that if any of the foregoing is included as
Inventory, then it shall not be Rolling Stock.
“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group,

-35-


NY 74948303v5

--------------------------------------------------------------------------------




regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Parties” shall mean, collectively, Collateral Agent, the Term Loan
Secured Parties and the Revolver Secured Parties (as defined in the ABL
Intercreditor Agreement).
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security Agreement” shall mean that certain Security Agreement executed by the
Loan Parties in favor of Collateral Agent, for the benefit of the Secured
Parties, dated as of the Closing Date, and any other agreement, document or
instrument executed subsequent to the Closing Date by any other Person to secure
the Obligations and the Revolving Loan Obligations.
“Senior Secured Notes” shall mean the 13% Senior Secured Notes due 2018 issued
by Borrower pursuant to the Senior Secured Notes Indenture.
“Senior Secured Notes Documents” shall mean, collectively, the Senior Secured
Notes Indenture, the Senior Secured Notes and all agreements (including any
pledge or other security agreement), documents and instruments executed or
delivered in connection with any of the foregoing.
“Senior Secured Notes Indenture” shall mean the Indenture dated as of March 15,
2012 among Borrower, as issuer, the guarantors party thereto and Indenture
Trustee, as trustee, as it may be amended, restated, supplemented or otherwise
modified from time to time.
“South Woodbury” shall mean South Woodbury, L.P., a Pennsylvania limited
partnership.
“Specific Real Property” shall mean, collectively, all Specific Real Property
Leaseholds, Specific Real Property Fee with Seconds and Specific Real Property
Fee with No Seconds.
“Specific Real Property Fee with No Second” shall mean on the Closing Date, any
of the parcels of real property listed on Schedule 1.4 hereto, owned by the Loan
Parties together with improvements thereon, fixtures thereto, Dedicated
Processing Equipment used thereat, minerals contained therein before extraction
and proceeds of the foregoing.
“Specific Real Property Fee with Second” shall mean on the Closing Date, any of
the parcels of real property listed on Schedule 1.5 hereto, owned by the Loan
Parties together with improvements thereon, fixtures thereto, Dedicated
Processing Equipment used thereat, minerals contained therein before extraction
and proceeds of the foregoing.

-36-


NY 74948303v5

--------------------------------------------------------------------------------




“Specific Real Property Leasehold” shall mean on the Closing Date, any of the
parcels of real property listed on Schedule 1.6 hereto, leased by the Loan
Parties together with improvements thereon, fixtures thereto, Dedicated
Processing Equipment used thereat, minerals contained therein before extraction
and proceeds of the foregoing.
“SRP Appraisal” shall have the meaning set forth in Section 6.18 hereof.
“Subsidiary” shall mean, with respect to any Person (referred to in this
definition as the “parent”), any other Person of whose Equity Interests having
ordinary voting power (other than Equity Interests having such power only by
reason of the happening of a contingency) to elect a majority of the directors
of such Person, or other governing body performing similar functions for such
Person, are owned, directly or indirectly, by the parent. Notwithstanding the
foregoing (and except for purposes of the definition of Unrestricted
Subsidiaries contained herein), an Unrestricted Subsidiary shall be deemed not
to be a Subsidiary of a Loan Party or any of its Subsidiaries for purposes of
this Agreement.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.2.
“Surety Liens” shall mean any and all Liens on Collateral granted by the Loan
Parties and/or their Subsidiaries in favor of Permitted Bonding Companies that
provide surety bonds for the Loan Parties and their Subsidiaries in the Ordinary
Course of Business so long as such Liens (a) secure only their obligations under
Bonding Arrangements with such sureties, (b) encumber only assets relating to
contracts supported by such Bonding Arrangements but specifically excluding
Plant and Quarry Assets and (c) except with respect to Permitted Non-Job Surety
Bonding Arrangements that do not require intercreditor agreements, (to the
extent such Liens encumber any property or assets which constitute Collateral)
are subject to intercreditor agreements with terms and conditions reasonably
satisfactory to Collateral Agent, including standstill terms pursuant to which
such Liens are expressly junior and subordinated to the Liens granted by the
Loan Parties and their Subsidiaries in favor of Collateral Agent to secure the
Obligations and the Revolving Loan Obligations.
“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge or a Lender-Provided Foreign Currency Hedge.

-37-


NY 74948303v5

--------------------------------------------------------------------------------




“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.
“Term Loan Exclusive Real Property” shall mean “Term Loan Exclusive Mortgaged
Property” under and as defined in the ABL Intercreditor Agreement and, in any
event, shall include the parcels of real property listed on Schedule 1.7 hereto,
owned by the Loan Parties together with improvements thereon, fixtures thereto,
Dedicated Processing Equipment used thereat, minerals before extraction and
proceeds of the foregoing.
“Term Loan Secured Parties” shall mean Administrative Agent and Lenders,
together with any Affiliates of Administrative Agent and any Lender to whom any
Foreign Currency Hedge Liabilities or Interest Rate Hedge Liabilities are owed
and with each other holder of any of the Obligations, and the respective
successors and assigns of each of them.
“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of any Loan Party or any member of the Controlled Group
from a Plan during a plan year in which such entity was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the providing
of notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the commencement of proceedings by the PBGC to
terminate a Plan; (e) any event or condition (i) which could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, or (ii) could
reasonably be expected to result in termination of a Multiemployer Plan pursuant
to Section 4041A of ERISA; (f) the partial or complete withdrawal within the
meaning of Section 4203 or 4205 of ERISA, of any Loan Party or any member of the
Controlled Group from a Multiemployer Plan; (g) notice that a Multiemployer Plan
is subject to Section 4245 of ERISA; (h) the imposition of any Lien on any of
the rights, properties or assets of the Loan Parties or any member of the
Controlled Group, in either case pursuant to Title I or IV of ERISA; (i) a
determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA); or (j)
the imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums due but not late and contributions required to be made to a
Pension Benefit Plan in the Ordinary Course of Business, upon any Loan Party or
any member of the Controlled Group.
“Toxic Substance” shall mean and include any material present on the Real
Property (including the Leasehold Interests) which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq.,
applicable state law, or any other applicable Federal or state laws now in

-38-


NY 74948303v5

--------------------------------------------------------------------------------




force or hereafter enacted relating to toxic substances. “Toxic Substance”
includes but is not limited to asbestos, polychlorinated biphenyls (PCBs) and
lead-based paints.
“Trademark Agreement” shall mean that certain Trademark Security Agreement
executed by certain Loan Parties in favor of Collateral Agent dated as of the
Closing Date and any other trademark security agreement executed subsequent to
the Closing Date by any other Person to secure the Obligations.
“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
“Transferred Guarantor” shall have the meaning set forth in Section 13.10
hereof.
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
“Union L/C Reimbursement Agreement” shall mean that certain Letter of Credit
Agreement, dated as of May 1, 2001, by and between Borrower (as successor to
Stabler Companies Inc.) and Allfirst Bank, as the same may be amended, restated,
supplemented or otherwise modified or replaced from time to time.
“Unrestricted Subsidiary” shall mean (a) each of (i) NESL II, LLC, (ii) South
Woodbury, (iii) Kettle Creek Partners G.P., LLC and (iv) Kettle Creek Partners
L.P. and (b) any Subsidiary of a Loan Party designated by the Loan Parties as an
Unrestricted Subsidiary hereunder by written notice to Administrative Agent;
provided, that the Loan Parties shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date and so long as (a) no Default or
Event of Default has occurred and is continuing or would result therefrom, (b)
immediately after giving effect to such designation, on a pro forma basis, the
Loan Parties shall be in compliance with the financial covenants set forth in
Section 6.5, and (c) such Subsidiary shall have been designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants and defaults) under
and in accordance with the Senior Secured Notes Documents, the Revolving Loan
Documents and the Unsecured Notes Documents (without giving effect to any waiver
of any of the conditions thereto provided for therein); provided that at the
time of the initial investment by a Loan Party or any of its Subsidiaries in
such entity, the Loan Parties shall designate such entity as an Unrestricted
Subsidiary in a written notice to Administrative Agent. The Loan Parties may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that (i) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a wholly owned Subsidiary of a Loan Party or any of its
Subsidiaries, (ii) no Default or Event of Default has occurred and is continuing
or would result therefrom, (iii) immediately after giving effect to such
Subsidiary Redesignation, on a pro forma basis, the Loan Parties shall be in
compliance with the financial covenants set forth in Section 6.5, (iv) all

-39-


NY 74948303v5

--------------------------------------------------------------------------------




representations and warranties contained herein and in the Other Documents shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date and (v) the Loan Parties shall have delivered to Administrative
Agent an officer’s certificate executed by a Responsible Officer of Borrower,
certifying to the best of such Responsible Officer’s knowledge, compliance with
the requirements of preceding clauses (i) through (iv), inclusive, and
containing the calculations and information required by the preceding clause
(iii).
“Unsecured Notes” shall mean the 11% Senior Notes due 2018 issued by Borrower
pursuant to the Unsecured Notes Indenture.
“Unsecured Notes Documents” shall mean, collectively, the Unsecured Notes
Indenture, the Unsecured Notes and all agreements, documents and instruments
executed or delivered in connection with any of the foregoing.
“Unsecured Notes Indenture” shall mean the Indenture, dated as of August 18,
2010, among Borrower, as issuer, and Indenture Trustee, as trustee, as it may be
amended, restated, supplemented or otherwise modified from time to time.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
“Valley Quarry Appraisal” shall have the meaning set forth in Section 6.17(d)
hereof.
“Valley Quarry Property” shall mean the real properties located at (a) 169
Quarry Road, Chambersburg, PA 17202 and (b) 297 Quarry Road, Chambersburg, PA
17202
“Withholding Agent” shall mean any Loan Party and Administrative Agent.
1.3    Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper” (and “electronic chattel paper” and “tangible chattel paper”),
“commercial tort claims”, “deposit accounts”, “documents”, “equipment”,
“financial asset”, “fixtures”, “general intangibles”, “goods”, “instruments”,
“inventory”, “investment property”, “letter-of-credit rights”, “payment
intangibles”, “proceeds”, “promissory note”, “securities”, “software” and
“supporting obligations” as and when used in the description of Collateral shall
have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.
1.4    Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements, including references
to any of the Other Documents, shall include any and all modifications,
supplements or amendments thereto, any and all restatements or replacements
thereof and any and all extensions or renewals thereof. All references herein to
the time of day shall mean the time in New York, New York. Unless otherwise
provided, all financial calculations shall be performed with Inventory valued on
a first-in, first-out basis. Whenever the words “including” or “include” shall
be used, such words shall be understood to mean “including, without limitation”
or “include, without limitation”. A Default or an Event of Default shall be
deemed to exist at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing pursuant to this Agreement or, in the case of a
Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived in writing by Required Lenders. Any Lien
referred to in this Agreement or any of the Other Documents as having been
created in favor of Collateral Agent, any agreement entered into by
Administrative Agent or Collateral Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by
Administrative Agent pursuant to or as contemplated by this Agreement or any of
the Other Documents, or any act taken or omitted to be taken by Administrative
Agent, shall, unless otherwise expressly provided, be created, entered into,
made or received, or taken or omitted, for the benefit or account of
Administrative Agent, the Secured Parties (as applicable) and Lenders. Wherever
the phrase “to the best of Loan Parties’ knowledge” or words of similar import
relating to the knowledge or the awareness of any Loan Party are used in this
Agreement or Other Documents, such phrase shall mean and refer to (a) the actual
knowledge of a senior officer of any Loan Party or (b) the knowledge that a
senior officer would have obtained if he/she had engaged in a good faith and
diligent performance of his/her duties, including the making of such reasonably
specific inquiries as may be necessary of the employees or agents of such Loan
Party and a good faith attempt to ascertain the existence or accuracy of the
matter to which such phrase relates. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists. In
addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.
II.
LOANS, PAYMENTS.

2.1    Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a Loan to Borrower on the Closing Date, in a principal
amount not to exceed such Lender’s Commitment. The Loans, at each Lender’s
option, may be evidenced by one or more secured promissory notes (collectively,
the “Notes”) substantially in the form attached hereto as Exhibit 2.1(a). Once
repaid, the Loans may not be reborrowed.
2.2    Procedures for Requesting Loans; Procedures for Selection of Applicable
Interest Rates for Loans.
(a)    [Reserved.]
(b)    The Borrower hereby elects that the Loans to be made on the Closing Date
be LIBOR Rate Loans with an Interest Period of three (3) months, commencing on
the Closing Date. Interest Periods for LIBOR Rate Loans shall be for one, two or
three months; provided that, if an Interest Period would end on a day that is
not a Business Day, it shall end on the next succeeding Business Day unless such
day falls in the next succeeding calendar month in which case the Interest
Period shall end on the next preceding Business Day. No LIBOR Rate Loan shall be
made available to Borrower during the continuance of a Default or an Event of
Default. After giving effect to the LIBOR Rate Loans requested hereunder and
those which are converted from a Domestic Rate Loan under Section 2.2(e), there
shall not be outstanding more than three (3) LIBOR Rate Loans, in the aggregate.
(c)    Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrower shall have
elected pursuant to the terms hereof, provided that the exact length of each
Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the Maturity Date.
(d)    Other than the election set forth in the first sentence of Section 2.2(b)
above, Borrower shall elect the Interest Period applicable to a LIBOR Rate Loan
by its written notice of conversion or continuation given to Administrative
Agent pursuant to Section 2.2(e). Borrower shall elect the duration of each
succeeding Interest Period by giving irrevocable written notice to
Administrative Agent of such duration not later than 1:00 p.m. on the day which
is three (3) Business Days prior to the last day of the then current Interest
Period applicable to such LIBOR Rate Loan. If Administrative Agent does not
receive timely written notice of the Interest Period elected by Borrower,
Borrower shall be deemed to have elected to convert such LIBOR Rate Loan to a
Domestic Rate Loan subject to Section 2.2(e) below.
(e)    Provided that no Default or Event of Default shall have occurred and be
continuing, Borrower may, on the last Business Day of the then current Interest
Period applicable to any outstanding LIBOR Rate Loan, or on any Business Day
with respect to Domestic Rate Loans, convert any such loan into a loan of
another type in the same aggregate principal amount provided that any conversion
of a LIBOR Rate Loan shall be made only on the last Business Day of the then
current Interest Period applicable to such LIBOR Rate Loan. If Borrower desires
to convert or continue a loan, Borrower shall give Administrative Agent written
notice by no later than 1:00 p.m. (i) on the day which is three (3) Business
Days prior to the date on which (x) such conversion is to occur with respect to
a conversion from a Domestic Rate Loan to a LIBOR Rate Loan or (y) such
continuation of a LIBOR Rate Loan is to occur, or (ii) on the day which is one
(1) Business Day prior to the date on which (A) such conversion is to occur
(which date shall be the last Business Day of the Interest Period for the
applicable LIBOR Rate Loan) with respect to a conversion from a LIBOR Rate Loan
to a Domestic Rate Loan or (B) such continuation of a Domestic Rate Loan is to
occur, in each case, (1) specifying the date of such conversion or continuation,
the loans to be converted or continued and if the conversion or continuation is
to a LIBOR Rate Loan, the duration of the first Interest Period therefor and (2)
certifying that (x) the representations and warranties set forth in Article V
are true and correct in all material respects (except to the extent qualified by
materiality or “Material Adverse Effect,” in which case such representations and
warranties shall be true and correct in all respects) on and as of such date of
conversion (except to the extent any such representation or warranty expressly
relates to any earlier and/or specified date) and (y) no Default or Event of
Default has occurred and is continuing or would result from such conversion.
(f)    At its option and upon written notice given prior to 1:00 p.m. at least
three (3) Business Days prior to the date of such prepayment, Borrower may,
subject to Section 2.2(g) hereof, prepay the LIBOR Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment. Borrower shall specify the date of
prepayment of Loans which are LIBOR Rate Loans and the amount of such
prepayment. In the event that any prepayment of a LIBOR Rate Loan is required or
permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, Borrower shall indemnify Administrative
Agent and Lenders therefor in accordance with Section 2.2(g) hereof.
(g)    Borrower shall indemnify Administrative Agent and Lenders and hold
Administrative Agent and Lenders harmless from and against any and all losses or
expenses that Administrative Agent and Lenders may sustain or incur as a
consequence of any prepayment, conversion of or any default by Borrower in the
payment of the principal of or interest on any LIBOR Rate Loan or failure by
Borrower to complete a borrowing of, a prepayment of or conversion of or to a
LIBOR Rate Loan after notice thereof has been given, including, but not limited
to, any interest payable by Administrative Agent or Lenders to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder, any
loss of anticipated profits from any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Administrative Agent or any Lender to Borrower
shall be conclusive absent manifest error.
(h)    Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, including without limitation any Change in Law, shall
make it unlawful for Lenders or any Lender (for purposes of this subsection (h),
the term “Lender” shall include any Lender and the office or branch where any
Lender or any Person controlling such Lender makes or maintains any LIBOR Rate
Loans) to make or maintain its LIBOR Rate Loans, the obligation of Lenders (or
such affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be
cancelled and Borrower shall, if any affected LIBOR Rate Loans are then
outstanding, promptly upon request from Administrative Agent, either pay all
such affected LIBOR Rate Loans or convert such affected LIBOR Rate Loans into
loans of another type. If any such payment or conversion of any LIBOR Rate Loan
is made on a day that is not the last day of the Interest Period applicable to
such LIBOR Rate Loan, Borrower shall pay Administrative Agent, upon
Administrative Agent’s request, such amount or amounts set forth in clause (g)
above. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrower shall be conclusive absent
manifest error.
2.3    Termination of Commitments. The Commitments shall automatically terminate
upon the making of the Loans on the Closing Date.
2.4    [Reserved.]
2.5    [Reserved.]
2.6    Funding; Lender Sharing.
(a)    On or prior to 1:00 p.m. on the Closing Date, each Lender shall remit
their respective Applicable Percentage of the Loans to Administrative Agent by
wire transfer of immediately available funds to the Payment Office. Upon receipt
of each Lender's Applicable Percentage of the Loans, Administrative Agent shall
make such funds available to Borrower (or disburse such funds on behalf of
Borrower) pursuant to a written direction from Borrower received by
Administrative Agent on or before 1:00 p.m. on the Closing Date.
(b)    If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Loans, or interest thereon, or receive
any Collateral in respect thereof (whether voluntarily or involuntarily or by
set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, and such greater proportionate payment or receipt of
Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Loans, or shall provide such other Lender with the benefits
of any such Collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such Collateral
or proceeds ratably with each of the other Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under Applicable Law, that each Lender so purchasing a
portion of another Lender’s Loans may exercise all rights of payment (including
rights of set-off) with respect to such portion as fully as if such Lender were
the direct holder of such portion, and the obligations owing to each such
purchasing Lender in respect of such participation and such purchased portion of
any other Lender’s Loans shall be part of the Obligations secured by the
Collateral, and the obligations owing to each such purchasing Lender in respect
of such participation and such purchased portion of any other Lender’s Loans
shall be part of the Obligations secured by the Collateral.
2.7    [Reserved.]
2.8    Manner and Repayment of Loan.
(a)    The Loans shall be due and payable in full on the Maturity Date subject
to earlier prepayment as herein provided. Notwithstanding the foregoing, the
Loans shall be subject to earlier repayment upon acceleration upon the
occurrence of an Event of Default under this Agreement. Each payment (including
each prepayment) by Borrower on account of the principal of and interest on the
Loans shall be applied, pro rata according to the Applicable Percentages of
Lenders, to the outstanding Loans.
(b)    Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Administrative Agent on the date received by Administrative
Agent. Administrative Agent shall conditionally credit Borrower’s Account for
each item of payment on the next Business Day after the Business Day on which
such item of payment is received by Administrative Agent (and the Business Day
on which each such item of payment is so credited shall be referred to, with
respect to such item, as the “Application Date”). Administrative Agent is not,
however, required to credit Borrower’s Account for the amount of any item of
payment which is unsatisfactory to Administrative Agent and Administrative Agent
may charge Borrower’s Account for the amount of any item of payment which is
returned, for any reason whatsoever, to Administrative Agent unpaid. Subject to
the foregoing, Borrower agrees that for purposes of computing the interest
charges under this Agreement, each item of payment received by Administrative
Agent shall be deemed applied by Administrative Agent on account of the
Obligations on its respective Application Date.
(c)    All payments of principal, interest and other amounts payable hereunder,
or under any of the Other Documents shall be made by wire transfer of
immediately available funds to Administrative Agent at the Payment Office not
later than 1:00 p.m. (or such earlier time specified for any particular payment
hereunder) on the due date therefor in Dollars. Any payments received after 1:00
p.m. on a Business Day may be deemed received by Administrative Agent on the
next Business Day. Administrative Agent shall have the right to effectuate
payment of any and all Obligations due and owing hereunder by charging
Borrower’s Account.
(d)    Except as expressly provided herein, all payments (including prepayments)
to be made by Borrower on account of principal, interest, fees and other amounts
payable hereunder shall be made without deduction, setoff or counterclaim and
shall be made to Administrative Agent on behalf of Lenders to the Payment
Office, in each case on or prior to 1:00 p.m., in Dollars and in immediately
available funds.
2.9    [Reserved.]
2.10    Statement of Account. Administrative Agent shall maintain, in accordance
with its customary procedures, a loan account (“Borrower’s Account”) in the name
of Borrower in which shall be recorded the date and amount of the Loans made by
Administrative Agent or Lenders and the date and amount of each payment in
respect thereof; provided, however, the failure by Administrative Agent to
record the date and amount of the Loans shall not adversely affect
Administrative Agent or any Lender. Upon request by Borrower (not more than once
per month), Administrative Agent shall send to Borrower a statement showing the
accounting for the Loans made, payments made or credited in respect thereof, and
other transactions between Administrative Agent, Lenders and Borrower during
such month. The monthly statements shall be deemed correct and binding upon
Borrower in the absence of manifest error and shall constitute an account stated
between Lenders and Borrower unless Administrative Agent receives a written
statement of Borrower’s specific exceptions thereto within thirty (30) days
after such statement is received by Borrower. The records of Administrative
Agent with respect to Borrower’s Account shall be conclusive evidence absent
manifest error of the amount of the Loans and other charges thereto and of
payments applicable thereto.
2.11    [Reserved.]
2.12    [Reserved.]
2.13    [Reserved.]
2.14    [Reserved.]
2.15    [Reserved.]
2.16    [Reserved.]
2.17    [Reserved.]
2.18    [Reserved.]
2.19    [Reserved.]
2.20    Mandatory Prepayments; Voluntary Prepayments; Prepayment Premium.
(a)    Subject to Section 7.1 hereof and the Intercreditor Agreements, when any
Loan Party sells or otherwise disposes of any Collateral other than Inventory in
the Ordinary Course of Business, such Loan Party shall repay the Loans in an
amount that, together with any required Prepayment Premium in connection
therewith, equals the net cash proceeds of such sale (i.e., gross cash proceeds
less the reasonable direct costs of such sales or other dispositions) (other
than any net cash proceeds required to be applied to (x) repay the advances or
(y) cash collateralize any outstanding letters of credit issued, in each case,
under the Revolving Credit Agreement pursuant to Section 2.20(a) thereof), such
repayments to be made promptly but in no event more than one (1) Business Day
following receipt of such net proceeds, and until the date of payment, such
proceeds shall be held in trust for Administrative Agent; provided, however,
that (x) the net cash proceeds from sales of any Specific Real Property or Term
Loan Exclusive Real Property up to an aggregate amount not to exceed $3,000,000
from the Closing Date through the Maturity Date shall not be required to be
applied to the Loans pursuant to this Section 2.20(a), (y) without limiting in
any manner, and subject to, Section 2.20(d) below, so long as any Senior Secured
Notes remain outstanding and the Senior Secured Notes Indenture is in effect,
the net cash proceeds from sales of any Collateral constituting Noteholder First
Lien Collateral (as defined in the Noteholder Intercreditor Agreement) shall not
be required to be applied to the Loans pursuant to this Section 2.20(a) and (z)
the net cash proceeds from sales of any Collateral constituting Revolver
Priority Collateral remaining after giving effect to the second parenthetical in
this Section 2.20(a), up to an aggregate amount not to exceed $10,000,000 from
the Closing Date through the Maturity Date shall not be required to be applied
to the Loans pursuant to this Section 2.20(a). The foregoing shall not be deemed
to be implied consent to any such sale otherwise prohibited by the terms and
conditions hereof. Such repayments shall be applied ratably to the principal
amount of the Loans and any accrued and unpaid interest thereon. The Borrower
shall give Administrative Agent prompt written notice of any sale or other
disposition of Collateral that would result in a mandatory prepayment pursuant
to this Section 2.20(a).
(b)    Subject to the Intercreditor Agreements, all proceeds
(“Insurance/Condemnation Proceeds”) received by the Loan Parties or
Administrative Agent (i) under any insurance policy on account of damage or
destruction of any assets or property of any Loan Party, or (ii) as a result of
any taking or condemnation of any assets or property, in each case, shall be
applied to repay the Loans in an amount that, together with any Prepayment
Premium due in connection therewith, equals the amount of such
Insurance/Condemnation Proceeds; provided, however, (x) so long as any Senior
Secured Notes remain outstanding and the Senior Secured Notes Indenture is in
effect, any Insurance/Condemnation Proceeds with respect to Collateral
constituting Noteholder First Lien Collateral shall be applied in accordance
with the Senior Secured Notes Indenture and (y) for the avoidance of doubt,
Insurance/Condemnation Proceeds with respect to Collateral constituting Revolver
Priority Collateral shall be applied in accordance with Section 6.2(a) of the
ABL Intercreditor Agreement.
(c)    Subject to the following sentence, Borrower may, upon irrevocable written
notice from Borrower to Administrative Agent, at any time on or after the
Closing Date, voluntarily prepay the Loans in whole or in part. Any prepayment
of Loans pursuant to this Section 2.20(c) shall be accompanied by the payment of
the Prepayment Premium, if any is then due.
(d)    If at any time the Loan Parties shall have “Excess Proceeds” (as such
term is defined in the Senior Secured Notes Indenture) and Borrower is required
to offer to purchase Senior Secured Notes in connection therewith, Borrower
shall also offer to, subject to the ABL Intercreditor Agreement, prepay the
Obligations pro rata with the other Indebtedness that Borrower is required to
offer to purchase or prepay in connection therewith. Administrative Agent may
(at the direction of the Required Lenders), on behalf of the Lenders, accept
such offer. In the event that Borrower makes an offer to prepay Obligations and
Administrative Agent (acting at the direction of the Required Lenders) accepts
such offer pursuant to this Section 2.20(d), Borrower shall prepay the
Obligations subject to such offer and acceptance.
(e)    In the event that (i) Borrower makes any voluntary prepayment or
mandatory prepayment of a Loan pursuant to this Section 2.20 or (ii) the Loans
are accelerated pursuant to Section 11.1, in each case, Borrower shall pay to
Administrative Agent, for the ratable account of each of the Lenders, the
Prepayment Premium, if any is then due, calculated on the aggregate principal
amount of the Loans so prepaid or accelerated, together with all accrued and
unpaid interest on the amount being prepaid, and if any prepayment of a LIBOR
Rate Loan is to occur on a day other than the last Business Day of the
applicable Interest Period, then such prepayment shall also include any amounts
owed under Section 2.2(g) hereof.
2.21    Use of Proceeds.
(a)    Borrower shall apply the proceeds of the Loans to (i) repay existing
indebtedness owed to Fortress Credit Corp., (ii) pay fees and expenses relating
to the Transactions, and (iii) provide for its working capital needs and finance
general corporate purposes.
(b)    Without limiting the generality of Section 2.21(a) above, neither
Borrower, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Loans,
directly or indirectly, for any purpose in violation of Applicable Law.
2.22    Defaulting Lender.
(a)    Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.
(b)    Amounts received in respect of principal of Loans shall be applied to
reduce such Loans of each Lender (other than any Defaulting Lender) in
accordance with the Applicable Percentages of such Lender; provided, that,
Administrative Agent shall not be obligated to transfer to a Defaulting Lender
any payments received by Administrative Agent for Defaulting Lender’s benefit,
nor shall a Defaulting Lender be entitled to the sharing of any payments
hereunder (including any principal, interest or fees). Amounts payable to a
Defaulting Lender shall instead be paid to or retained by Administrative Agent.
Administrative Agent may hold the amount of such payments received or retained
by it for the account of such Defaulting Lender.
(c)    A Defaulting Lender shall not be entitled to give instructions to
Administrative Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the Other Documents, and all amendments,
waivers and other modifications of this Agreement and the Other Documents may be
made without regard to a Defaulting Lender and, for purposes of the definition
of “Required Lenders”, a Defaulting Lender shall not be deemed to be a Lender,
to have any outstanding Loans provided, that this clause (c) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification described in clause (ii) of Section 16.2(b).
(d)    Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify
Administrative Agent) and the other parties hereto shall remain unchanged.
Nothing in this Section 2.22 shall be deemed to release any Defaulting Lender
from its obligations under this Agreement and the Other Documents, shall alter
such obligations, shall operate as a waiver of any default by such Defaulting
Lender hereunder, or shall prejudice any rights which any Borrower,
Administrative Agent or any Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder.
(e)    In the event that Administrative Agent and the Loan Parties agree in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then Administrative Agent will so notify
the parties hereto.
III.
INTEREST AND FEES.

3.1    Interest. Interest on the Loan shall be payable in arrears on the first
day of each month with respect to Domestic Rate Loans and, with respect to LIBOR
Rate Loans, at the end of each Interest Period, provided further that all
accrued and unpaid interest shall be due and payable on the Maturity Date.
Interest charges shall be computed on the actual principal amount of Loans
outstanding during the month at a rate per annum equal to the Interest Rate.
Except as expressly provided otherwise in this Agreement, any Obligations other
than the Loan that are not paid when due shall accrue interest at the Interest
Rate for Domestic Rate Loans, subject to the provision of the final sentence of
this Section 3.1 regarding the Default Rate. Whenever, subsequent to the date of
this Agreement, the Alternate Base Rate is increased or decreased, the Interest
Rate shall be similarly changed without notice or demand of any kind by an
amount equal to the amount of such change in the Alternate Base Rate during the
time such change or changes remain in effect. The LIBOR Rate shall be adjusted
with respect to the LIBOR Rate Loans without notice or demand of any kind on the
effective date of any change in the Reserve Percentage as of such effective
date. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Administrative Agent or at the direction
of Required Lenders (or, in the case of any Event of Default under Section 10.7,
immediately and automatically upon the occurrence of any such Event of Default
without the requirement of any affirmative action by any party), the Obligations
shall bear interest at the Interest Rate for Domestic Rate Loans plus two
percent (2%) per annum (the “Default Rate”).
3.2    [Reserved.]
3.3    [Reserved.]
3.4    Fee Letters.
(a)    Borrower shall pay the amounts required to be paid in the Fee Letters in
the manner and at the times required by the Fee Letters.
(b)    All of the fees and out-of-pocket costs and expenses of any appraisals
conducted pursuant to Section 6.18 hereof shall be paid when due, in full and
without deduction, off-set or counterclaim by Borrower.
3.5    Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of (a) for LIBOR Rate Loans, 360 days and for
the actual number of days elapsed, and (b) for Base Rate Loans, 365 or 366 days,
as applicable, and for the actual number of days elapsed. If any payment to be
made hereunder becomes due and payable on a day other than a Business Day, the
due date thereof shall be extended to the next succeeding Business Day and
interest thereon shall be payable at the Interest Rate for Domestic Rate Loans
during such extension.
3.6    Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrower; and (iii) if the then remaining excess amount is greater than
the previously unpaid principal balance, Lenders shall promptly refund such
excess amount to Borrower and the provisions hereof shall be deemed amended to
provide for such permissible rate.
3.7    Increased Costs. In the event that any Applicable Law or any Change in
Law or compliance by any Lender (for purposes of this Section 3.7, the term
“Lender” shall include Administrative Agent or any Lender and any corporation or
bank controlling Administrative Agent or any Lender and the office or branch
where Administrative Agent or any Lender (as so defined) makes or maintains any
LIBOR Rate Loans) with any request or directive (whether or not having the force
of law) from any central bank or other financial, monetary or other authority,
shall:
(e)    subject Administrative Agent or any Lender to any tax of any kind
whatsoever with respect to this Agreement or any LIBOR Rate Loan, or change the
basis of taxation of payments to Administrative Agent or such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.11 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
Administrative Agent or such Lender);
(f)    impose, modify or deem applicable any reserve, special deposit,
assessment, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of Administrative
Agent or any Lender, including pursuant to Regulation D of the Board of
Governors of the Federal Reserve System; or
(g)    impose on Administrative Agent, any Lender or the London interbank LIBOR
market any other condition, loss or expense (other than Taxes) affecting this
Agreement or any Other Document or any Loan made by any Lender;
and the result of any of the foregoing is to increase the cost to Administrative
Agent or any Lender of making, converting to, continuing, renewing or
maintaining its Loan hereunder by an amount that Administrative Agent or such
Lender deems to be material or to reduce the amount of any payment (whether of
principal, interest or otherwise) in respect of the Loans by an amount that
Administrative Agent or such Lender deems to be material, then, in any case
Borrower shall promptly pay Administrative Agent or such Lender, upon its
demand, such additional amount as will compensate Administrative Agent or such
Lender for such additional cost or such reduction, as the case may be.
Administrative Agent or such Lender shall certify the amount of such additional
cost or reduced amount to Borrower, and such certification shall be conclusive
absent manifest error.
3.8    Basis For Determining Interest Rate Inadequate or Unfair. In the event
that Administrative Agent or any Lender shall have determined that:
(a)    reasonable means do not exist for ascertaining the LIBOR Rate for any
Interest Period; or
(b)    Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank LIBOR market, with respect to an
outstanding LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a LIBOR Rate Loan; or
(c)    the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Administrative Agent or such Lender
in good faith with any Applicable Law or any interpretation or application
thereof by any Governmental Body or with any request or directive of any such
Governmental Body (whether or not having the force of law),
then Administrative Agent shall give Borrower prompt written or telephonic
notice of such determination. If such notice is given, (i) any such requested
LIBOR Rate Loan shall be made as a Domestic Rate Loan, unless Borrower shall
notify Administrative Agent no later than 1:00 p.m. two (2) Business Days prior
to the date of such proposed borrowing, that its request for such borrowing
shall be cancelled or made as an unaffected type of LIBOR Rate Loan, (ii) any
Domestic Rate Loan or LIBOR Rate Loan which was to have been converted to an
affected type of LIBOR Rate Loan shall be continued as or converted into a
Domestic Rate Loan, or, if Borrower shall notify Administrative Agent, no later
than 1:00 p.m. two (2) Business Days prior to the proposed conversion, shall be
maintained as an unaffected type of LIBOR Rate Loan, and (iii) any outstanding
affected LIBOR Rate Loans shall be converted into a Domestic Rate Loan, or, if
Borrower shall notify Administrative Agent, no later than 1:00 p.m. two (2)
Business Days prior to the last Business Day of the then current Interest Period
applicable to such affected LIBOR Rate Loan, shall be converted into an
unaffected type of LIBOR Rate Loan, on the last Business Day of the then current
Interest Period for such affected LIBOR Rate Loans (or sooner, if any Lender
cannot continue to lawfully maintain such affected LIBOR Rate Loan). Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of LIBOR Rate Loan or maintain outstanding affected LIBOR Rate Loans and
Borrower shall have no right to convert a Domestic Rate Loan or an unaffected
type of LIBOR Rate Loan into an affected type of LIBOR Rate Loan.
3.9    Capital Adequacy.
(a)    In the event that Administrative Agent or any Lender shall have
determined that any Applicable Law or guideline regarding capital adequacy, or
any Change in Law or any change in the interpretation or administration thereof
by any Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Administrative Agent
or any Lender (for purposes of this Section 3.9, the term “Lender” shall include
Administrative Agent or any Lender and any corporation or bank controlling
Administrative Agent or any Lender and the office or branch where Administrative
Agent or any Lender (as so defined) makes or maintains any LIBOR Rate Loans)
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on Administrative Agent
or any Lender’s capital as a consequence of its obligations hereunder to a level
below that which Administrative Agent or such Lender could have achieved but for
such adoption, change or compliance (taking into consideration Administrative
Agent’s and each Lender’s policies with respect to capital adequacy) by an
amount deemed by Administrative Agent or any Lender to be material, then, from
time to time, Borrower shall pay upon demand to Administrative Agent or such
Lender such additional amount or amounts as will compensate Administrative Agent
or such Lender for such reduction. In determining such amount or amounts,
Administrative Agent or such Lender may use any reasonable averaging or
attribution methods. The protection of this Section 3.9 shall be available to
Administrative Agent and each Lender regardless of any possible contention of
invalidity or inapplicability with respect to the Applicable Law, rule,
regulation, guideline or condition.
(b)    A certificate of Administrative Agent or such Lender setting forth such
amount or amounts as shall be necessary to compensate Administrative Agent or
such Lender with respect to Section 3.9(a) hereof when delivered to Borrower
shall be conclusive absent manifest error.
3.10    Delay in Requests. Failure or delay on the part of any Lender or other
Recipient to demand compensation pursuant to Section 3.7 or 3.9 shall not
constitute a waiver of such Recipient’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender pursuant to
Section 3.7 or 3.9 for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Recipient notifies Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Recipient’s intention to claim compensation therefor (except that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).
3.11    Taxes.
(a)    Any and all payments by or on account of any Obligations hereunder or
under any Other Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes; provided that if a
Withholding Agent shall be required by Applicable Law (as determined in the good
faith discretion of the applicable Withholding Agent) to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
by the applicable Loan Party shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) Administrative Agent or Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Withholding Agent shall make such
deductions and (iii) the applicable Withholding Agent shall timely pay the full
amount deducted to the relevant Governmental Body in accordance with Applicable
Law.
(b)    Without limiting the provisions of Section 3.11(a) above, Borrower shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.
(c)    The Loan Parties shall indemnify Administrative Agent, and each Lender,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by Administrative Agent or such Lender, as the case may be, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Body. A certificate as to the amount of
such payment or liability delivered to Borrower by any Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Body, such Loan Party shall deliver to Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Administrative Agent.
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement or under any
Other Document shall deliver to Borrower and to Administrative Agent, at the
time or times reasonably requested by Borrower or Administrative Agent, such
properly completed and executed documentation prescribed by Applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding Tax, Administrative Agent
shall be entitled to withhold United States federal income Taxes at the full
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations or other Applicable Law. Further,
Administrative Agent is indemnified under § 1.1461-1(e) of the United States
Income Tax Regulations against any claims and demands of any Lender or assignee
or participant of a Lender for the amount of any Tax it deducts and withholds in
accordance with regulations under § 1441 of the Code. In addition, any Lender,
if requested by Borrower or Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrower
or Administrative Agent, as will enable Borrower or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
this Section 3.11(e) or in Section 3.11(f), the completion, execution and
submission of any documentation (other than such documentation set forth in
Section 3.11(e)(i), (ii), (iii), (iv) and (vi)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the generality of the foregoing, in the event that Borrower is resident
for Tax purposes in the United States of America, any Lender shall deliver to
Borrower and Administrative Agent (in such number of copies as shall be
requested by such recipient) on or prior to the date on which such Lender
becomes a Lender under this Agreement, whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party, (x) with
respect to payments of interest under this Agreement or any Other Document, two
(2) duly completed valid originals of IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to other applicable payments
under this Agreement or any Other Document, two (2) duly completed valid
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty,
(ii)    two (2) duly completed valid originals of IRS Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
(2) duly completed valid originals of IRS Form W-8BEN,
(iv)    to the extent a Foreign Lender is not the beneficial owner,     two (2)
duly completed valid originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, the certification provided in Section 3.11(e)(iii)
above, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption under Section 881(c) of the Code, such Foreign
Lender may provide the certification provided in Section 3.11(e)(iii) above on
behalf of each such direct and indirect partner,
(v)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax (in such
number of executed forms as shall be requested by Borrower or Administrative
Agent, as the case may be) duly completed together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrower to
determine the withholding or deduction required to be made, or
(vi)    To the extent that any Lender is not a Foreign Lender, two (2) originals
of an IRS Form W-9 certifying that such Lender is not a Foreign Lender.
(f)    If a payment made to a Lender or Administrative Agent under this
Agreement or any Other Document would be subject to U.S. Federal withholding Tax
imposed by FATCA if such Person fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or Administrative Agent shall deliver
to Administrative Agent (in the case of a Lender) and Borrower such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such other documentation reasonably requested
by Borrower or Administrative Agent sufficient for Borrower or Administrative
Agent to comply with its obligations under FATCA and to determine that such
Lender or Administrative Agent has complied with their obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (f), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(g)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Administrative
Agent in writing of its legal inability to do so.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any taxes as to which it has been indemnified
pursuant to this Section 3.11 (including by the payment of additional amounts
pursuant to this Section 3.11), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.11 with respect to the taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental Body
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Body) in the event that such indemnified
party is required to repay such refund to such Governmental Body.
Notwithstanding anything to the contrary in this clause (h), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this clause (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Each party’s obligations under this Section 3.11 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Obligations and the
repayment, satisfaction or discharge of all obligations under this Agreement or
any Other Document.
(j)    For purposes of this Section 3.11, the term “Applicable Law” includes
FATCA. Further, Administrative Agent shall be required to comply with Section
3.11(e) and (g) in the same manner as if the term “Lender” included
Administrative Agent.
3.12    Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon Borrower for (or if Borrower is otherwise required to pay) amounts
pursuant to Section 3.7, 3.9 or 3.11 hereof, (b) is unable to make or maintain
LIBOR Rate Loans as a result of a condition described in Section 2.2(h) hereof,
(c) is a Defaulting Lender, or (d) denies any consent requested by
Administrative Agent pursuant to Section 16.2(b) hereof, Borrower may, within
ninety (90) days of receipt of such demand, notice (or the occurrence of such
other event causing Borrower to be required to pay such compensation or causing
Section 2.2(h) hereof to be applicable), or such Lender becoming a Defaulting
Lender or denial of a request by Administrative Agent pursuant to Section
16.2(b) hereof, as the case may be, by notice in writing to Administrative Agent
and such Affected Lender (i) request the Affected Lender to cooperate with
Borrower in obtaining a replacement Lender satisfactory to Administrative Agent
and Borrower (the “Replacement Lender”); (ii) request the non-Affected Lenders
to acquire and assume all of the Affected Lender’s Loans as provided herein, but
none of such Lenders shall be under any obligation to do so; or (iii) propose a
Replacement Lender subject to approval by Administrative Agent in its good faith
business judgment. If any satisfactory Replacement Lender shall be obtained,
and/or if any one or more of the non-Affected Lenders shall agree to acquire and
assume all of the Affected Lender’s Loans, then such Affected Lender shall
assign, in accordance with Section 16.3 hereof, all of its Loans and other
rights and obligations under this Loan Agreement and the Other Documents to such
Replacement Lender or non-Affected Lenders, as the case may be, in exchange for
payment of the principal amount so assigned and all interest and fees accrued on
the amount so assigned, plus all other Obligations then due and payable to the
Affected Lender.
IV.
[RESERVED.]

V.
REPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants as follows:
5.1    Authority. Each Loan Party has full power, authority and legal right to
enter into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder. This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by each Loan Party, and this Agreement and the Other Documents to
which it is a party constitute the legal, valid and binding obligation of such
Loan Party enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of the Other Documents to which
it is a party (a) are within such Loan Party’s corporate or company powers, as
applicable, have been duly authorized by all necessary corporate or company
action, as applicable, are not in contravention of law or the terms of such Loan
Party’s Organizational Documents or of any Material Contract to which such Loan
Party is a party or by which such Loan Party is bound, including the Senior
Secured Notes Documents, the Revolving Loan Documents and the Unsecured Notes
Documents, (b) will not conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body or any party to a Material Contract, except
those Consents set forth on Schedule 5.1 hereto, all of which will have been
duly obtained, made or complied with prior to the Closing Date and which are in
full force and effect except as set forth on such Schedule 5.1, and (d) will not
conflict with, nor result in any breach in any of the provisions of or
constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Loan Party under the provisions of
any agreement, instrument, or other document to which such Loan Party is a party
or by which it or its property is a party or by which it may be bound, including
the Senior Secured Notes Documents, the Revolving Loan Documents and the
Unsecured Notes Documents.
5.2    Formation and Qualification.
(c)    Each Loan Party is duly incorporated or formed, as applicable, and in
good standing under the laws of its state of incorporation or formation, as
applicable and is qualified to do business and is in good standing in all state
in which qualification and good standing are necessary for such Loan Party to
conduct its business and where the failure to so qualify could reasonably be
expected to have a Material Adverse Effect. The jurisdictions of incorporation
or formation of each Loan Party and states in which each such Loan Party are
qualified to do business are set forth on Schedule 5.2(a). Each Loan Party has
delivered to Administrative Agent true and complete copies of its Organizational
Documents as in effect as of the Closing Date.
(d)    The Subsidiaries of each Loan Party are listed on Schedule 5.2(b).
5.3    Survival of Representations and Warranties. All representations and
warranties of such Loan Party contained in this Agreement and the Other
Documents to which it is a party shall be true at the time of such Loan Party’s
execution of this Agreement and the Other Documents to which it is a party, and
shall survive the execution, delivery and acceptance thereof by the parties
thereto and the closing of the transactions described therein or related
thereto.
5.4    Tax Returns. Each Loan Party’s federal tax identification number is set
forth on Schedule 5.4. Each Loan Party has filed all material federal, state and
local tax returns and other reports such Loan Party is required by law to file
and has paid all Taxes, assessments, fees and other governmental charges that
are due and payable (other than those Taxes, assessments, fees and other
governmental charges which are being Properly Contested). The provision for
Taxes on the books of each Loan Party is adequate for all years not closed by
applicable statutes, and for its current fiscal year, and no Loan Party has any
knowledge of any deficiency or additional assessment in connection therewith not
provided for on its books.
5.5    Financial Statements.
(h)    The pro forma balance sheet of Borrower on a Consolidated Basis (the “Pro
Forma Balance Sheet”) furnished to the Lenders on the Closing Date is accurate,
complete and correct and fairly reflects the financial condition of Borrower on
a Consolidated Basis as of December 31, 2013, adjusted to reflect the
consummation of the transactions contemplated by the Revolving Loan Documents
and under this Agreement (collectively, the “Transactions”), and has been
prepared in accordance with GAAP. The Pro Forma Balance Sheet has been certified
as accurate, complete and correct in all material respects by the President and
Chief Financial Officer of Borrower. All financial statements referred to in
this subsection 5.5(a), including the related schedules and notes thereto, have
been prepared in accordance with GAAP, except as may be disclosed in such
financial statements.
(i)    The cash flow and balance sheet projections of Borrower on a Consolidated
Basis through February 28, 2015, copies of which are annexed hereto as Exhibit
5.5(b) (the “Projections”), were prepared by the Chief Financial Officer of
Borrower and were based on underlying assumptions which the Loan Parties
believed to be reasonable and fair at the time the Projections were prepared.
The cash flow Projections together with the Pro Forma Balance Sheet are referred
to as the “Pro Forma Financial Statements”.
(j)    The consolidated and consolidating balance sheets of the Loan Parties,
and such other Persons described therein, as of February 28, 2013, and the
related statements of income, changes in stockholder’s equity, and changes in
cash flow for the period ended on such date, all accompanied by reports thereon
containing opinions without qualification by independent certified public
accountants, copies of which have been delivered to Administrative Agent, have
been prepared in accordance with GAAP, consistently applied (except for changes
in application to which such accountants concur and present fairly the financial
position of the Loan Parties at such date and the results of their operations
for such period. Since February 28, 2013 there has been no event, condition or
state of facts which could reasonably be expected to have a Material Adverse
Effect.
5.6    Entity Names. Except as set forth on Schedule 5.6, no Loan Party has been
known by any other company or corporate name, as applicable, in the past five
(5) years and does not sell Inventory under any other name, nor has any Loan
Party been the surviving corporation or company, as applicable, of a merger or
consolidation or acquired all or substantially all of the assets of any Person
during the preceding five (5) years.
5.7    O.S.H.A.; Environmental Compliance; Insurance; Flood Insurance.
(c)    Each Loan Party is in compliance in all material respects with, and its
facilities, business, assets, property, leaseholds, Real Property and Equipment
are in compliance in all material respects with, the Federal Occupational Safety
and Health Act and Environmental Laws, and there are no outstanding citations,
notices or orders of non-compliance issued to any Loan Party or relating to its
business, assets, property, leaseholds or Equipment under any such laws, rules
or regulations which could reasonably be expected to result a Material Adverse
Effect.
(d)    Each Loan Party has been issued all required federal, state and local
licenses, certificates or permits (collectively, “Approvals”) relating to all
applicable Environmental Laws and all such Approvals are current and in full
force and effect, except to the extent that the failure to receive any Approval
could not reasonably be expected to have a Material Adverse Effect.
(e)    (i) There have been no releases, spills, discharges, leaks or disposal
(collectively referred to as “Releases”) of Hazardous Materials at, upon, under
or migrating from or, to any Loan Party’s knowledge, onto any Real Property
owned, leased or occupied by any Loan Party, except for those Releases which are
in full compliance with Environmental Laws or which are being promptly addressed
by Loan Parties in accordance with Environmental Law; (ii) there are no
underground storage tanks or polychlorinated biphenyls on any Real Property
owned, leased or occupied by any Loan Party, except for such underground storage
tanks or polychlorinated biphenyls that are present in compliance with
Environmental Laws; (iii) the Real Property (including any premises owned,
leased or occupied by any Loan Party) has never been used by any Loan Party to
dispose of Hazardous Materials, except as authorized by Environmental Laws; and
(iv) no Hazardous Materials have been managed by any Loan Party on any Real
Property (including any premises owned, leased or occupied by any Loan Party) in
a manner that has resulted in liability or a remediation obligation under
Environmental Laws, except for any liability or obligations which are being
promptly addressed by the Loan Parties in accordance with Environmental Law.
(f)    All Real Property owned by the Loan Parties is insured pursuant to
policies and other bonds which are valid and in full force and effect and which
provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each such Loan Party in
accordance with prudent business practice in the industry of such Loan Party.
(g)    Each Loan Party has taken all actions required under the Flood Laws
and/or requested by Administrative Agent to assist in ensuring that each Lender
is in compliance with the Flood Laws applicable to the Collateral, including,
but not limited to, providing Administrative Agent with the tax parcel number of
each parcel of Real Property that will be subject to a Mortgage in favor of
Collateral Agent, for the benefit of Lenders, and, to the extent required,
obtaining flood insurance for the structures on each such parcel prior to such
structures becoming Collateral.
5.8    Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.
(a)    (i) After giving effect to the Transactions, each Loan Party will be
solvent, able to pay its debts as they mature, will have capital sufficient to
carry on its business and all businesses in which it is about to engage, (ii) as
of the Closing Date, the fair present saleable value of its assets, calculated
on a going concern basis, is in excess of the amount of its liabilities, and
(iii) subsequent to the Closing Date, the fair saleable value of its assets
(calculated on a going concern basis) will be in excess of the amount of its
liabilities.
(b)    Except as disclosed in Schedule 5.8(b)(i), no Loan Party has any pending
or threatened material litigation, arbitration, actions or proceedings. No Loan
Party has any outstanding Indebtedness other than the Obligations, except for
(i) Indebtedness disclosed in Schedule 5.8(b)(ii) and (ii) Indebtedness
otherwise permitted under Section 7.8 hereof.
(c)    No Loan Party is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Loan Party in violation of any order
of any court, Governmental Body or arbitration board or tribunal in any respect
which could reasonably be expected to have a Material Adverse Effect. Each Plan
is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state laws.
(d)    No Loan Party or any member of the Controlled Group maintains or is
required to contribute to any Pension Benefit Plan or Multiemployer Plan other
than those listed on Schedule 5.8(d) hereto. Except as disclosed on Schedule
5.8(d), (i) each Loan Party and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA and Sections
412 and 430 of the Code in respect of each Plan, and each Plan is in compliance
with Sections 412, 430 and 436 of the Code and Sections 206(g), 302 and 303 of
ERISA, without regard to waivers and variances; (ii) each Plan which is intended
to be a qualified plan under Section 401(a) of the Code as currently in effect
has been determined by the Internal Revenue Service to be qualified under
Section 401(a) of the Code and the trust related thereto is exempt from federal
income tax under Section 501(a) of the Code or an application for such a
determination is currently being processed by the Internal Revenue Code; (iii)
neither any Loan Party nor any member of the Controlled Group has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due which are unpaid; (iv) no Pension Benefit
Plan or Multiemployer Plan has been terminated by the plan administrator thereof
nor by the PBGC, and there is no occurrence which would cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Plan; (v) there
exists no failure to contribute to a Multiemployer Plan; (vi) neither any Loan
Party nor any member of the Controlled Group has materially breached any of the
responsibilities, obligations or duties imposed on it by ERISA with respect to
any Plan; (vii) neither any Loan Party nor any member of a Controlled Group has
incurred any liability for any excise tax arising under Section 4971, 4972 or
4980B of the Code, and no fact exists which could give rise to any such
liability; (viii) neither any Loan Party nor any member of the Controlled Group
nor any fiduciary of, nor any trustee to, any Plan, has engaged in a “prohibited
transaction” described in Section 406 of the ERISA or Section 4975 of the Code
nor taken any action which would constitute or result in a Termination Event
with respect to any such Plan which is subject to ERISA; (ix) no Termination
Event has occurred or is reasonably expected to occur; (x) there exists no event
described in Section 4043 of ERISA, for which the thirty (30) day notice period
has not been waived; (xi) neither any Loan Party nor any member of the
Controlled Group has engaged in a transaction that could be subject to Section
4069 or 4212(c) of ERISA; (xii) neither any Loan Party nor any member of the
Controlled Group maintains or is required to contribute to any Plan which
provides health, accident or life insurance benefits to former employees, their
spouses or dependents, other than in accordance with Section 4980B of the Code
or applicable state law; (xiii) neither any Loan Party nor any member of the
Controlled Group has withdrawn, completely or partially, within the meaning of
Section 4203 or 4205 of ERISA, from any Multiemployer Plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980 and there
exists no fact which would reasonably be expected to result in any such
liability; (xiv) no Plan fiduciary (as defined in Section 3(21) of ERISA) has
any liability for breach of fiduciary duty in connection with the administration
or investment of the assets of a Plan; (xv) as of any Pension Benefit Plan’s
most recent valuation date, there is no unfunded benefit liability in respect of
such Pension Benefit Plan which exceeds $1,000,000; and (xvi) to any Loan
Party’s knowledge, there is no event or condition that could reasonably be
expected to result in a non-exempt prohibited transaction in connection with the
consummation of the Transactions.
5.9    Patents, Trademarks, Copyrights and Licenses. All Intellectual Property
owned by any Loan Party and which is either registered or the subject of a
pending application to register with the appropriate Governmental Body: (i) is
set forth on Schedule 5.9; (ii) is valid; and (iii) when combined with the
Intellectual Property utilized but not owned by any Loan Party, constitutes all
of the intellectual property rights which are necessary for the operation of its
business as currently conducted. There is no objection to, pending challenge to
the validity of, or proceeding by any Governmental Body to suspend, revoke,
terminate or adversely modify, any Intellectual Property owned by any Loan Party
and no Loan Party is aware of any grounds for any such challenge or proceedings,
except as set forth in Schedule 5.9 hereto. All Intellectual Property owned or
used by any Loan Party consists of original material or property developed by or
on behalf of such Loan Party or was lawfully acquired by such Loan Party from
the proper and lawful owner or licensor thereof. Each of such items has been
maintained so as to preserve the value thereof from the date of creation or
acquisition thereof.
5.10    Licenses and Permits. Except as set forth in Schedule 5.10, each Loan
Party has procured and is now in possession of, and is in compliance with all
material licenses or permits required by any applicable federal, state or local
law, rule or regulation for the operation of its business in each jurisdiction
wherein it is now conducting or proposes to conduct business and where the
failure to procure such licenses or permits or to be in compliance therewith
could reasonably be expected to have a Material Adverse Effect.
5.11    Default of Indebtedness. Except as set forth in Schedule 5.11, no Loan
Party is in default in the payment of the principal of or interest on any
Material Indebtedness or under any instrument or agreement under or subject to
which any Material Indebtedness has been issued and no event has occurred under
the provisions of any such instrument or agreement which with or without the
lapse of time or the giving of notice, or both, constitutes or would constitute
an event of default thereunder.
5.12    No Default. No Loan Party is in default in the payment or performance of
any of its contractual obligations, which default could reasonably be expected
to have a Material Adverse Effect, and no Default or Event of Default has
occurred.
5.13    No Burdensome Restrictions. No Loan Party is party to any contract or
agreement the performance of which could reasonably be expected to have a
Material Adverse Effect. Each Loan Party has heretofore delivered to
Administrative Agent true and complete copies of all Material Contracts to which
it is a party or to which it or any of its properties is subject as of the
Closing Date. No Loan Party has agreed or consented to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien which is not a
Permitted Encumbrance.
5.14    No Labor Disputes. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, no Loan Party is
involved in any labor dispute. There are no strikes or walkouts of any Loan
Party’s employees threatened or in existence and no labor contract is scheduled
to expire prior to the Maturity Date other than as set forth on Schedule 5.14
hereto.
5.15    Margin Regulations. No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of the Loans will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
5.16    Investment Company Act. No Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.
5.17    Disclosure. No representation or warranty made by any Loan Party in this
Agreement, the Other Documents, the Senior Secured Notes Documents, the
Revolving Loan Documents or the Unsecured Notes Documents, or in any financial
statement, report, certificate or any other document furnished in connection
herewith or therewith contains any untrue statement of material fact or omits to
state any material fact necessary to make the statements herein or therein not
materially misleading. There is no fact known to any Loan Party or which
reasonably should be known to such Loan Party which such Loan Party has not
disclosed to Administrative Agent in writing with respect to the Transactions
which could reasonably be expected to have a Material Adverse Effect.
5.18    Delivery of Revolving Loan Documents. Administrative Agent has received
complete copies of the Revolving Loan Documents and related documents (including
all exhibits, schedules and disclosure letters referred to therein or delivered
pursuant thereto, if any, but excluding any fee letters) and all amendments
thereto, waivers relating thereto and other side letters or agreements affecting
the terms thereof. None of such documents and agreements has been amended or
supplemented, nor have any of the provisions thereof been waived, except
pursuant to a written agreement or instrument which has heretofore been
delivered to Administrative Agent.
5.19    [Reserved]
5.20    Swaps. No Loan Party is a party to any swap agreement other than swap
agreements required to be entered into pursuant to this Agreement or that are
otherwise entered into in the Ordinary Course of Business, and not for
speculative purposes, in respect of changes in interest rates, commodity prices
or foreign exchange rates.
5.21    Business and Property of Loan Parties. Upon and after the Closing Date,
the Loan Parties do not propose to engage in any business other than the
Permitted Business. On the Closing Date, each Loan Party will own all the
property and possess all of the rights and Consents necessary for the conduct of
the business of such Loan Party, except for such rights and Consents the absence
of which could not reasonably be expected to have a Material Adverse Effect or a
material adverse effect with respect to any Plant. Each Loan Party has good
title to its properties and assets and none of such properties or assets is
subject to any Liens except Permitted Encumbrances. The Loan Parties enjoy
peaceful and undisturbed possession under all leases necessary in any material
respect for the operation of such properties and assets, and all such leases are
valid and subsisting and in full force and effect. The Loan Parties have
obtained all material easements, material equipment rental, material operating
leases or other material agreements necessary for the operation of its business
as now conducted or presently proposed to be conducted and each of those
agreements is in full force and effect and subject to no material defaults.
5.22    Ineligible Securities. The Loan Parties do not intend to use and shall
not use any portion of the proceeds of the Loans, directly or indirectly, to
purchase during the underwriting period, or for 30 days thereafter, Ineligible
Securities being underwritten by a securities Affiliate of Administrative Agent
or any Lender.
5.23    Federal Securities Laws. Except with respect to the Unsecured Notes and
the Senior Secured Notes, no Loan Party or any of their Subsidiaries (i) is
required to file periodic reports under the Exchange Act, (ii) has any
securities registered under the Exchange Act or (iii) has filed a registration
statement that has not yet become effective under the Securities Act.
5.24    Equity Interests. The authorized and outstanding Equity Interests of
each Loan Party, and each legal and beneficial holder thereof, are as set forth
on Schedule 5.24(a) hereto. All of the Equity Interests of each Loan Party have
been duly and validly authorized and issued and are fully paid and
non-assessable and have been sold and delivered to the holders hereof in
compliance with, or under valid exemption from, all federal and state laws and
the rules and regulations of each Governmental Body governing the sale and
delivery of securities. Except for the rights and obligations set forth on
Schedule 5.24(b), there are no subscriptions, warrants, options, calls,
commitments, rights or agreement by which any Loan Party or any of the
shareholders of any Loan Party is bound relating to the issuance, transfer,
voting or redemption of shares of its Equity Interests or any pre-emptive rights
held by any Person with respect to the Equity Interests of the Loan Parties.
Except as set forth on Schedule 5.24(c), the Loan Parties have not issued any
securities convertible into or exchangeable for shares of its Equity Interests
or any options, warrants or other rights to acquire such shares or securities
convertible into or exchangeable for such shares.
5.25    Commercial Tort Claims. Except as set forth on Schedule 5.25 hereto, no
Loan Party has any commercial tort claims.
5.26    Letter of Credit Rights. Except as set forth on Schedule 5.26 hereto, no
Loan Party has any letter of credit rights.
5.27    Material Contracts. Schedule 5.27 sets forth all Material Contracts of
the Loan Parties, true and complete copies of which have been delivered to
Administrative Agent. All Material Contracts are in full force and effect and no
material defaults currently exist thereunder.
VI.
AFFIRMATIVE COVENANTS.

Each Loan Party shall, until payment in full of the Obligations and termination
of this Agreement:
6.1    Compliance with Laws. Comply with all Applicable Laws with respect to the
Collateral or any part thereof or to the operation of such Loan Party’s
business, to the extent the failure so to comply could reasonably be expected to
have a Material Adverse Effect (except to the extent any separate provision of
this Agreement shall expressly require compliance with any particular Applicable
Law(s) pursuant to another standard).
6.2    Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement and
the Other Documents), and take all actions necessary to enforce and protect the
validity of any intellectual property right or other right included in the
Collateral, except to the extent that the Loan Parties determine in their good
faith business judgment that the preservation or protection of such intellectual
property rights are not material to the business of the Loan Parties; (b) keep
in full force and effect its existence and comply in all material respects with
the laws and regulations governing the conduct of its business where the failure
to do so could reasonably be expected to have a Material Adverse Effect; and (c)
make all such reports and pay all such franchise and other taxes and license
fees and do all such other acts and things as may be lawfully required to
maintain its rights, licenses, leases, powers and franchises under the laws of
the United States or any political subdivision thereof, to the extent the
failure to do so could reasonably be expected to have a Material Adverse Effect.
6.3    Books and Records. Keep proper books of record and account in which full,
true and correct entries will be made of all dealings or transactions of or in
relation to its business and affairs (including without limitation accruals for
taxes, assessments, Charges, levies and claims, allowances against doubtful
Receivables and accruals for depreciation, obsolescence or amortization of
assets), all in accordance with, or as required by, GAAP consistently applied
(except for changes in application to which the Accountants concur).
6.4    Payment of Taxes. Pay, when due, all material taxes, assessments and
other Charges lawfully levied or assessed upon such Loan Party or any of the
Collateral, including real and personal property taxes, assessments and charges
and all franchise, income, employment, social security benefits, withholding,
and sales taxes, except to the extent that the same are being Properly
Contested. If any material tax by any Governmental Body is or may be imposed on
or as a result of any transaction between any Loan Party and Administrative
Agent or any Lender which Administrative Agent or any Lender may be required to
withhold or pay or if any taxes, assessments, or other Charges remain unpaid
after the date fixed for their payment, or if any claim shall be made which, in
Administrative Agent’s or any Lender’s reasonable opinion, may possibly create a
valid Lien on the Collateral, Administrative Agent (at the direction of the
Required Lenders) may without notice to Loan Parties pay the taxes, assessments
or other Charges and each Loan Party hereby indemnifies and holds Administrative
Agent and each Lender harmless in respect thereof; provided, that Administrative
Agent shall not be entitled to do so if such tax is being Properly Contested.
The amount of any payment by Administrative Agent under this Section 6.4 shall
be paid for by the Lenders (ratably based upon their Applicable Percentages) and
charged to Borrower’s Account and added to the Obligations.
6.5    Financial Covenants.
(d)    Fixed Charge Coverage Ratio. Commencing in respect of the fiscal quarter
ending May 31, 2017, cause to be maintained as of the end of each fiscal
quarter, a Fixed Charge Coverage Ratio of not less than 1.00 to 1.00, measured
on a rolling four (4) quarter basis.
(e)    Maximum Cash Burn. During the period from February 1, 2014 through
February 28, 2015, cause aggregate Cash Burn of Loan Parties, tested on a
monthly, cumulative basis, not to exceed by more than $17,500,000 the projected
aggregate Cash Burn of Loan Parties as shown in the Projections.
(f)    Minimum EBITDA. For the trailing twelve month period ending as at each of
the dates set forth below, maintain an EBITDA of not less than the amount
corresponding to each such date:
Twelve Month Period Ending
Minimum EBITDA
May 31, 2015
$53,500,000
August 31, 2015
$57,000,000
November 30, 2015
$60,500,000
February 29, 2016
$64,000,000
May 31, 2016
$66,750,000
August 31, 2016
$69,500,000
November 30, 2016
$72,250,000
February 28, 2017
$75,000,000



6.6    Insurance.
(h)    (i) Keep all its insurable properties and properties in which such Loan
Party has an interest insured against the hazards of fire, flood, sprinkler
leakage, those hazards covered by extended coverage insurance and such other
hazards, and for such amounts, as is customary in the case of companies engaged
in businesses similar to such Loan Party’s; (ii) maintain insurance in such
amounts as is customary in the case of companies engaged in businesses similar
to such Loan Party insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of such Loan
Party either directly or through authority to draw upon such funds or to direct
generally the disposition of such assets; (iii) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (iv) maintain all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which such Loan Party is engaged in business; and (v) furnish Administrative
Agent with (A) evidence of the maintenance of such policies within thirty (30)
days after the renewal thereof and copies of all new policies within ninety (90)
days after any expiration date, and (B) appropriate loss payable endorsements in
form and substance satisfactory to Administrative Agent, naming Collateral Agent
as an additional insured and mortgagee and/or lender loss payee (as applicable)
as its interests may appear with respect to all insurance coverage referred to
in clauses (i) and (iii) above, and providing (I) that subject to the
Intercreditor Agreements all proceeds thereunder shall be payable to Collateral
Agent, (II) that no such insurance shall be affected by any act or neglect of
the insured or owner of the property described in such policy, and (III) that
such policy and endorsements may not be cancelled, amended or terminated unless
at least thirty (30) days’ prior written notice is given to Administrative Agent
(or in the case of non-payment, at least ten (10) days’ prior written notice).
In the event of any loss thereunder, the carriers named therein hereby are
directed by Administrative Agent and the applicable Loan Party to make payment
for such loss to Collateral Agent subject to the Intercreditor Agreements and
not to such Loan Party and Collateral Agent jointly. If any insurance losses are
paid by check, draft or other instrument payable to any Loan Party and
Collateral Agent jointly, Collateral Agent may endorse such Loan Party’s name
thereon and do such other things as Collateral Agent may deem advisable to
reduce the same to cash.
(i)    Each Loan Party shall take all actions required under the Flood Laws
and/or requested by Administrative Agent to assist in ensuring that each Lender
is in compliance with the Flood Laws applicable to the Collateral, including,
but not limited to, providing Administrative Agent with the tax parcel number of
each parcel of real property that will be subject to a mortgage in favor of
Collateral Agent, for the benefit of Lenders, and, to the extent required,
obtaining flood insurance for the structures on each such parcel prior to such
structures becoming Collateral, and thereafter maintaining such flood insurance
in full force and effect for so long as required by the Flood Laws.
(j)    Collateral Agent is hereby authorized to adjust and compromise claims
under insurance coverage referred to in Sections 6.6(a)(i), (iii) and (iv) and
6.6(b) above. Subject to the ABL Intercreditor Agreement, all loss recoveries
received by Collateral Agent under any such insurance shall be applied to the
Obligations as and to the extent provided in Section 2.20(b). Any surplus shall
be paid by Collateral Agent to Loan Parties or applied as may be otherwise
required by law. If any Loan Party fails to obtain insurance as hereinabove
provided, or to keep the same in force, Collateral Agent, if Collateral Agent so
elects, may obtain such insurance and pay the premium therefor on behalf of such
Loan Party, which payments shall be charged to Borrower’s Account and constitute
part of the Obligations.
6.7    Payment of Indebtedness and Leasehold Obligations. Pay, discharge or
otherwise satisfy (a) at or before maturity (subject, where applicable, to
specified grace periods) all its Indebtedness, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is currently being Properly Contested, subject at all
times to any applicable subordination arrangement in favor of Lenders and (b)
when due its rental obligations under all leases under which it is a tenant, and
shall otherwise comply, in all material respects, with all other terms of such
leases and keep them in full force and effect, in each case except when the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.8    Environmental Matters.
(k)    Ensure that the Real Property and all operations and businesses conducted
thereon are in compliance in all material respects and remain in compliance in
all material respects with all Environmental Laws, and manage any and all
Hazardous Materials on any Real Property in compliance in all material respects
with Environmental Laws.
(l)    Establish and maintain an environmental management and compliance system
to assure and monitor continued compliance with all applicable Environmental
Laws which system shall include periodic environmental compliance audits. All
potential violations and violations of Environmental Laws shall be reviewed to
determine any required reporting to applicable Governmental Bodies and any
required corrective actions to address such potential violations or violations.
(m)    Respond promptly to any Release of Hazardous Materials or Environmental
Complaint and take all necessary action in order to safeguard the health of any
Person and to avoid subjecting the Collateral or Real Property to any Lien. If
any Loan Party shall fail to respond promptly to any such Release or
Environmental Complaint or any Loan Party shall fail to comply with any of the
requirements of any Environmental Laws, Administrative Agent on behalf of
Lenders may, but without the obligation to do so, for the sole purpose of
protecting Administrative Agent’s interest in the Collateral: (i) give such
notices or (ii) enter onto the Real Property (or authorize third parties to
enter onto the Real Property) and take such actions as Administrative Agent (or
such third parties as directed by Administrative Agent) deems reasonably
necessary or advisable, to remediate, remove, mitigate or otherwise manage any
such Release or Environmental Complaint. All reasonable costs and expenses
incurred by Administrative Agent and Lenders (or such third parties) in the
exercise of any such rights, including any sums paid in connection with any
judicial or administrative investigation or proceedings, fines and penalties,
together with interest thereon from the date expended at the Default Rate for
Domestic Rate Loans shall be paid upon demand by Loan Parties, and until paid
shall be added to and become a part of the Obligations secured by the Liens
created by the terms of this Agreement or any other agreement between
Administrative Agent, Collateral Agent, any Lender and any Loan Party.
(n)    Promptly upon the reasonable written request of Administrative Agent from
time to time, which request shall provide a reasonable basis therefor, Loan
Parties shall provide Administrative Agent, at Loan Parties’ expense, with an
environmental site assessment or environmental compliance audit report prepared
by an environmental engineering firm acceptable in the reasonable opinion of
Administrative Agent, to assess with a reasonable degree of certainty the
existence of a Release of Hazardous Materials and the potential costs in
connection with abatement, remediation and removal of any Hazardous Materials
found on, under, at or within the Real Property. Any report or investigation of
such Release proposed and acceptable to the responsible Governmental Body shall
be acceptable to Administrative Agent. If such estimates, individually or in the
aggregate, exceed $100,000, Administrative Agent shall have the right to require
Loan Parties to post a bond, letter of credit or other security reasonably
satisfactory to Administrative Agent to secure payment of these costs and
expenses.
6.9    Standards of Financial Statements. Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 as to which
GAAP is applicable to be complete and correct in all material respects (subject,
in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
disclosed therein and agreed to by such reporting accountants or officer, as
applicable).
6.10    Federal Securities Laws. Promptly notify Administrative Agent in writing
if any Loan Party or any of its Subsidiaries (a) is required to file periodic
reports under the Exchange Act, (b) registers any securities under the Exchange
Act or (c) files a registration statement under the Securities Act, in each case
other than with respect to the Unsecured Notes and the Senior Secured Notes.
6.11    Execution of Supplemental Instruments. Execute and deliver to
Administrative Agent from time to time, upon demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the Collateral, and such other instruments as Administrative Agent
may request, in order that the full intent of this Agreement may be carried into
effect.
6.12    [Reserved.]
6.13    Government Receivables. Upon Administrative Agent’s reasonable request,
take all steps necessary to protect Collateral Agent’s security interest in the
Collateral under the Federal Assignment of Claims Act, the Uniform Commercial
Code and all other applicable state or local statutes or ordinances and deliver
to Administrative Agent appropriately endorsed, any instrument or chattel paper
connected with any Receivable arising out of any contract between any Loan Party
and the United States, any state or any department, agency or instrumentality of
any of them.
6.14    Membership / Partnership Interests. Designate and shall cause all of
their Subsidiaries to designate (a) their limited liability company membership
interests or partnership interests as the case may be, as securities as
contemplated by the definition of “security” in Section 8-102(15) and Section
8-103 of Article 8 of the Uniform Commercial Code, and (b) certificate such
limited liability company membership interests and partnership interests, as
applicable.
6.15    Keepwell. If it is a Qualified ECP Loan Party, then jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely,
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such Non
Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.15 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.15, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 6.15 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the Other Documents. Each Qualified ECP Loan
Party intends that this Section 6.15 constitute, and this Section 6.15 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the CEA.
6.16    Blocked Accounts. Within thirty (30) days after the Closing Date,
establish depository accounts at Collateral Agent for the collection or
servicing of the Receivables and proceeds of the Collateral.
6.17    Post-Closing Matters.
(c)    Use commercially reasonable efforts to cause each of the landlords,
warehousemen, processors and customs brokers with possession of, or control
over, any Inventory constituting Collateral to, within forty-five (45) days
after the Closing Date (or such longer period as Administrative Agent (at the
direction of the Required Lenders) may agree in writing in its sole discretion),
execute and deliver a Lien Waiver Agreement to Collateral Agent.
(d)    Cause (i) each of the Existing Letters of Credit to, within forty-five
(45) days after the Closing Date (or such longer period as Collateral Agent may
agree in writing in its sole discretion), be replaced by a letter of credit
issued under the Revolving Credit Agreement and (ii) and any letter of credit
issued under the Bradford L/C Reimbursement Agreement or the Union L/C
Reimbursement Agreement to, within sixty (60) days after the Closing Date (or
such longer period as Collateral Agent may agree in writing in its sole
discretion), (x) be replaced by a letter of credit issued under the Revolving
Credit Agreement and the reimbursements agreements related to such replaced
letters of credit be terminated and (y) together with any reimbursement
agreements related thereto, be cancelled and terminated in all respects.
(e)    Use commercially reasonable efforts to obtain from the lessor of each
parcel of leased Specific Real Property and Material Real Property in the
Commonwealth of Pennsylvania, within sixty (60) days after the Closing Date (or
such longer period as Collateral Agent (pursuant to an Act of Term Loan Required
Lenders (as defined in the ABL Intercreditor Agreement)) may agree in writing in
its sole discretion), consent to the filing of a leasehold Mortgage with respect
to such parcel, and cause the recording of a leasehold Mortgage with respect to
each parcel for which such lessor consent is received.
(f)    Deliver an appraisal conducted by an Approved Appraiser with respect to
the Valley Quarry Property (such appraisal, the “Valley Quarry Appraisal”)
(which shall be in the same form as the Closing Date Appraisals and apply the
Closing Date Methodology) within 60 days after the Closing Date (or such longer
period as Administrative Agent (at the direction of the Required Lenders) may
agree in writing in its sole discretion).
(g)    Within sixty (60) days after the Closing Date (or such longer period as
Administrative Agent (at the direction of the Required Lenders) may agree in
writing in its sole discretion) with respect to each of the properties listed on
Schedule 6.17(d) hereto, and concurrently with the Mortgage recording with
respect to each property mortgaged after the Closing Date, cause the issuance to
Administrative Agent of a fully paid mortgagee title insurance policy (or
binding commitment to issue a title insurance policy, marked to Administrative
Agent’s satisfaction to evidence the form of such policies to be delivered with
respect to the Mortgages) in standard ALTA form, issued by a title insurance
company satisfactory to Administrative Agent, each including substantially the
same endorsements as the endorsements included with the policies delivered
pursuant to Section 8.1(e) hereof, and each in an amount not less than the fair
market value of the Real Property subject to the Mortgage, insuring the Mortgage
to create a valid Lien on the Real Property with no exceptions which
Administrative Agent shall not have approved.
(h)    On or prior to July 1, 2014 (or such later date as Administrative Agent
(at the direction of the Required Lenders) may agree in writing in its sole
discretion), and to the extent not prohibited by Applicable Law, cause the
parcels constituting the Term Loan Exclusive Real Property on the Closing Date
to be assessed for real estate tax purposes as separate tax lots, which, when
taken together, include no other parcel of real property.
6.18    Appraisals. Borrower will, and will cause each of its Subsidiaries to,
cause an Approved Appraiser designated by Administrative Agent (at the direction
of the Required Lenders) in consultation with Borrower to conduct appraisals of
the Specific Real Property and Term Loan Exclusive Real Property (in existence
as of the Closing Date) (each such appraisal, a “SRP Appraisal”), which
appraisals (x) shall be in the same form as the Closing Date Appraisals and
apply the Closing Date Methodology, and (y) shall be delivered to Borrower for
purposes of its review of the results of such SRP Appraisal a reasonable period
of time prior to the effectiveness thereof. The SRP Appraisals shall be
conducted and delivered to Administrative Agent all at the cost and expense of
Borrower (a) subject to the provisions of clause (b) below, at the request of
Administrative Agent (at the direction of the Required Lenders), one time during
any twelve-month period and (b) at any time at the request of Administrative
Agent (at the direction of the Required Lenders) after the occurrence and during
the continuation of an Event of Default. In addition to the foregoing,
Administrative Agent (at the direction of the Required Lenders) will have the
right at any time to conduct SRP Appraisals at the expense of the Lenders from
time to time.
6.19    Inspection of Books. At all reasonable times and from time to time as
often as Administrative Agent (at the direction of the Required Lenders) shall
elect in its sole discretion, Administrative Agent and each Lender shall have
full access to and the right to audit, check, inspect and make abstracts and
copies from each Loan Party’s books, records, audits, correspondence and all
other papers relating to the Collateral and the operation of each Loan Party’s
business. Administrative Agent and its respective agents may enter upon any
premises of any Loan Party, with reasonable prior notice, at any time during
business hours and at any other reasonable time, and from time to time as often
as Administrative Agent shall elect in their sole discretion, for the purpose of
inspecting the Collateral and any and all records pertaining thereto and the
operation of such Loan Party’s business. Notwithstanding the foregoing, so long
as no Event of Default has occurred and is continuing, the Administrative Agent
shall conduct no more than four (4) such inspections per annum at the Loan
Parties’ expense; provided, that, (a) in no event shall the Loan Parties be
obligated to pay more than $20,000 per inspection in respect of such inspections
conducted while no Event of Default exists, and (b) the Administrative Agent (at
the direction of the Required Lenders) in its discretion, may conduct additional
inspections at the Loan Parties’ expense, without giving effect to the preceding
clause (a), at any time after the occurrence of an Event of Default and during
its continuance.
6.20    Deposit Account Control Agreement.
(a)    Within thirty (30) days after the Closing Date, Borrower shall instruct
its Customers to deliver all remittances upon Receivables (whether paid by check
or by wire transfer of funds) to either (i) a lockbox account, dominion account
or such other “blocked account” (“Blocked Accounts”) established at a bank or
banks (each such bank, a “Blocked Account Bank”) pursuant to an arrangement with
such Blocked Account Bank as may be acceptable to Administrative Agent (at the
direction of the Required Lenders) or (ii) depository accounts (“Depository
Accounts”) established at Collateral Agent, or as otherwise agreed to from time
to time by Administrative Agent (at the direction of the Required Lenders).
Notwithstanding the foregoing, to the extent Borrower directly receives any
remittances upon Receivables, Borrower shall, at Borrower’s sole cost and
expense, but on Collateral Agent’s behalf and for Collateral Agent’s account,
collect as Collateral Agent’s property and in trust for Collateral Agent all
amounts received on Receivables, and shall not commingle such collections with
Borrower’s funds or use the same except to pay Obligations, and shall as soon as
possible and in any event no later than five (5) Business Days after the receipt
thereof (i) in the case of remittances paid by check, deposit all such
remittances in their original form (after supplying any necessary endorsements)
and (ii) in the case of remittances paid by wire transfer of funds, transfer all
such remittances, in each case, into such Blocked Account(s) and/or Depository
Account(s). Borrower shall deposit in the Blocked Account and/or Depository
Account or, upon request by Administrative Agent, deliver to Collateral Agent,
in original form and no later than five (5) Business Days after the receipt
thereof, all checks, drafts, notes, money orders, acceptances, cash and other
evidences of Indebtedness.
(b)    Each Loan Party, Collateral Agent and each Blocked Account Bank shall
enter into a deposit account control agreement in form and substance reasonably
satisfactory to Administrative Agent that is sufficient to give Collateral Agent
“control” (for purposes of Articles 8 and 9 of the Uniform Commercial Code) over
such account and which directs such Blocked Account Bank to transfer such funds
so deposited on a daily basis to Revolving Administrative Agent, either to any
account maintained by Revolving Administrative Agent at said Blocked Account
Bank or by wire transfer to appropriate account(s) at Revolving Administrative
Agent. All funds deposited in such Blocked Accounts or Depository Accounts shall
immediately become subject to the security interest of Collateral Agent for its
own benefit and the ratable benefit of the Secured Parties.
VII.
NEGATIVE COVENANTS.

No Loan Party shall, until satisfaction in full of the Obligations and
termination of this Agreement:
7.1    Merger, Consolidation, Acquisition and Sale of Assets.
(c)    Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except any Loan Party may merge, consolidate or reorganize with another
Loan Party or acquire the assets or Equity Interest of another Loan Party so
long as such Loan Party provides Administrative Agent with ten (10) days’ prior
written notice of such merger, consolidation or reorganization and delivers all
of the relevant documents evidencing such merger, consolidation or
reorganization.
(d)    Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except:
(i)    the sale of Inventory in the Ordinary Course of Business;
(ii)    the disposition or transfer of obsolete and worn-out equipment not
constituting Inventory in the Ordinary Course of Business during any fiscal
year;
(iii)    sales of assets (whether directly or indirectly, including without
limitation pursuant to any sale of Equity Interests of a Person holding such
assets, or any merger or similar transaction) (A) not constituting ABL First
Lien Collateral and (B) described on Schedule 7.1(b) which do not include any
ABL First Lien Collateral (other than Inventory in an aggregate amount not to
exceed $10,000,000 for all such sales), provided, that, in each case all of the
following are satisfied:
(1)    the Loan Party or Restricted Subsidiary, as applicable, receives
consideration at the time of the sale at least equal to the Fair Market Value of
the asset sold or otherwise disposed of,
(2)    at least 75% of the consideration is in the form of cash or Cash
Equivalents,
(3)    the net cash proceeds are used in a manner permitted by the Senior
Secured Notes Indenture, and
(4)    no Default or Event of Default shall have occurred and be continuing or
would result therefrom;
(iv)    dispositions or transfers of assets or property to any Loan Party;
(v)    dispositions involving a trade-in of equipment in exchange for other
equipment useful in the business of the Loan Parties; provided, that in the good
faith judgment of the Loan Parties, the Loan Parties receive equipment (or
credit toward the acquisition cost of equipment) having a Fair Market Value
equal to or greater than the equipment being traded-in;
(vi)    sales or dispositions of the assets of the Loan Parties with a fair
market value not to exceed $3,000,000 in the aggregate in any fiscal year, which
sales or dispositions do not include (a) Specific Real Property, (b) Term Loan
Exclusive Real Property, (c) Accounts or (d) Inventory;
(vii)    the creation of a Permitted Encumbrance; and
(viii)    any other sales or dispositions expressly permitted by this Agreement.
7.2    Creation of Liens. Create or suffer to exist any Lien or transfer upon or
against any of its property or assets now owned or hereafter created or
acquired, except Permitted Encumbrances; provided, however, that the Loan
Parties shall not create or suffer to exist any Lien which is not permitted by
the Indentures as in effect from time to time.
7.3    Guarantees. Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees made in the
Ordinary Course of Business up to an aggregate amount of $500,000, (c)
guarantees by one or more Loan Party(s) of the Indebtedness or obligations of
any other Loan Party(s) to the extent such Indebtedness or obligations are
permitted to be incurred and/or outstanding pursuant to the provisions of this
Agreement and (d) the endorsement of checks in the Ordinary Course of Business.
7.4    Investments. Purchase or acquire Indebtedness or Equity Interests of, or
any other interest in, any Person, other than Permitted Investments; provided,
however, that the Loan Parties shall not make or allow to exist any Investment
which is not permitted by the Indentures.
7.5    Loans. Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate, other than Permitted Loans and
Permitted Investments in the form of loans.
7.6    Capital Expenditures. Incur any Capital Expenditures in an aggregate
amount for all Loan Parties in excess of (a) $1,250,000 for the month of
February 2014, (b) $27,500,000 for the fiscal year ending February 28, 2015, (c)
$40,000,000 for the fiscal year ending February 29, 2016, and (d) $35,000,000
for each fiscal year thereafter; provided, however, in the event Capital
Expenditures during any fiscal year are less than the amount permitted for such
fiscal year, then the unused amount (the “Carryover Amount”) may be carried over
and used in the immediately succeeding fiscal year; provided, further, that any
Carryover Amount shall be deemed to be the first amount spent in such succeeding
fiscal year.
7.7    Dividends. Declare, pay or make any dividend or distribution on any
Equity Interests of any Loan Party (other than dividends or distributions
payable in its stock, or split-ups or reclassifications of its stock) or apply
any of its funds, property or assets to the purchase, redemption or other
retirement of any Equity Interest, or of any options to purchase or acquire any
Equity Interest of any Loan Party, other than:
(o)    dividends or distributions to a Loan Party; provided, however, that the
Loan Parties shall not declare, pay or make any dividend or distribution which
is not permitted by the Indentures as in effect from time to time; and
(p)    the purchase, redemption, retirement or other acquisition for value of
Equity Interests in Borrower held by future, current or former employees,
officers, directors or shareholders of the Loan Parties or any Subsidiary (or
their estates or beneficiaries under their estates) upon death, disability,
retirement or termination of employment or pursuant to the terms of any
agreement under which such Equity Interests were issued; provided that the
aggregate cash consideration paid for such purchase, redemption, retirement or
other acquisition of such Equity Interests does not exceed $100,000 in any
calendar year (plus the amount of any proceeds received in respect of key-man
life insurance).
7.8    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
other than Permitted Indebtedness; provided, however, that the Loan Parties
shall not create, incur, assume or suffer to exist any Indebtedness which is not
permitted by the Indentures as in effect from time to time.
7.9    Nature of Business. Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in a Permitted Business.
7.10    Transactions with Affiliates. Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except for (i)
transactions among Loan Parties which are not expressly prohibited by the terms
of this Agreement and which are in the Ordinary Course of Business, (ii) payment
by Loan Parties of dividends and distributions permitted under Section 7.7
hereof, (iii) transactions disclosed to Administrative Agent in writing, which
are in the Ordinary Course of Business, on an arm’s-length basis on terms and
conditions no less favorable than terms and conditions which would have been
obtainable from a Person other than an Affiliate, (iv) the annual rental
payments (not to exceed $2,000,000 per year) to South Woodbury in respect of the
Headquarters Lease, (v) Investments in Rock Solid Insurance permitted by clause
(g) of the definition of Permitted Investments, (vi) payment of premiums to Rock
Solid Insurance which are in the Ordinary Course of Business, on an arm’s-length
basis on terms and conditions no less favorable than terms and conditions which
would have been obtainable from an insurance company that is not an Affiliate,
(vii) salaries and other compensation, the payment of which is not otherwise
restricted under the Loan Documents, paid in the Ordinary Course of Business,
consistent with past practice, and (viii) stay bonuses and completion bonuses in
relation to asset sales or other strategic initiatives determined and paid in
accordance with the Loan Parties’ commercially reasonable business judgment and
practices.
7.11    Leases. Enter as lessee into any long-term lease arrangement for real
property (unless capitalized and permitted under Section 7.6 hereof) if after
giving effect thereto, aggregate annual rental payments for all long-term leases
of real property would exceed $4,000,000 in any one fiscal year in the aggregate
for all Loan Parties.
7.12    Subsidiaries.
(a)    Form any Subsidiary unless (i) such Subsidiary (A) is not a Foreign
Subsidiary, (B) at Administrative Agent’s discretion, (x) expressly joins in
this Agreement as a “Guarantor” and becomes jointly and severally liable for the
obligations of Loan Parties hereunder and under the Notes pursuant to the
execution and delivery to the Administrative Agent of a Joinder Agreement and
under any other agreement between any Loan Party and Lenders, and (y) executes a
joinder to the Security Agreement in favor of Collateral Agent, and (C)
Administrative Agent shall have received all documents, including without
limitation, legal opinions and appraisals it may reasonably require to establish
compliance with each of the foregoing conditions in connection therewith, or
(ii) such Subsidiary is an Unrestricted Subsidiary.
(b)    Enter into any partnership, joint venture or similar arrangement other
than any such arrangements for the purpose of joint bidding on and performance
under contracts, where the Loan Parties’ contribution consists only of (i) the
performance of services, (ii) permitting the non-exclusive use of such Loan
Parties’ assets in connection with such joint bidding and performance in a
manner that does not materially impair the value of such assets or the conduct
of the business of the Loan Parties, and (iii) the payment of organizational or
operating expenses and the terms of such arrangement do not require any cash
investment by the Loan Parties into an entity that is not a Loan Party in excess
of $50,000 in the aggregate outstanding at any time.
7.13    Fiscal Year and Accounting Changes. Change its fiscal year end from
February 28 (or February 29, as applicable) or make any change in accounting
treatment and reporting practices except as required by GAAP or as to which the
Accountants concur.
7.14    Pledge of Credit. Now or hereafter pledge Administrative Agent’s or any
Lender’s credit on any purchases, commitments or contracts or for any purpose
whatsoever or use any portion of any Loan in or for any business other than a
Permitted Business.
7.15    Amendment of Organizational Documents. (a) Change its legal name, (b)
change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (c) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (d) otherwise amend, modify or waive any term or material
provision of its Organizational Documents unless required by law or such
amendment, modification or waiver could not reasonably be expected to materially
and adversely affect the interests of Agents and the Lenders, in any such case
without (i) giving at least thirty (30) days’ prior written notice of such
intended change to each Agent, and (ii) having received from Collateral Agent
confirmation that Collateral Agent has taken all steps necessary for Collateral
Agent to continue the perfection of and protect the enforceability and priority
of its Liens in the Collateral belonging to such Loan Party and in the Equity
Interests of such Loan Party (if applicable).
7.16    Compliance with ERISA. (a) (i) Maintain, or permit any member of the
Controlled Group to maintain, or (ii) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Pension Benefit Plan, Multiemployer Plan or Foreign Plan other than those Plans
disclosed on Schedule 5.8(d), (b) engage, or permit any member of the Controlled
Group to engage, in any non-exempt “prohibited transaction”, as that term is
defined in Section 406 of ERISA or Section 4975 of the Code, (c) terminate, or
permit any member of the Controlled Group to terminate, any Pension Benefit
Plan, Multiemployer Plan or Foreign Plan where such event could result in any
liability of any Loan Party or any member of the Controlled Group or the
imposition of a lien on the property of any Loan Party or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (d) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan, (e) fail to promptly notify Administrative Agent of the
occurrence of any Termination Event, (f) fail to comply, or permit a member of
the Controlled Group to fail to comply, in all material respects with the
requirements of ERISA or the Code or other Applicable Laws in respect of any
Plan, (g) fail to meet, permit any member of the Controlled Group to fail to
meet, or permit any Plan to fail to meet all minimum funding requirements under
ERISA and the Code, without regard to any waivers or variances, or postpone or
delay or allow any member of the Controlled Group to postpone or delay any
funding requirement with respect of any Plan, or (h) cause, or permit any member
of the Controlled Group to cause, a representation or warranty in Section 5.8(d)
to cease to be true and correct.
7.17    Prepayment of Indebtedness. Except as permitted pursuant to Section 7.18
hereof, at any time, directly or indirectly, prepay any Indebtedness (other than
the Obligations), or repurchase, redeem, retire or otherwise acquire any
Indebtedness of any Loan Party.
7.18    Senior Secured Notes and Unsecured Notes. At any time, directly or
indirectly, pay, prepay, repurchase, redeem, retire or otherwise acquire, or
make any payment on account of any principal of or premium payable in connection
with the repayment or redemption of the Senior Secured Notes or Unsecured Notes,
except (a) Loan Parties may repurchase, redeem, repay or prepay the Senior
Secured Notes and/or Unsecured Notes to the extent required by the terms of the
Senior Secured Notes Documents or Unsecured Notes Documents, as applicable, with
the proceeds of any sale, lease, transfer or other disposition of, or insurance
or condemnation with respect to, any of the Loan Parties’ properties or assets,
and (b) commencing on the date on which the Fixed Charge Coverage Ratio covenant
set forth in Section 6.5(a) shall become applicable, Loan Parties may make any
other payment, prepayment, repurchase, redemption, retirement or other
acquisition of the Senior Secured Notes or Unsecured Notes so long as (i) upon
giving pro forma effect thereto, average Undrawn Availability (as defined in the
Revolving Credit Agreement) is at least $25,000,000 for the 30 days preceding
and as of the date of such payment, prepayment, repurchase, redemption,
retirement or other acquisition, (ii) the Fixed Charge Coverage Ratio determined
on a pro forma basis after giving effect to such payment, prepayment,
repurchase, redemption, retirement or other acquisition, is not less than 1.10
to 1.00, and (iii) no Default or Event of Default has occurred and is continuing
or would result therefrom.
7.19    Other Agreements. Enter into any material amendment, waiver or
modification of the Senior Secured Notes Documents, the Revolving Loan
Documents, the Unsecured Notes Documents or any related agreements, or enter
into a Bonding Arrangement with any surety other than a Permitted Bonding
Company.
7.20    Appraisal. Permit or suffer the aggregate Appraised Value of the
Specific Real Property and Term Loan Exclusive Real Property shown in any SRP
Appraisal conducted and delivered pursuant to Section 6.18 to be less than or
equal to 80% of the aggregate Appraised Value of the Specific Real Property and
Term Loan Exclusive Real Property shown (x) with respect to the Specific Real
Property (other than the Valley Quarry Property) and Term Loan Exclusive Real
Property, in the appraisals delivered to the Lenders on or prior to the Closing
Date and (y) with respect to the Valley Quarry Property, in the Valley Quarry
Appraisal delivered pursuant to Section 6.17(d).
VIII.
CONDITIONS PRECEDENT.

8.1    Conditions to Closing Date. The agreement of Lenders to make the Loans
requested to be made on the Closing Date is subject to the satisfaction, or
waiver by Administrative Agent and Lenders, immediately prior to or concurrently
with the making of such Loans, of the following conditions precedent:
(a)    Note. Each Lender so requesting shall have received a Note duly executed
and delivered by an authorized officer of Borrower;
(b)    Other Documents. Administrative Agent and Lenders shall have received
copies (with originals to follow) of each of the executed Other Documents, as
applicable;
(c)    Intercreditor Agreements. Each Agent shall have entered into the ABL
Intercreditor Agreement with the Revolving Loan Administrative Agent and
Collateral Agent shall have entered into the Noteholder Intercreditor Agreement
with the Indenture Trustee and Notes Collateral Agent;
(d)    Mortgages. Collateral Agent shall have received in form and substance
satisfactory to Lenders an executed Mortgage with respect to each of the
Specific Real Properties (other than leaseholds the lessors of which have not
consented to such mortgaging) and each of the Material Real Properties in the
Commonwealth of Pennsylvania (other than leaseholds the lessors of which have
not consented to such mortgaging);
(e)    Title Insurance. Collateral Agent shall have received fully paid
mortgagee title insurance policies (or binding commitments to issue title
insurance policies, marked to Collateral Agent’s satisfaction to evidence the
form of such policies to be delivered with respect to the Mortgages), in
standard ALTA form, issued by a title insurance company satisfactory to
Collateral Agent, with respect to each of the properties listed on Schedule
8.1(t) hereto, each in an amount equal to not less than the fair market value of
the Real Property subject to the Mortgages, insuring the Mortgages to create a
valid Lien on the Real Property with no exceptions which Collateral Agent shall
not have approved;
(f)    Environmental Reports. Collateral Agent shall have received all
environmental studies and reports prepared by independent environmental
engineering firms with respect to all Real Property to be subject to a Mortgage;
(g)    Financial Condition Certificates. Administrative Agent and Lenders shall
have received an executed Financial Condition Certificate in the form of Exhibit
8.1(g).
(h)    Closing Certificate. Administrative Agent and Lenders shall have received
a closing certificate signed by the President or Vice President of each Loan
Party dated as of the date hereof, stating that (i) all representations and
warranties set forth in this Agreement and the Other Documents are true and
correct in all material respects (except to the extent qualified by materiality
or “Material Adverse Effect,” in which case such representations and warranties
shall be true and correct in all respects) on and as of such date, and (ii) on
such date no Default or Event of Default has occurred and is continuing;
(i)    [Reserved.]
(j)    [Reserved.]
(k)    Minimum EBITDA. Lenders shall have received evidence from the Loan
Parties that EBITDA of Borrower on a Consolidated Basis for the ten month period
ended December 31, 2013 was not less than $35,000,000.
(l)    Revolving Loan Documents. Administrative Agent and Lenders shall have
received final executed copies of the Revolving Loan Documents, and all related
agreements, documents and instruments as in effect on the Closing Date, all of
which shall be satisfactory in form and substance to the Lenders and the
transactions contemplated by such documentation shall be consummated prior to or
simultaneously with the making of the Loans;
(m)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by Administrative Agent
(acting at the direction of the Required Lenders) to be filed, registered or
recorded in order to create, in favor of Collateral Agent, a perfected security
interest in or Lien upon the Collateral in which such security interest or Lien
is a condition precedent to such Loans shall have been delivered in proper form
for filing, registration or recordation in each jurisdiction in which the
filing, registration or recordation thereof is so required or requested;
(n)    Lien Waiver Agreements. The Loan Parties shall have used commercially
reasonable efforts to obtain, for the benefit of Collateral Agent, Lien Waiver
Agreements with respect to all locations or places at which Inventory and books
and records are located, other than owned Real Property;
(o)    Secretary’s Certificates, Authorizing Resolutions and Good Standings of
Loan Parties. Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary (or other equivalent officer, partner or
manager) of each Loan Party in form and substance satisfactory to Administrative
Agent and the Lenders dated as of the Closing Date which shall certify (i)
copies of resolutions in form and substance reasonably satisfactory to
Administrative Agent, of the board of directors (or other equivalent governing
body, member or partner) of such Loan Party authorizing (x) the execution,
delivery and performance of this Agreement, the Notes and each Other Document to
which such Loan Party is a party (including authorization of the incurrence of
indebtedness), and (y) the granting by such Loan Party of the security interests
in and liens upon the Collateral to secure all of the joint and several
Obligations of Loan Parties (and such certificate shall state that such
resolutions have not been amended, modified, revoked or rescinded as of the date
of such certificate), (ii) the incumbency and signature of the officers of such
Loan Party authorized to execute this Agreement and the Other Documents, (iii)
copies of the Organizational Documents of such Loan Party as in effect on such
date, complete with all amendments thereto, and (iv) the good standing (or
equivalent status) of such Loan Party in its jurisdiction of organization and
each applicable jurisdiction where the conduct of such Loan Party’s business
activities or the ownership of its properties necessitates qualification, as
evidenced by good standing certificate(s) (or the equivalent thereof issued by
any applicable jurisdiction) dated not more than 15 days prior to the Closing
Date, issued by the Secretary of State or other appropriate official of each
such jurisdiction;
(p)    [Reserved.]
(q)    Legal Opinions. Administrative Agent shall have received the executed
legal opinions of (i) Pepper Hamilton LLP, counsel to the Loan Parties, (ii)
Weil Gotshal & Manges LLP, Texas counsel to Precision, (iii) Taft Stettinius &
Hollister LLP, Illinois counsel to Work Area, (iv) Mechanik Nuccio Hearne &
Wester, P.A., Florida counsel to Loan Parties, and (v) Hodgson Russ LLP, New
York counsel to Loan Parties, in each case in form and substance satisfactory to
the Lenders, which shall cover such matters incident to the transactions
contemplated by this Agreement, the Notes, the Mortgages, the Other Documents,
and related agreements as the Lenders may reasonably require, and each Loan
Party hereby authorizes and directs such counsel to deliver such opinions to
Administrative Agent and Lenders;
(r)    No Litigation. No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
any Loan Party or against the officers or directors of any Loan Party (A) in
connection with this Agreement, the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of the Lenders, is
deemed material or (B) which could, in the reasonable opinion of the Lenders,
have a Material Adverse Effect; and (ii) no injunction, writ, restraining order
or other order of any nature materially adverse to any Loan Party or the conduct
of its business or inconsistent with the due consummation of the Transactions
shall have been issued by any Governmental Body;
(s)    Collateral Examination. Collateral Agent shall have completed Collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Administrative Agent, of the Receivables, Inventory,
General Intangibles, Real Property, Leasehold Interests and equipment of each
Loan Party and all books and records in connection therewith;
(t)    Fees. Administrative Agent shall have received all fees payable to
Administrative Agent and Lenders on or prior to the Closing Date hereunder,
including pursuant to Article III hereof and the Fee Letters;
(u)    Pro Forma Financial Statements. Lenders shall have received a copy of the
Pro Forma Financial Statements which shall be satisfactory in all respects to
the Lenders;
(v)    Insurance. Collateral Agent shall have received in form and substance
satisfactory to Lenders, (i) evidence that adequate insurance, including without
limitation, casualty and liability insurance, required to be maintained under
this Agreement is in full force and effect, (ii) insurance certificates issued
by the Loan Parties’ insurance broker containing such information regarding the
Loan Parties’ casualty and liability insurance policies as Collateral Agent
shall request and naming Collateral Agent as an additional insured, lenders loss
payee and/or mortgagee, as applicable, and (iii) loss payable endorsements
issued by the Loan Parties’ insurer naming Collateral Agent as lenders loss
payee and mortgagee, as applicable;
(w)    Flood Insurance. Evidence that adequate flood insurance required to be
maintained under this Agreement is in full force and effect, with mortgagee and
lender loss payable special endorsements attached thereto in form and substance
satisfactory to Administrative Agent and its counsel naming Administrative Agent
as mortgagee and lender loss payee, as applicable, and evidence that the Loan
Parties have taken all actions required under the Flood Laws and/or requested by
Administrative Agent to assist in ensuring that each Lender is in compliance
with the Flood Laws applicable to the Collateral, including, but not limited to,
providing Administrative Agent with the tax parcel number of each parcel of Real
Property that will be subject to a Mortgage in favor of Collateral Agent, for
the benefit of Lenders, and, to the extent required, obtaining flood insurance
for the structures and contents on each such parcel prior to such structures and
contents becoming Collateral;
(x)    Payment Instructions. Administrative Agent shall have received written
instructions from Borrower directing the application of proceeds of the Loans
made pursuant to this Agreement;
(y)    Consents. Administrative Agent and Lenders shall have received any and
all Consents necessary to permit the effectuation of the transactions
contemplated by this Agreement and the Other Documents; and, Collateral Agent
shall have received such Consents and waivers of such third parties as might
assert claims with respect to the Collateral, as Collateral Agent and its
counsel shall deem necessary;
(z)    No Adverse Material Change. (i) Since February 28, 2013, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Administrative Agent, Collateral Agent or Lenders shall
have been proven to be inaccurate or misleading in any material respect;
(aa)    Contract Review. Lenders shall have received and reviewed all Material
Contracts of the Loan Parties including leases, union contracts, labor
contracts, vendor supply contracts, license agreements and distributorship
agreements and such contracts and agreements shall be satisfactory in all
respects to Lenders;
(bb)    Compliance with Laws. Lenders shall be reasonably satisfied that each
Loan Party is in compliance in all material respects with all pertinent federal,
state, local or territorial regulations, including those with respect to the
Federal Occupational Safety and Health Act, the Environmental Protection Act,
ERISA and the Anti-Terrorism Laws;
(cc)    Bonding Arrangements. The Loan Parties shall have delivered copies of
all Bonding Arrangements relating to themselves, and if the same provide for any
Liens on property or assets which constitute Collateral, (i) such Liens shall be
Surety Liens and (ii) except with respect to Permitted Non-Job Surety Bonding
Arrangements that do not require intercreditor agreements, the Loan Parties
shall have delivered intercreditor agreements of the type referred to in the
definition of Surety Liens (each, a “Bonding Intercreditor Agreement”); and
(dd)    Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Administrative Agent and Lenders and their
respective counsel.
(ee)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects (except to the extent qualified by materiality
or “Material Adverse Effect,” in which case such representations and warranties
shall be true and correct in all respects) on the Closing Date, before and after
giving effect to the Loans requested to be made and to the application of the
proceeds thereof, as if made on and as of such date (except to the extent any
such representation or warranty expressly relates only to any earlier and/or
specified date); and
(ff)    No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist upon giving effect to the Loans
requested to be made, on such date; provided, however that Lenders, in their
sole discretion, may continue to make the Loans notwithstanding the existence of
an Event of Default or Default and that the Loans so made shall not be deemed a
waiver of any such Event of Default or Default.
IX.
INFORMATION AS TO LOAN PARTIES.

Each Loan Party shall, or (except with respect to Section 9.11) shall cause
Borrower on its behalf to, until satisfaction in full of the Obligations and the
termination of this Agreement:
9.1    Disclosure of Material Matters. Promptly, and in any event within two (2)
Business Days, upon learning thereof, report to Collateral Agent (with a copy to
Administrative Agent) all matters materially affecting the value, enforceability
or collectability of any portion of the Collateral, including any Loan Party’s
reclamation or repossession of, or the return to any Loan Party of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.
9.2    Deliverables under the Revolving Credit Agreement. Deliver to
Administrative Agent all reports and other financial information required to be
delivered pursuant to Section 9.2 of the Revolving Credit Agreement (as in
effect on the Closing Date) on the same date and in the same form and substance
as delivered to the Revolving Administrative Agent.
9.3    Environmental Reports.
(k)    In the event any Loan Party obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous Materials
at the Real Property or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any such
Release or violation of Environmental Laws affecting the Real Property or any
Loan Party’s interest therein or the operations or the business (any of the
foregoing is referred to herein as an “Environmental Complaint”) from any
Person, including any Governmental Body, then Borrower shall, within ten (10)
Business Days, give written notice of same to Collateral Agent (with a copy to
Administrative Agent) detailing facts and circumstances of which any Loan Party
is aware giving rise to the Release or Environmental Complaint. Such information
is to be provided solely to allow Collateral Agent to protect its security
interest in and Lien on the Collateral and is not intended to create nor shall
it create any obligation upon Administrative Agent or Lender with respect
thereto.
(l)    Borrower shall promptly forward to Collateral Agent (with a copy to
Administrative Agent) copies of any request for information, notification of
potential liability, demand letter relating to potential responsibility with
respect to the investigation or cleanup of Hazardous Materials at any other site
owned, operated or used by any Loan Party to manage Hazardous Materials and
shall continue to forward copies of correspondence between any Loan Party and
the Governmental Body regarding such claims to Collateral Agent (with a copy to
Administrative Agent) until the claim is settled. Borrower shall promptly
forward to Collateral Agent (with a copy to Administrative Agent) copies of all
documents and reports concerning a Release of Hazardous Materials or
Environmental Complaint at the Real Property, operations or business that any
Loan Party is required to file under any Environmental Laws. Such information is
to be provided solely to allow Collateral Agent to protect Collateral Agent’s
security interest in and Lien on the Collateral and is not intended to create
nor shall it create any obligation upon Collateral Agent or any Lender with
respect thereto.
9.4    Litigation. Promptly notify Administrative Agent in writing of any claim,
litigation, suit or administrative proceeding affecting any Loan Party, whether
or not the claim is covered by insurance, and of any litigation, suit or
administrative proceeding, which in any such case could reasonably be expected
to affect a material portion of the Collateral or which could reasonably be
expected to have a Material Adverse Effect.
9.5    Material Occurrences. Promptly, and in any event within two (2) Business
Days, notify Administrative Agent in writing upon the occurrence of: (a) any
Event of Default or Default; (b) any event of default under the Senior Secured
Notes Documents, the Revolving Loan Documents or the Unsecured Notes Documents;
(c) any event which with the giving of notice or lapse of time, or both, would
constitute an event of default under the Senior Secured Notes Documents, the
Revolving Loan Documents or the Unsecured Notes Documents; (d) any event,
development or circumstance whereby any financial statements or other reports
furnished to Administrative Agent fail in any material respect to present
fairly, in accordance with GAAP consistently applied (except as disclosed
therein and agreed to by such reporting accountants or officer, as applicable),
the financial condition or operating results of any Loan Party as of the date of
such statements; (e) any accumulated retirement plan funding deficiency which,
if such deficiency continued for two plan years and was not corrected as
provided in Section 4971 of the Code, could subject any Loan Party to a tax
imposed by Section 4971 of the Code; (f) each and every default by any Loan
Party which would allow the acceleration of the maturity of any Material
Indebtedness, including the names and addresses of the holders of such Material
Indebtedness with respect to which there is a default existing or with respect
to which the maturity has been or could be accelerated, and the amount of such
Indebtedness; (g) any claims, individually or in the aggregate at any one time,
in excess of $2,000,000 made under any Bonding Arrangement; and (h) any other
development in the business or affairs of any Loan Party, which could reasonably
be expected to have a Material Adverse Effect; in each case describing the
nature thereof and the action the Loan Parties propose to take with respect
thereto.
9.6    Government Receivables. Notify Administrative Agent quarterly of any
Receivables that arise out of contracts between any Loan Party and the United
States, any state, or any department, agency or instrumentality of any of them.
9.7    Annual Financial Statements. Furnish Administrative Agent (for further
distribution to Lenders) within ninety (90) days after the end of each fiscal
year of the Loan Parties, financial statements of the Loan Parties on a
consolidated and consolidating basis including, but not limited to, statements
of income and stockholders’ equity and cash flow from the beginning of the
current fiscal year to the end of such fiscal year and the balance sheet as at
the end of such fiscal year, all prepared in accordance with GAAP applied on a
basis consistent with prior practices (except as disclosed therein and agreed to
by such reporting accountants or officer, as applicable), and in reasonable
detail and reported upon without qualification as to scope by an independent
certified public accounting firm selected by the Loan Parties and reasonably
satisfactory to Administrative Agent (at the direction of the Required Lenders)
(the “Accountants”); provided, however, that to the extent that the Loan Parties
shall have delivered to Administrative Agent (for further distribution to
Lenders) an Annual Report on Form 10-K, such delivery shall be deemed to satisfy
the foregoing requirements of this Subsection 9.7. In addition, at the time of
delivery of such financial statements the Loan Parties shall deliver to
Administrative Agent (for further distribution to Lenders) a Compliance
Certificate.
9.8    Quarterly Financial Statements. Furnish Administrative Agent (for further
distribution to Lenders) within forty-five (45) days after the end of each of
the first three fiscal quarters of the Loan Parties’ fiscal year, an unaudited
balance sheet of the Loan Parties on a consolidated and consolidating basis and
unaudited statements of income and stockholders’ equity and cash flow of the
Loan Parties on a consolidated and consolidating basis reflecting results of
operations from the beginning of the fiscal year to the end of such quarter and
for such quarter, prepared on a basis consistent with prior practices (except as
disclosed therein and agreed to by such reporting accountants or officer, as
applicable) and complete and correct in all material respects, subject to normal
and recurring year-end adjustments that individually and in the aggregate are
not material to the Loan Parties’ business operations and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year; provided, however, that to the extent
that the Loan Parties shall have delivered to Administrative Agent (for further
distribution to Lenders) a Quarterly Report on Form 10-Q, such delivery shall be
deemed to satisfy the foregoing requirements of this Subsection 9.8. In
addition, at the time of delivery of such financial statements the Loan Parties
shall deliver to Administrative Agent (for further distribution to the Lenders)
a Compliance Certificate.
9.9    Monthly Financial Statements. Furnish Administrative Agent (for further
distribution to the Lenders) within thirty (30) days after the end of each
month, an unaudited balance sheet of the Loan Parties on a consolidated basis
and unaudited statements of income and cash flow of the Loan Parties on a
consolidated basis reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such month, prepared on a basis
consistent with prior practices (except as disclosed therein and agreed to by
such reporting accountants or officer, as applicable) and complete and correct
in all material respects, subject to normal and recurring year-end adjustments
that individually and in the aggregate are not material to the Loan Parties’
business operations and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year. In addition, at the time of delivery of such financial statements
the Loan Parties shall deliver to Administrative Agent (for further distribution
to Lenders) a certificate setting forth in detail reasonably satisfactory to
Administrative Agent, a calculation of the Cash Burn for such month and on a
cumulative basis.
9.10    Other Reports. Furnish Administrative Agent as soon as available, but in
any event within ten (10) days after the issuance thereof, (a) with copies of
such financial statements, reports and returns as each Loan Party shall send to
its stockholders and (b) copies of all notices, reports, financial statements
and other materials sent pursuant to the Senior Secured Notes Documents, the
Revolving Loan Documents or the Unsecured Notes Documents.
9.11    Additional Information. Furnish Administrative Agent with such
additional information as it (acting at the direction of the Required Lenders)
shall reasonably request in order to enable Administrative Agent to determine
whether the terms, covenants, provisions and conditions of this Agreement and
the Notes have been complied with by the Loan Parties including, without the
necessity of any request by Administrative Agent, (a) copies of all
environmental audits and reviews, (b) at least thirty (30) days prior thereto,
notice of any Loan Party’s opening of any new office or place of business or any
Loan Party’s closing of any existing office or place of business, and (c)
promptly upon any Loan Party’s learning thereof, notice of any material labor
dispute to which any Loan Party may become a party, any strikes or walkouts
relating to any of its plants or other facilities, and the expiration of any
labor contract to which any Loan Party is a party or by which any Loan Party is
bound.
9.12    Projected Operating Budget. Furnish Administrative Agent, no later than
thirty (30) days prior to the beginning of each Loan Party’s fiscal years
commencing with the fiscal year commencing March 1, 2015, a month by month
projected operating budget and cash flow of the Loan Parties on a consolidated
basis for such fiscal year (including an income statement for each month and a
balance sheet as at the end of the last month in each fiscal quarter), such
projections to be accompanied by a certificate signed by the President or Chief
Financial Officer of each Loan Party to the effect that such projections have
been prepared on the basis of sound financial planning practice consistent with
past budgets and financial statements and that such officer has no reason to
question the reasonableness of any material assumptions on which such
projections were prepared.
9.13    Variances from Operating Budget. Furnish Administrative Agent,
concurrently with the delivery of the financial statements referred to in
Sections 9.7, 9.8 and 9.9, a written report summarizing all material variances
from budgets submitted by the Loan Parties pursuant to Section 9.12 and a
discussion and analysis by management with respect to such variances, in the
form mutually agreed to prior to the Closing Date.
9.14    Notice of Suits, Adverse Events. Furnish Administrative Agent with
prompt written notice of (i) any lapse or other termination of any Consent
issued to any Loan Party by any Governmental Body or any other Person that is
material to the operation of any Loan Party’s business, (ii) any refusal by any
Governmental Body or any other Person to renew or extend any such Consent; and
(iii) copies of any periodic or special reports filed by any Loan Party with any
Governmental Body or Person, if such reports indicate any material change in the
business, operations, affairs or condition of any Loan Party, or if copies
thereof are requested by Lender, and (iv) copies of any material notices and
other communications from any Governmental Body or Person which specifically
relate to any Loan Party.
9.15    ERISA Notices and Requests. Furnish Administrative Agent with immediate
written notice in the event that (i) any Loan Party or any member of the
Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing such Termination Event
and the action, if any, which such Loan Party or any member of the Controlled
Group has taken, is taking, or proposes to take with respect thereto and, when
known, any action taken or threatened by the Internal Revenue Service,
Department of Labor or PBGC with respect thereto, (ii) any Loan Party or any
member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Loan Party or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (iii) a funding waiver request
has been filed with respect to any Plan together with all communications
received by any Loan Party or any member of the Controlled Group with respect to
such request, (iv) any increase in the benefits of any existing Pension Benefit
Plan or contribution to a Multiemployer Plan or the establishment of any new
Pension Benefit Plan, Multiemployer Plan or Foreign Plan or the commencement of
contributions to any Pension Benefit Plan, Multiemployer Plan or Foreign Plan to
which any Loan Party or any member of the Controlled Group was not previously
contributing shall occur, (v) any Loan Party or any member of the Controlled
Group shall receive from the PBGC a notice of intention to terminate a Plan or
to have a trustee appointed to administer a Plan, together with copies of each
such notice, (vi) any Loan Party or any member of the Controlled Group shall
receive any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Plan under Section 401(a) of the Code, together
with copies of each such letter; (vii) any Loan Party or any member of the
Controlled Group shall receive a notice regarding the imposition of withdrawal
liability, together with copies of each such notice; (viii) any Loan Party or
any member of the Controlled Group shall fail to make a required installment or
any other required payment under the Code or ERISA on or before the due date for
such installment or payment; or (ix) any Loan Party or any member of the
Controlled Group knows that (a) a Multiemployer Plan has been terminated, (b)
the administrator or plan sponsor of a Multiemployer Plan intends to terminate a
Multiemployer Plan, (c) the PBGC has instituted or will institute proceedings
under Section 4042 of ERISA to terminate a Multiemployer Plan or (d) a
Multiemployer Plan is subject to Section 432 of the Code or Section 305 of
ERISA.
9.16    Additional Documents. Execute and deliver to Administrative Agent, upon
request, such documents and agreements as Administrative Agent may, from time to
time, reasonably request to carry out the purposes, terms or conditions of this
Agreement.
9.17    Updates to Certain Schedules. Deliver to Administrative Agent, on a
quarterly basis in connection with delivery of a Compliance Certificate, and in
connection with the addition of any new Loan Party, updates to the Schedules
referred to herein; provided, that following the occurrence and during the
continuance of any Event of Default, the Loan Parties shall be required to
provide such updates promptly as shall be required to maintain the related
representations and warranties as true and correct. Any such updated Schedules
delivered by the Loan Parties to Administrative Agent in accordance with this
Section 9.17 shall automatically and immediately be deemed to amend and restate
the prior version of such Schedule previously delivered to Administrative Agent
and attached to and made part of this Agreement, and any representation,
warranty, or covenant contained herein which refers to any such Schedule shall,
from and after the first day of the fiscal quarter to which such Compliance
Certificate relates, refer to such Schedule as so amended; provided, however,
that in no event shall the amendment of any such Schedule constitute a waiver by
Administrative Agent and the Lenders of any Default or Event of Default arising
as a result of noncompliance with any of the covenants set forth in this
Agreement that exists notwithstanding the amendment of such Schedule.
9.18    Financial Disclosure. Upon Administrative Agent’s reasonable request
(acting at the direction of the Required Lenders), each Loan Party shall
authorize and request that all accountants and auditors employed by such Loan
Party at any time prior to the Maturity Date to exhibit and deliver to
Administrative Agent and each Lender copies of any of such Loan Party’s
financial statements, trial balances or other accounting records of any sort in
the accountant’s or auditor’s possession, and to disclose to Administrative
Agent and each Lender any information such accountants may have concerning such
Loan Party’s financial status and business operations. Upon Administrative
Agent’s reasonable request (acting at the direction of the Required Lenders),
each Loan Party shall authorize all Governmental Bodies to furnish to
Administrative Agent and each Lender copies of reports or examinations relating
to such Loan Party, whether made by such Loan Party or otherwise; however,
Administrative Agent and each Lender will attempt to obtain such information or
materials directly from such Loan Party prior to obtaining such information or
materials from such accountants or Governmental Bodies.
9.19    Producing Quarries Report. Furnish Administrative Agent (for further
distribution to the Lenders), concurrently with the delivery of the financial
statements referred to in Sections 9.7 and 9.8, a quarterly collateral report
contain financial information with respect to the Producing Quarries, including,
without limitation, the volume, product price, revenue, EBITDA and cash flow, in
each case, at each Producing Quarry for the previously ended quarter and setting
forth in comparative form the respective financial information for the
corresponding date and period in the previous fiscal year such projections to be
accompanied by a certificate signed by the President or Chief Financial Officer
of Borrower to the effect that such reports have been prepared with sound
financial judgment consistent with past practice.
X.
EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
10.1    Nonpayment. Failure by (a) Borrower to pay any principal or interest on
the Obligations when due, or (b) any Loan Party to pay any other fee, charge,
amount or liability provided for herein or in any Other Document within two (2)
Business Days of the date when due, in each case, whether at maturity, by reason
of acceleration pursuant to the terms of this Agreement, by notice of intention
to prepay or by required prepayment.
10.2    Breach of Representation. Any representation or warranty made or deemed
made by any Loan Party in this Agreement, any Other Document or any related
agreement or in any certificate, document or financial or other statement
furnished at any time in connection herewith or therewith shall prove to have
been incorrect or misleading in any material respect on the date when made or
deemed to have been made;
10.3    Financial Information. Failure by any Loan Party to (i) furnish
financial information when due, or (ii) permit the inspection of its books or
records or access to its premises for audits and appraisals in accordance with
the terms hereof;
10.4    Judicial Actions. Issuance of a notice of a judgment Lien (other than a
Permitted Encumbrance), levy, assessment, injunction or attachment (a) against
any Specific Real Property or Term Loan Exclusive Real Property or (b) against a
material portion of the Collateral, in each case, which is not stayed or lifted
within thirty (30) days unless Properly Contested;
10.5    Noncompliance. Except as otherwise provided for in Sections 10.1 and
10.3:
(a)    failure or neglect of any Loan Party to perform, keep or observe any
term, provision, condition or covenant, contained in Sections 4.6, 4.8(c),
4.8(h), 6.2(b), 6.5, 6.6, 6.11, Article VII or Sections 9.2(a), (b), (c) and
(d), 9.5(a) and (b), 9.7, 9.8, 9.9, 9.12, 9.13, 9.17 or 9.19;
(b)    failure or neglect of any Loan Party or any other Person to perform, keep
or observe any other term, provision, condition or covenant, contained herein
(other than as set forth in Section 10.5(a)) or contained in any Other Document
or any other agreement or arrangement now or hereafter entered into between any
Loan Party or such Person and Administrative Agent, Collateral Agent or any
Lender which failure or neglect, if capable of cure, is not cured within fifteen
(15) days from the earlier of the date that (a) Administrative Agent provides
written notice to Borrower of the occurrence of such failure or neglect and (b)
any Loan Party has actual knowledge of such failure or neglect;
10.6    Judgments. Any (a) judgment or judgments, writ(s), order(s) or decree(s)
for the payment of money are rendered against any Loan Party, which such
judgment(s), writ(s), order(s) or decree(s) is not fully covered by insurance
for an aggregate amount in excess of $250,000 or against all Loan Parties for an
aggregate amount in excess of $250,000 and (b) (i) action shall be legally taken
by any judgment creditor to levy upon assets or properties of any Loan Party to
enforce any such judgment, (ii) such judgment shall remain undischarged for a
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, shall not be in
effect, or (iii) any Liens arising by virtue of the rendition, entry or issuance
of such judgment upon assets or properties of any Loan Party shall be senior to
any Liens in favor of Collateral Agent on such assets or properties;
10.7    Bankruptcy. Borrower, any Guarantor or any Subsidiary or Affiliate of
Borrower or any Guarantor shall (i) apply for, consent to or suffer the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or similar fiduciary of itself or of all or a substantial part of its
property, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business, (iii)
make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy or receivership laws (as
now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent
(including by entry of any order for relief in any involuntary bankruptcy or
insolvency proceeding commenced against it), (vi) file a petition seeking to
take advantage of any other law providing for the relief of debtors, (vii)
acquiesce to, or fail to have dismissed, within forty-five (45) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(viii) take any action for the purpose of effecting any of the foregoing;
10.8    Material Adverse Effect. The occurrence of any event or development
which could reasonably be expected to have a Material Adverse Effect;
10.9    Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest (subject only to any lien
subordination set forth in the Intercreditor Agreements and Permitted
Encumbrances that have priority as a matter of Applicable Law);
10.10    Default under the Senior Secured Notes Documents, the Revolving Loan
Documents or the Unsecured Notes Documents. An event of default has occurred
under the Senior Secured Notes Documents, the Revolving Loan Documents or the
Unsecured Notes Documents, which default shall not have been cured or waived
within any applicable grace period, or if any Person party to an Intercreditor
Agreement breaches or violates, or attempts to terminate or challenge the
validity of, such Intercreditor Agreement;
10.11    Cross Default. Any specified “event of default” under any Indebtedness
(other than the Obligations) of any Loan Party with a then-outstanding principal
balance (or, in the case of any Indebtedness not so denominated, with a
then-outstanding total obligation amount) of $2,000,000 or more (“Material
Indebtedness”), or any other event or circumstance which would permit the holder
of any such Material Indebtedness of any Loan Party to accelerate such
Indebtedness (and/or the obligations of such Loan Party thereunder) prior to the
scheduled maturity or termination thereof, shall occur (regardless of whether
the holder of such Material Indebtedness shall actually accelerate, terminate or
otherwise exercise any rights or remedies with respect to such Indebtedness);
provided, that, with respect to Indebtedness under the Bradford L/C
Reimbursement Agreement and the Union L/C Reimbursement Agreement, in each case,
any “event of default” thereunder shall constitute an Event of Default hereunder
solely if such Indebtedness is accelerated or if the issuing banks or other
obligees thereunder exercise any remedies thereunder.
10.12    Bonding Arrangements. (a) If any claims, individually in excess of
$250,000 or in the aggregate in excess of $500,000, shall be paid by any surety
under any Bonding Arrangement or (b) if an event of default shall occur or exist
under any Bonding Arrangement or any other event or condition shall occur or
exist (including any claim paid under any Bonding Arrangement whether or not it
constitutes an Event of Default under the foregoing clause (a)) that would
entitle the surety under any Bonding Arrangement (with the giving of notice or
passage of time or both) to take action against any of the Collateral;
10.13    Breach of Guarantee or Collateral Documents. Termination or breach of
any Guarantee, the Collateral Documents or similar agreement executed and
delivered to Administrative Agent in connection with the Obligations of any Loan
Party, or if any Guarantor or pledgor attempts to terminate, challenges the
validity of, or its liability under, any such Guarantee, Collateral Document or
similar agreement;
10.14    Change of Control. Any Change of Control shall occur;
10.15    Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Loan Party,
or any Loan Party shall so claim in writing to Administrative Agent or any
Lender or any Loan Party challenges the validity of or its liability under this
Agreement or any Other Document;
10.16    Seizures. Any (a) portion of the Collateral having an aggregate fair
market value of $1,000,000 or more (or any Specific Real Property or Term Loan
Exclusive Real Property) shall be seized or subject to garnishment, (b) Specific
Real Property and/or Term Loan Exclusive Real Property having an aggregate fair
market value of $4,000,000 or more shall be taken or seized by a Governmental
Body, or (c) title and rights of any Loan Party with respect to any material
portion of the Collateral shall have become the subject matter of claim,
litigation, suit, garnishment or other proceeding which might, in the opinion of
Administrative Agent (acting at the direction of the Required Lenders), upon
final determination, result in impairment or loss of the security provided by
this Agreement or the Other Documents;
10.17    Operations. The operations of any material portion of the Loan Parties’
mining facilities are interrupted (other than voluntary shutdowns by the Loan
Parties in the conduct of their business) at any time for more than thirty (30)
consecutive days, unless such Loan Party shall (i) be entitled to receive for
such period of interruption, proceeds of business interruption insurance
sufficient to assure that its per diem cash needs during such period is at least
equal to its average per diem cash needs for the consecutive three month period
immediately preceding the initial date of interruption and (ii) receive such
proceeds in the amount described in clause (i) preceding not later than thirty
(30) days following the initial date of any such interruption; provided,
however, that notwithstanding the provisions of clauses (i) and (ii) of this
section, an Event of Default shall be deemed to have occurred if such Loan Party
shall be receiving the proceeds of business interruption insurance for a period
of thirty (30) consecutive days;
10.18    Pension Plans. An event or condition specified in Sections 7.16 or 9.15
hereof shall occur or exist with respect to any Plan and, as a result of such
event or condition, together with all other such events or conditions, any Loan
Party or any member of the Controlled Group shall incur, or in the opinion of
Administrative Agent be reasonably likely to incur, a liability to a Plan or the
PBGC (or both) which, in the reasonable judgment of Administrative Agent, would
have a Material Adverse Effect; or the occurrence of any Termination Event that,
together with all other events or conditions specified in Sections 7.16 or 9.15,
results in any member of the Controlled Group to incur or be reasonably likely
to incur, liability in excess of $1,000,000, or any Loan Party’s failure to
immediately report a Termination Event in accordance with Section 9.15 hereof;
or
10.19    Anti-Money Laundering/International Trade Law Compliance. Any
representation or warranty contained in Section 16.18 is or becomes false or
misleading at any time.
XI.
ADMINISTRATIVE AGENT’S AND LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1    Rights and Remedies.
(m)    Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
(other than Section 10.7(vii)), all Obligations (including, without limitation,
the Prepayment Premium, if any) shall be immediately due and payable and (ii)
any of the other Events of Default and at any time thereafter, at the option of
Administrative Agent or at the direction of Required Lenders all Obligations
(including, without limitation, the Prepayment Premium, if any) shall be
immediately due and payable. Upon the occurrence and during the continuance of
any Event of Default, (x) Administrative Agent shall have the right to exercise
any and all rights and remedies provided for herein, under the Other Documents,
under the Uniform Commercial Code and at law or equity generally, including the
right to cause Collateral Agent to foreclose the security interests granted
pursuant to the Collateral Documents and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process, (y) Collateral Agent may enter
any of any Loan Party’s premises or other premises without legal process and
without incurring liability to any Loan Party therefor, and Collateral Agent may
thereupon, or at any time thereafter, in its discretion without notice or
demand, take the Collateral and remove the same to such place as Collateral
Agent may deem advisable and Administrative Agent may require the Loan Parties
to make the Collateral available to Collateral Agent at a convenient place, and
(z) with or without having the Collateral at the time or place of sale,
Collateral Agent may sell the Collateral, or any part thereof, at public or
private sale, at any time or place, in one or more sales, at such price or
prices, and upon such terms, either for cash, credit or future delivery, as
Collateral Agent may elect. Except as to that part of the Collateral which is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Collateral Agent shall give the Loan Parties
reasonable notification of such sale or sales, it being agreed that in all
events written notice mailed to Borrower at least ten (10) days prior to such
sale or sales is reasonable notification. At any public sale Administrative
Agent or any Lender may bid (including credit bid) for and become the purchaser,
and Administrative Agent, any Lender or any other purchaser at any such sale
thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by each
Loan Party. In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Collateral Agent is granted a perpetual nonrevocable,
royalty free, nonexclusive license and Collateral Agent is granted permission to
use all of each Loan Party’s (a) Intellectual Property which is owned by the
Loan Parties (or which the Loan Parties otherwise have the right to permit
Collateral Agent to use) and used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory and (b) equipment for the purpose of completing the manufacture
of unfinished goods. The cash proceeds realized from the sale of any Collateral
collected or received by Administrative Agent shall be applied to the
Obligations in the order set forth in Section 11.5 hereof, subject to the ABL
Intercreditor Agreement. Noncash proceeds will only be applied to the
Obligations as they are converted into cash. If any deficiency shall arise, the
Loan Parties shall remain liable to Administrative Agent and Lenders therefor.
(n)    To the extent that Applicable Law imposes duties on Administrative Agent
or Collateral Agent, as the case may be, to exercise remedies in a commercially
reasonable manner, each Loan Party acknowledges and agrees that it is not
commercially unreasonable for Administrative Agent or Collateral Agent: (i) to
fail to incur expenses reasonably deemed significant by Administrative Agent or
Collateral Agent to prepare Collateral for disposition or otherwise to complete
raw material or work in process into finished goods or other finished products
for disposition; (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of; (iii) to fail to
exercise collection remedies against Customers or other Persons obligated on
Collateral or to remove Liens on or any adverse claims against Collateral; (iv)
to exercise collection remedies against Customers and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists; (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature; (vi) to contact other Persons, whether or not in the
same business as any Loan Party, for expressions of interest in acquiring all or
any portion of such Collateral; (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature; (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets; (ix) to dispose of assets in wholesale
rather than retail markets; (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure Collateral Agent against risks of loss, collection or
disposition of Collateral or to provide to Administrative Agent a guaranteed
return from the collection or disposition of Collateral; or (xii) to the extent
deemed appropriate by Administrative Agent and/or Collateral Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Administrative Agent and/or Collateral Agent in the
collection or disposition of any of the Collateral. Each Loan Party acknowledges
that the purpose of this Section 11.1(b) is to provide non-exhaustive
indications of what actions or omissions by Administrative Agent or Collateral
Agent, as the case may be, would not be commercially unreasonable in
Administrative Agent’s or Collateral Agent’s, as the case may be, exercise of
remedies against the Collateral and that other actions or omissions by
Administrative Agent and/or Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b).
Without limitation upon the foregoing, nothing contained in this Section 11.1(b)
shall be construed to grant any rights to any Loan Party or to impose any duties
on Administrative Agent and/or Collateral Agent that would not have been granted
or imposed by this Agreement or by Applicable Law in the absence of this Section
11.1(b).
11.2    Administrative Agent’s Discretion. Administrative Agent (at the
direction of the Required Lenders) shall have the right in its sole discretion
to determine which rights, Liens, security interests or remedies Administrative
Agent (at the direction of the Required Lenders) may at any time cause
Collateral Agent to pursue, relinquish, subordinate, or modify, which
procedures, timing and methodologies to employ, and what any other action to
take with respect to any or all of the Collateral and in what order, thereto and
such determination will not in any way modify or affect any of Administrative
Agent’s or Lenders’ rights hereunder as against the Loan Parties or each other.
11.3    Setoff. Subject to Section 14.13, in addition to any other rights which
Administrative Agent or any Lender may have under Applicable Law, upon the
occurrence of an Event of Default hereunder, Administrative Agent and such
Lender shall have a right, immediately and without notice of any kind, to apply
any Loan Party’s property held by Administrative Agent and such Lender or any of
their Affiliates to reduce the Obligations and to exercise any and all rights of
setoff which may be available to Administrative Agent and such Lender with
respect to any deposits held by Administrative Agent or such Lender.
11.4    Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
11.5    Allocation of Payments after Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by
Administrative Agent or Collateral Agent on account of the Obligations
(including without limitation any amounts on account of any Hedge Liabilities),
or in respect of the Collateral shall be paid over or delivered, subject to the
ABL Intercreditor Agreement, as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Administrative Agent in connection
with enforcing its rights and the rights of Lenders under this Agreement and the
Other Documents;
SECOND, to payment of any fees owed to Administrative Agent;
THIRD, to the payment of all reasonable out-of-pocket fees, costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
FOURTH, to the payment of all Obligations consisting of accrued interest and the
Prepayment Premium, if any;
FIFTH, to the payment of the outstanding principal amount of the Obligations;
SIXTH, to all other Obligations arising under this Agreement (including any
Foreign Currency Hedge Liabilities and Interest Rate Hedge Liabilities) which
shall have become due and payable (hereunder, under the Other Documents or
otherwise) and not repaid pursuant to clauses “FIRST” through “FIFTH” above; and
SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) (x) an amount equal to its pro rata share (based on the
proportion that the then outstanding Loans held by such Lender bears to the
aggregate then outstanding Loans) of amounts available to be applied pursuant to
clauses “FOURTH” and “FIFTH” above, and (y) an amount equal to its pro rata
share (based on the proportion that the then outstanding Loans, Foreign Currency
Hedge Liabilities and Interest Rate Hedge Liabilities held by such Lender bears
to the aggregate then outstanding Loans, Foreign Currency Hedge Liabilities and
Interest Rate Hedge Liabilities) of amounts available to be applied pursuant to
clause “SIXTH” above and (iii) notwithstanding anything to the contrary in this
Section 11.5, no Swap Obligations of any Non-Qualifying Party shall be paid with
amounts received from such Non-Qualifying Party under its Guarantee (including
sums received as a result of the exercise of remedies with respect to such
Guarantee) or from the proceeds of such Non-Qualifying Party’s Collateral if
such Swap Obligations would constitute Excluded Hedge Liabilities, provided,
however, that to the extent possible appropriate adjustments shall be made with
respect to payments and/or the proceeds of Collateral from other Loan Parties
that are Eligible Contract Participants with respect to such Swap Obligations to
preserve the allocation to Obligations otherwise set forth above in this Section
11.5.
XII.
WAIVERS AND JUDICIAL PROCEEDINGS.

12.1    Waiver of Notice. Each Loan Party hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
12.2    Delay. No delay or omission on Administrative Agent’s or any Lender’s
part in exercising any right, remedy or option shall operate as a waiver of such
or any other right, remedy or option or of any Default or Event of Default.
12.3    Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
XIII.
GUARANTEE.

13.1    The Guarantors hereby jointly and severally guarantee, as a primary
obligor and not as a surety to each Term Loan Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest on (including any interest, fees,
costs or charges that would accrue but for the provisions of the Title 11 of the
United States Code or any other insolvency laws (the “Bankruptcy Code”) after
any bankruptcy or insolvency petition under the Bankruptcy Code) the Loans made
by the Lenders to, and the Notes held by each Lender of, Borrower, and all other
Obligations from time to time owing to the Term Loan Secured Parties by any Loan
Party under this Agreement or any Other Document, whether or not enforceable as
against Borrower, whether now or hereafter existing, and whether due or to
become due, including principal, interest (including interest at the contract
rate applicable upon default accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code, or any applicable provisions of comparable
state or foreign law, whether or not such interest is an allowed claim in such
proceeding), fees and costs of collection, in each case, strictly in accordance
with the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Guarantors hereby jointly and severally agree
that if Borrower or other Loan Party(ies) shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Loan Parties will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
13.2    Rights of Term Loan Secured Parties. Each Guarantor agrees that any Term
Loan Secured Party, upon such terms as it deems appropriate, without notice or
demand to or on any person and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may, in
accordance with the terms of this Agreement and the Other Documents, (i) renew,
extend, accelerate, increase the rate of interest on, or otherwise change the
time, place, manner or terms of payment of any Guaranteed Obligations; (ii)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, any Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
any Guaranteed Obligations and take and hold security for the payment hereof or
any Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of any Guaranteed Obligations,
any other guaranties of any Guaranteed Obligations, or any other obligation of
any person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Term Loan Secured Party in respect hereof or any Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Term Loan Secured Party may have against any
such security, in each case as such Term Loan Secured Party in its discretion
may determine consistent with this Agreement or the applicable Other Document
and any applicable security agreement, including foreclosure on any such
security pursuant to one or more judicial or non-judicial sales, whether or not
every aspect of any such sale is commercially reasonable, and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against Borrower or any
security for its Guaranteed Obligations; and (vi) exercise any other rights
available to it under this Agreement and the Other Documents.
13.3    Obligations Unconditional. The obligations of the Guarantors under
Section 13.1 shall constitute a guaranty of payment and, to the fullest extent
permitted by Applicable Law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of Borrower under this Agreement,
the Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Loan Party. Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above:
(a)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under this Agreement and the Other Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
(d)    any Lien or security interest granted to, or in favor of, any Lender or
any Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or
(e)    the release of any other Loan Party pursuant to Section 13.10.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Term Loan
Secured Party exhaust any right, power or remedy or proceed against Borrower or
any other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the
Guaranteed Obligations. The Guarantors waive (i) any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by any Term Loan
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Term Loan Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee, (ii) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Borrower or any Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Borrower or
any other Guarantor from any cause other than payment in full of the Guaranteed
Obligations (other than any unasserted contingent obligations), and (iii) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Term Loan Secured Parties, and the obligations
and liabilities of the Guarantors hereunder shall not be conditioned or
contingent upon the pursuit by the Term Loan Secured Parties or any other person
at any time of any right or remedy against Borrower or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding until payment in full thereof
(other than unasserted contingent obligations, or any amendment or waiver
adopted in accordance with terms hereof or any other express provision set forth
in an Other Document).
13.4    Reinstatement. The obligations of the Guarantors under this Article XIII
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of Borrower or other Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.
13.5    Subrogation; Subordination. Each Guarantor hereby agrees that, until the
payment and satisfaction in full in cash of all Guaranteed Obligations (other
than unasserted contingent obligations) and the expiration and termination of
the Commitments of the Lenders under this Agreement, it shall waive any claim
and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 13.1, whether by
subrogation or otherwise, against Borrower or any other Loan Party of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Guarantor permitted pursuant to Section 7.8 under clause
(l) of the definition of “Permitted Indebtedness” shall be subordinated to such
Guarantor’s Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.
13.6    Remedies. Subject to the terms of the Intercreditor Agreement, the
Guarantors jointly and severally agree that, as between the Guarantors and the
Lenders, the obligations of Borrower under this Agreement and the Notes, if any,
may be declared to be forthwith due and payable as provided in Section 11.1 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in Section 11.1) for purposes of Section 13.1,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 13.1.
13.7    Instrument for the Payment of Money. Each Guarantor hereby acknowledges
that the guarantee in this Article XIII constitutes an instrument for the
payment of money, and consents and agrees that any Lender or Administrative
Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.
13.8    Continuing Guarantee. The guarantee in this Article XIII is a continuing
guarantee of payment, and shall apply to all Guaranteed Obligations whenever
arising.
13.9    General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate, limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under Section 13.1 would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 13.1, then, notwithstanding any other provision to the contrary,
the amount of such liability shall, without any further action by such
Guarantor, any other Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 13.11) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
13.10    Release of Loan Parties. If, in compliance with the terms and
provisions of this Agreement and the Other Documents, all of the Equity
Interests of any Guarantor are sold or otherwise transferred (a “Transferred
Guarantor”) to a person or persons, none of which is Borrower, a Guarantor or an
Affiliate thereof, such Transferred Guarantor shall, upon the consummation of
such sale or transfer, be automatically released from its obligations under this
Agreement and its obligations to pledge and grant any Collateral owned by it
pursuant to any Collateral Document shall be automatically released, and, so
long as Borrower shall have provided the Agents such reasonable certifications
or reasonable documents as any Agent shall reasonably request, Administrative
Agent shall take such actions as are necessary or reasonably requested by
Borrower to effect each release described in this Section 13.10 in accordance
with the relevant provisions of the Collateral Documents.
13.11    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 13.5. The provisions of
this Section 13.11 shall in no respect limit the obligations and liabilities of
any Guarantor to Administrative Agent, and the Lenders, and each Guarantor shall
remain liable to Administrative Agent and the Lenders for the full amount of the
Guaranteed Obligations.
13.12    Default; Remedies; Bankruptcy; Etc. The Guaranteed Obligations of each
Guarantor hereunder are independent of and separate from the Obligations of such
Guarantor. If any Obligation of Borrower is not paid when due, or upon any Event
of Default hereunder or upon any default by Borrower as provided in any Other
Document, Administrative Agent may (and shall at the written direction of the
Required Lenders), at its sole election, proceed directly and at once, without
notice, against any Guarantor to collect and recover the full amount or any
portion of the Obligations of Borrower then due, without first proceeding
against Borrower or any other guarantor (including the Guarantors) of its
Guaranteed Obligations, or against any Collateral under the Collateral Documents
or joining Borrower or any other guarantor (including the Guarantors) in any
proceeding against any Guarantor. At any time after maturity of the Guaranteed
Obligations of a Guarantor, Administrative Agent may (and shall at the written
direction of the Required Lenders) (unless such Guaranteed Obligations have been
paid in full (other than unasserted contingent obligations)), without notice to
such Guarantor and regardless of the acceptance of any Collateral for the
payment thereof, appropriate and apply toward the payment of such Guaranteed
Obligations (a) any indebtedness due or to become due from any Term Loan Secured
Party to such Guarantor and (b) any moneys, credits or other property belonging
to such Guarantor at any time held by or coming into the possession of any Term
Loan Secured Party or any of its respective Affiliates.
So long as any Guaranteed Obligations remain outstanding, no Guarantor shall,
without the prior written consent of Administrative Agent acting pursuant to the
instructions of Required Lenders, commence or join with any other person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against Borrower or any other Guarantor. The obligations of the Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or applicable body resulting from any such proceeding
(except as described in Section 13.9).Each Guarantor acknowledges and agrees
that any interest on any portion of the Guaranteed Obligations which accrues
after the commencement of any case or proceeding referred to in the immediately
preceding sentence (or, if interest on any portion of the Guaranteed Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Guaranteed Obligations if such case or proceeding had not been commenced) shall
be included in the Guaranteed Obligations because it is the intention of the
Guarantors and the Term Loan Secured Parties that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced. In the event that all or any portion of any Guaranteed
Obligations are paid by Borrower, the obligations of the Guarantors hereunder
shall continue and remain in full force and effect or be reinstated, as the case
may be, in the event that all or any part of such payment or payments are
rescinded or recovered directly or indirectly from any Term Loan Secured Party
as a preference, fraudulent transfer or otherwise, and any such payments which
are so rescinded or recovered shall constitute Guaranteed Obligations for all
purposes hereunder.
XIV.
REGARDING AGENT.

14.1    Appointment. Each Lender hereby designates Cortland to act as
Administrative Agent for such Lender under this Agreement and the Other
Documents. Each Lender hereby irrevocably authorizes Administrative Agent to (i)
take such action on its behalf under the provisions of this Agreement and the
Other Documents and to exercise such powers and to perform such duties hereunder
and thereunder as are specifically delegated to or required of Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto, (ii) hold all payments of principal and interest, fees
(except any fees owing directly to Administrative Agent, including, without
limitation, the fees set forth in the Agent Fee Letter), charges and collections
received pursuant to this Agreement, for the ratable benefit of Lenders and
(iii) appoint PNC Bank, National Association, as Collateral Agent for the Term
Loan Secured Parties under the Collateral Documents and the ABL Intercreditor
Agreement, direct Collateral Agent as required or as desirable thereunder and,
on behalf of the Lenders, provide any indemnification required under the ABL
Intercreditor Agreement. Administrative Agent may perform any of its duties
hereunder by or through its agents or employees, and Administrative Agent shall
not be liable for the acts or failure to act by any agent selected by
Administrative Agent with reasonable care. As to any matters not expressly
provided for by this Agreement (including collection of the Note) Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of Required
Lenders, and such instructions shall be binding; provided, however, that
Administrative Agent shall not be required to take any action which, in
Administrative Agent’s discretion, exposes Administrative Agent to liability or
which is contrary to this Agreement or the Other Documents or Applicable Law
unless Administrative Agent is furnished with an indemnification satisfactory to
Administrative Agent (in its sole discretion) with respect thereto.
14.2    Nature of Duties. Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and the
Other Documents. None of Administrative Agent or any of its respective officers,
directors, employees or agents shall be (i) liable for any action taken or
omitted by them as such hereunder or in connection herewith, unless caused by
their gross (not mere) negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final non-appealable judgment), or (ii)
responsible in any manner for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement, or in any of the Other Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by
Administrative Agent under or in connection with, this Agreement or any of the
Other Documents or for the value, validity, effectiveness, genuineness, due
execution, enforceability or sufficiency of this Agreement, or any of the Other
Documents or for any failure of any Loan Party to perform its obligations
hereunder. Administrative Agent shall not be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any of the Other
Documents, or to inspect the properties, books or records of any Loan Party. The
duties of Administrative Agent as respects the Loan to Borrower shall be
mechanical and administrative in nature; Administrative Agent shall not have by
reason of this Agreement a fiduciary relationship in respect of any Lender; and
nothing in this Agreement, expressed or implied, is intended to or shall be so
construed as to impose upon Administrative Agent any obligations in respect of
this Agreement or the transactions described herein except as expressly set
forth herein.
14.3    Lack of Reliance on Administrative Agent. Independently and without
reliance upon Administrative Agent or any other Lender, each Lender has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of Borrower and each Guarantor in connection with the
making and the continuance of the Loans hereunder and the taking or not taking
of any action in connection herewith, and (ii) its own appraisal of the
creditworthiness of Borrower and each Guarantor. Administrative Agent shall not
have any duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before making of the Loan or at any time or
times thereafter except as shall be provided by Borrower pursuant to the terms
hereof. Administrative Agent shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any agreement, document, certificate or a statement delivered in connection with
or for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Other Document, or of the
financial condition of Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the Note, the Other Documents or the
financial condition or prospects of any Loan Party, or the existence of any
Event of Default or any Default.
14.4    Resignation of Agent; Successor Agent. Administrative Agent may resign
on thirty (30) days written notice to each Lender and Borrower and upon such
resignation, Required Lenders will promptly designate a successor Administrative
Agent reasonably satisfactory to Borrower (provided that no such approval by
Borrower shall be required (i) in any case where the successor Administrative
Agent is one of the Lenders or (ii) after the occurrence and during the
continuance of any Event of Default). Any such successor Administrative Agent
shall succeed to the rights, powers and duties of the resigning Administrative
Agent, and the term “Administrative Agent” shall mean such successor
Administrative Agent effective upon its appointment, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent. After Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article XIV, and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 16.5 hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was an Administrative Agent
under this Agreement.
14.5    Certain Rights of Administrative Agent. If Administrative Agent shall
request instructions from Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any Other Document,
Administrative Agent shall be entitled to refrain from such act or taking such
action unless and until Administrative Agent shall have received instructions
from Required Lenders; and Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, Lenders shall
not have any right of action whatsoever against Administrative Agent as a result
of its acting or refraining from acting hereunder in accordance with the
instructions of Required Lenders.
14.6    Reliance. Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, email, facsimile, telex, teletype or telecopier message,
cablegram, order or other document or telephone message believed by it to be
genuine and correct and to have been signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to this Agreement
and the Other Documents and its duties hereunder, upon advice of counsel
selected by it. Administrative Agent may employ agents and attorneys-in-fact and
shall not be liable for the default or misconduct of any such agents or
attorneys-in-fact selected by Administrative Agent with reasonable care.
14.7    Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder or under the Other Documents, unless Administrative Agent has received
written notice from a Lender or Borrower referring to this Agreement or the
Other Documents, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that Administrative Agent
receives such a notice, Administrative Agent shall give notice thereof to
Lenders. Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by Required Lenders;
provided, that, unless and until Administrative Agent shall have received such
directions, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as they shall deem advisable in the best interests of Lenders.
14.8    Indemnification. To the extent Administrative Agent or any of its
officers, directors, Affiliates, attorneys, employees and agents (collectively,
the “Agent Indemnified Parties”) is not reimbursed and indemnified by the Loan
Parties, each Lender will reimburse and indemnify such Agent Indemnified Party
in proportion to its respective portion of the outstanding Loans (or if
indemnification is sought after the date on which all Loans shall have been paid
in full, ratably in accordance with each Lenders’ respective portion of the
outstanding amount of the Loans immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation, the
reasonable fees and expenses of counsel to any such Agent Indemnified Party) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent Indemnified Party in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Agent Indemnified
Party’s gross (not mere) negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final non-appealable judgment).
14.9    Individual Capacity. To the extent Administrative Agent has an
obligation to lend under this Agreement, the Loan made by it shall have the same
rights and powers hereunder as any other Lender and as if it were not performing
the duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Administrative
Agent in its individual capacity as a Lender. Administrative Agent may engage in
business with any Loan Party as if it were not performing the duties specified
herein, and may accept fees and other consideration from any Loan Party for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.
14.10    Delivery of Documents. To the extent Administrative Agent receives
financial statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 from
any Loan Party pursuant to the terms of this Agreement which any Loan Party is
not obligated to deliver to each Lender and Administrative Agent, as applicable,
will promptly furnish such documents and information to Lenders.
14.11    Loan Parties’ Undertaking to Administrative Agent. Without prejudice to
their respective obligations to Lenders under the other provisions of this
Agreement, each Loan Party hereby undertakes with Administrative Agent to pay to
Administrative Agent from time to time on demand all amounts from time to time
due and payable by it for the account of Administrative Agent or Lenders or any
of them pursuant to this Agreement to the extent not already paid. Any payment
made pursuant to any such demand shall pro tanto satisfy the relevant Loan
Party’s obligations to make payments for the account of Lenders or the relevant
one or more of them pursuant to this Agreement.
14.12    No Reliance on Administrative Agent’s Customer Identification Program.
To the extent the Loans or this Agreement is, or becomes, syndicated in
cooperation with other Lenders, each Lender acknowledges and agrees that neither
such Lender, nor any of its Affiliates, participants or assignees, may rely on
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA PATRIOT Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any of the Loan Parties, their Affiliates or their agents, the Other Documents
or the transactions hereunder or contemplated hereby: (i) any identity
verification procedures, (ii) any recordkeeping, (iii) comparisons with
government lists, (iv) customer notices or (v) other procedures required under
the CIP Regulations or such Anti-Terrorism Laws.
14.13    Other Agreements. Each of the Lenders agrees that it shall not, without
the express consent of Administrative Agent, and that it shall, to the extent it
is lawfully entitled to do so, upon the request of Administrative Agent, set off
against the Obligations, any amounts owing by such Lender to any Loan Party or
any deposit accounts of any Loan Party now or hereafter maintained with such
Lender. Anything in this Agreement to the contrary notwithstanding, each of the
Lenders further agrees that it shall not, unless specifically requested to do so
by Administrative Agent, take any action to protect or enforce its rights
arising out of this Agreement or the Other Documents, it being the intent of
Lenders that any such action to protect or enforce rights under this Agreement
and the Other Documents shall be taken in concert and at the direction or with
the consent of Administrative Agent or Required Lenders.
14.14    Withholding Tax.
(a)    To the extent required by any applicable law, Administrative Agent may
withhold from any payment to Lender an amount equivalent to any applicable
withholding tax. If the forms or other documentation required hereunder are not
delivered to Administrative Agent, then Administrative Agent may withhold from
any payment to Lender not providing such forms or other documentation, a maximum
amount of the applicable withholding tax.
(b)    If any payment has been made to any Lender by Administrative Agent
without the applicable withholding tax being withheld from such payment and
Administrative Agent has paid over the applicable withholding tax to the
Internal Revenue Service or any other authority of the United States or any
other jurisdiction, or if the Internal Revenue Service or any authority of the
United States or other jurisdiction asserts a claim that Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify Administrative Agent of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as tax or otherwise, including penalties and
interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.
(c)    Nothing in this Section 14.14 is intended to limit or expand the
obligations of the Loan Parties under Section 3.11.
XV.
[RESERVED.]

XVI.
MISCELLANEOUS.

16.1    Governing Law. This Agreement and each Other Document (unless and except
to the extent expressly provided otherwise in any such Other Document), and all
matters relating hereto or thereto or arising herefrom or therefrom (whether
arising under contract law, tort law or otherwise) shall, in accordance with
Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New York.
Any judicial proceeding brought by or against any Loan Party with respect to any
of the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the State of New York,
United States of America, and, by execution and delivery of this Agreement, each
Loan Party accepts for itself and in connection with its properties, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each Loan Party hereby waives personal service of any and
all process upon it and consents that all such service of process may be made by
certified or registered mail (return receipt requested) directed to Borrower at
its address set forth in Section 16.6 and service so made shall be deemed
completed five (5) days after the same shall have been so deposited in the mails
of the United States of America, or, at Administrative Agent’s option, by
service upon Borrower which each Loan Party irrevocably appoints as such Loan
Party’s Administrative Agent for the purpose of accepting service within the
State of New York. Nothing herein shall affect the right to serve process in any
manner permitted by law or shall limit the right of Administrative Agent or any
Lender to bring proceedings against any Loan Party in the courts of any other
jurisdiction. Each Loan Party waives any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. Each Loan Party
waives the right to remove any judicial proceeding brought against such Loan
Party in any state court to any federal court. Any judicial proceeding by any
Loan Party against Administrative Agent or any Lender involving, directly or
indirectly, any matter or claim in any way arising out of, related to or
connected with this Agreement or any related agreement, shall be brought only in
a federal or state court located in the County of New York, State of New York.
16.2    Entire Understanding; Amendments and Waivers.
(a)    This Agreement and the documents executed concurrently herewith contain
the entire understanding between each Loan Party, Administrative Agent, and each
Lender and supersedes all prior agreements and understandings, if any, relating
to the subject matter hereof. Any promises, representations, warranties or
guarantees not herein contained and hereinafter made shall have no force and
effect unless in writing, signed by each Loan Party’s, Administrative Agent’s,
and each Lender’s respective officers. Neither this Agreement nor any portion or
provisions hereof may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged. Each Loan Party acknowledges that it has been advised by counsel in
connection with the execution of this Agreement and Other Documents and is not
relying upon oral representations or statements inconsistent with the terms and
provisions of this Agreement.
(b)    Required Lenders, Administrative Agent with the consent in writing of
Required Lenders, and the Loan Parties may, subject to the provisions of this
Section 16.2(b), from time to time enter into written amendments, waivers or
other supplemental agreements to this Agreement or the Other Documents executed
by the Loan Parties, for the purpose of adding or deleting any provisions or
otherwise changing, varying or waiving in any manner the rights of Lenders,
Administrative Agent, or the Loan Parties thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall:
(iii)    [Reserved.]
(iv)    amend the definition of “Maturity Date” or the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of the Loan), or any fee payable to any Lender, or reduce the
principal amount of or the rate of interest borne by any Loan or reduce any fee
payable to any Lender, without the consent of each Lender directly affected
thereby (except that Required Lenders may elect to waive or rescind any
imposition of the Default Rate under Section 3.1 (unless imposed by
Administrative Agent));
(v)    increase or extend the Commitment or Loan of any Lender without the
consent of each Lender directly affected thereby;
(vi)    alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b) without the consent of all Lenders;
(vii)    alter, amend or modify the provisions of Sections 2.6(b), 11.5 or 16.5
without the consent of all Lenders;
(viii)    release any ABL First Lien Collateral with respect to the Obligations
during any calendar year (other than in accordance with the provisions of this
Agreement and the Other Documents) having an aggregate value in excess of
$5,000,000 without the consent of all Lenders;
(ix)    change the rights and duties of Administrative Agent without the consent
of all Lenders;
(x)    [Reserved.];
(xi)    [Reserved.];
(xii)    [Reserved.]; or
(xiii)    release any Guarantor or Borrower (other than in accordance with the
provisions of this Agreement or any Other Document) without the consent of all
Lenders.
(c)    Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon the Loan Parties, Lenders, Administrative Agent and all
future holders of the Obligations. In the case of any waiver, the Loan Parties,
Administrative Agent, and Lenders shall be restored to their former positions
and rights, and any Event of Default waived shall be deemed to be cured and not
continuing, but no waiver of a specific Event of Default shall extend to any
subsequent Event of Default (whether or not the subsequent Event of Default is
the same as the Event of Default which was waived), or impair any right
consequent thereon.
(d)    In the event that Administrative Agent requests the consent of a Lender
pursuant to this Section 16.2 and such consent is denied, then Administrative
Agent may, at its option, require such Lender to assign its interest in the
Loans to Administrative Agent or to another Lender or to any other Person
designated by Administrative Agent in consultation with Borrower (the
“Designated Lender”), for a price equal to (i) the then outstanding principal
amount thereof plus (ii) accrued and unpaid interest and fees due such Lender,
which interest and fees shall be paid when collected from the Loan Parties. In
the event Administrative Agent elects to require any Lender to assign its
interest to Administrative Agent or to the Designated Lender, Administrative
Agent will so notify such Lender in writing within forty five (45) days
following such Lender’s denial, and such Lender will assign its interest to
Administrative Agent or the Designated Lender no later than five (5) days
following receipt of such notice pursuant to a Loan Transfer Supplement executed
by such Lender, Administrative Agent or the Designated Lender, as appropriate,
and Administrative Agent.
(e)    [Reserved.]
16.3    Successors and Assigns; Participations.
(c)    This Agreement shall be binding upon and inure to the benefit of each
Loan Party, Administrative Agent, each Lender, all future holders of the
Obligations and their respective successors and assigns, except that no Loan
Party may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of Administrative Agent and each
Lender.
(d)    Each Loan Party acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Loans to other Persons (each such transferee or
purchaser of a participating interest, a “Participant”) ; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Loan Parties, Administrative Agent and
the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver described in Sections 16.2(b)(ii) or 16.2(b)(vi)) that affects such
Participant. Each Loan Party agrees that each Participant shall be entitled to
the benefits of Sections 3.7, 3.9 and 3.11 (subject to the requirements and
limitations therein, including the requirements under Section 3.11(e) (it being
understood that the documentation required under Section 3.11(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 16.3(c);
provided that such Participant (A) agrees to be subject to the provisions of
Section 3.12 as if it were an assignee under Section 16.3(c); and (B) shall not
be entitled to receive any greater payment under Sections 3.7, 3.9 or 3.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
Borrower’s request and expense, to use reasonable efforts to cooperate with
Borrower to effectuate the provisions of Section 3.12 with respect to any
Participant. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement and the Other Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under this Agreement and any Other
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Any Lender, with the consent of Administrative Agent and Borrower
(provided, that (i) no such consent by Borrower shall be required if an Event of
Default has occurred and is continuing or such assignment is to a Lender or an
Affiliate of a Lender and (ii) the consent of Borrower shall not be unreasonably
withheld, delayed or conditioned), may sell, assign or transfer all or any part
of its rights and obligations under or relating to Loans under this Agreement
and the Other Documents to one or more additional Persons and one or more
additional Persons may commit to make Loans hereunder (each a “Purchasing
Lender”), in minimum amounts of not less than $5,000,000, pursuant to a Loan
Transfer Supplement, executed by a Purchasing Lender, the transferor Lender,
Borrower (provided that no Event of Default has occurred and is continuing) and
Administrative Agent and delivered to Administrative Agent for recording;
provided, however, that each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loans under this Agreement in which
such Lender has an interest. Upon such execution, delivery, acceptance and
recording, from and after the transfer effective date determined pursuant to
such Loan Transfer Supplement, (i) Purchasing Lender thereunder shall be a party
hereto and, to the extent provided in such Loan Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Applicable Percentage as
set forth therein, and (ii) the transferor Lender thereunder shall, to the
extent provided in such Loan Transfer Supplement, be released from its
obligations under this Agreement, the Loan Transfer Supplement creating a
novation for that purpose. Such Loan Transfer Supplement shall be deemed to
amend this Agreement to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing Lender and the resulting adjustment of the
Applicable Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Each Loan Party shall execute and
deliver such further documents and do such further acts and things in order to
effectuate the foregoing.
(f)    Any Lender, with the consent of Administrative Agent which shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
the Loans under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Loan Transfer Supplement modified as appropriate to reflect the
interest being assigned (“Modified Loan Transfer Supplement”), executed by any
intermediate purchaser, the Purchasing CLO, the transferor Lender, and
Administrative Agent as appropriate and delivered to Administrative Agent for
recording. Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Loan Transfer Supplement,
(i) Purchasing CLO thereunder shall be a party hereto and, to the extent
provided in such Modified Loan Transfer Supplement, have the rights and
obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Loan Transfer Supplement, be
released from its obligations under this Agreement, the Modified Loan Transfer
Supplement creating a novation for that purpose. Such Modified Loan Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Each Loan
Party hereby consents to the addition of such Purchasing CLO. Each Loan Party
shall execute and deliver such further documents and do such further acts and
things in order to effectuate the foregoing.
(g)    Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at its address a copy of each Loan Transfer Supplement
and Modified Loan Transfer Supplement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of each Lender and
the outstanding principal, accrued and unpaid interest and other fees due
hereunder. The entries in the Register shall be conclusive, in the absence of
manifest error, and each Loan Party, Administrative Agent and Lenders may treat
each Person whose name is recorded in the Register as the owner of the Loan
recorded therein for the purposes of this Agreement. The Register shall be
available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice. Administrative Agent shall
receive a fee in the amount of $3,500 payable by the applicable Purchasing
Lender and/or Purchasing CLO upon the effective date of each transfer or
assignment (other than to an intermediate purchaser) to such Purchasing Lender
and/or Purchasing CLO.
(h)    Each Loan Party authorizes each Lender to disclose to any Transferee and
any prospective Transferee any and all financial information in such Lender’s
possession concerning such Loan Party which has been delivered to such Lender by
or on behalf of such Loan Party pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Loan Party, provided that such
Transferee or prospective Transferee has agreed in writing to maintain the
confidentiality of such information substantially on the terms set forth in
Section 16.15 hereof.
(i)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
16.4    Application of Payments. Administrative Agent shall have the continuing
and exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations. To the extent that
Borrower makes a payment or Administrative Agent or any Lender receives any
payment or proceeds of the Collateral for any Loan Party’s benefit, which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, custodian
or any other party under any bankruptcy law, common law or equitable cause,
then, to such extent, the Obligations or part thereof intended to be satisfied
shall be revived and continue as if such payment or proceeds had not been
received by Administrative Agent or such Lender.
16.5    Indemnity. Each Loan Party shall defend, protect, indemnify, pay and
save harmless Administrative Agent, each Lender and each of their respective
officers, directors, Affiliates, attorneys, employees and agents (each an
“Indemnified Party”) for and from and against any and all claims, demands,
liabilities, obligations, losses, damages, penalties, fines, actions, judgments,
suits, costs, charges, expenses and disbursements of any kind or nature
whatsoever (including fees and disbursements of counsel (including allocated
costs of internal counsel)) (collectively, “Claims”) which may be imposed on,
incurred by, or asserted against any Indemnified Party in arising out of or in
any way relating to or as a consequence, direct or indirect, of: (i) this
Agreement, the Other Documents, the Loans and other Obligations and/or the
transactions contemplated hereby including the Transactions, (ii) any action or
failure to act or action taken only after delay or the satisfaction of any
conditions by any Indemnified Party in connection with and/or relating to the
negotiation, execution, delivery or administration of the Agreement and the
Other Documents, the credit facilities established hereunder and thereunder
and/or the transactions contemplated hereby including the Transactions, (iii)
any Loan Party’s failure to observe, perform or discharge any of its covenants,
obligations, agreements or duties under or breach of any of the representations
or warranties made in this Agreement and the Other Documents, (iv) the
enforcement of any of the rights and remedies of Administrative Agent or any
Lender under the Agreement and the Other Documents, (v) any threatened or actual
imposition of fines or penalties, or disgorgement of benefits, for violation of
any Anti-Terrorism Law by any Loan Party, any Affiliate or Subsidiary of
Borrower, or any Guarantor, and (vi) any claim, litigation, proceeding or
investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not Administrative Agent or any
Lender is a party thereto. Without limiting the generality of any of the
foregoing, each Loan Party shall defend, protect, indemnify, pay and save
harmless each Indemnified Party from any Claims which may be imposed on,
incurred by, or asserted against any Indemnified Party under any Environmental
Laws with respect to or in connection with the Real Property, the presence or
Release of any Hazardous Materials affecting the Real Property (whether or not
the same originates or emerges from the Real Property or any contiguous real
estate), including any Claims consisting of or relating to the imposition or
assertion of any Lien on any of the Real Property under any Environmental Laws
and any loss of value of the Real Property as a result of the foregoing except
to the extent such loss, liability, damage and expense is attributable to any
Release of Hazardous Materials resulting from actions on the part of
Administrative Agent or any Lender. The Loan Parties’ obligations under this
Section 16.5 shall arise upon the discovery of the presence of any Hazardous
Materials at the Real Property, whether or not any federal, state, or local
environmental agency has taken or threatened any action in connection with the
presence of any Hazardous Materials, in each such case except to the extent that
any of the foregoing arises out of the gross negligence or willful misconduct of
the Indemnified Party (as determined by a court of competent jurisdiction in a
final and non-appealable judgment). Without limiting the generality of the
foregoing, this indemnity shall extend to any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind or nature whatsoever (including fees and disbursements of counsel)
asserted against or incurred by any of the Indemnified Parties by any Person
under any Environmental Laws or similar laws by reason of any Loan Party’s or
any other Person’s failure to comply with laws applicable to Hazardous
Materials. This Section 16.5 shall not apply with respect to Taxes in respect of
payments for or on account of any Obligations under this Agreement or under any
Other Document (the indemnification of which is addressed in Section 3.11), but
shall nonetheless apply to any Taxes that represent losses, claims, damages,
etc., arising from any other claim under this Section 16.5.

-40-


NY 74948303v5

--------------------------------------------------------------------------------




16.6    Notice. Any notice or request hereunder may be given to Borrower or to
Administrative Agent or any Lender at their respective addresses set forth below
or at such other address as may hereafter be specified in a notice designated as
a notice of change of address under this Section. Any notice, request, demand,
direction or other communication (for purposes of this Section 16.6 only, a
“Notice”) to be given to or made upon any party hereto under any provision of
this Agreement shall be given or made in writing (which includes by means of
electronic transmission (i.e., “e-mail”) or facsimile transmission or by setting
forth such Notice on a website to which Borrower is directed (an “Internet
Posting”) if Notice of such Internet Posting (including the information
necessary to access such site) has previously been delivered to the applicable
parties hereto by another means set forth in this Section 16.6) in accordance
with this Section 16.6. Any such Notice must be delivered to the applicable
parties hereto at the addresses and numbers set forth under their respective
names on Section 16.6 hereof or in accordance with any subsequent unrevoked
Notice from any such party that is given in accordance with this Section 16.6.
Any Notice shall be effective:
(f)    In the case of hand-delivery, when delivered;
(g)    If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;
(h)    [Reserved.];
(i)    In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
(j)    In the case of electronic transmission, when actually received;
(k)    In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and
(l)    If given by any other means (including by overnight courier), when
actually received.
Any Lender giving a Notice to Borrower or any Loan Party shall concurrently send
a copy thereof to Administrative Agent, and Administrative Agent shall promptly
notify the other Lenders of its receipt of such Notice.


(A)
If to Administrative Agent, at:


-41-


NY 74948303v5

--------------------------------------------------------------------------------




 
 
 
Cortland Capital Market Services LLC
 
225 W. Washington Street, 21st Floor
 
Chicago, Illinois 60606
 
Attention:
Aslam Azeem and Legal Department
 
Email:
aslam.azeem@cortlandglobal.com and
legal@cortlandglobal.com
 
Facsimile:
(312) 376-0751
 
 
 
with a copy to:
 
 
 
Holland & Knight LLP
 
131 South Dearborn Street, 30th Floor
 
Chicago, IL 60603
 
Attention: Joshua Spencer, Esq.
Email: joshua.spencer@hklaw.com
 
Telephone: (312) 715-5709
 
Facsimile: (312) 578-6666


(B)


If to a Lender: as specified on the signature pages hereof


With a copy to:


Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Attention: Scott Welkis, Esq.
Email: swelkis@stroock.com
 
Telephone: (212) 806-5582
Facsimile: (212) 806-2582
 
 
 
 
(C)
If to Borrower:
 
 
 
3912 Brumbaugh Road
 
P.O. Box 77
 
New Enterprise, PA 16664
 
Attention: Mr. Paul I. Detwiler, III
Email:
 
Telephone: (814) 776-2211


-42-


NY 74948303v5

--------------------------------------------------------------------------------




 
Facsimile: (814) 766-4402
 
 
 
with a copy to:
 
 
 
Pepper Hamilton LLP
 
3000 Two Logan Square
 
18th & Arch Streets
 
Philadelphia, PA 19103
 
Attention: Cary S. Levinson, Esquire
Email: levinsonc@pepperlaw.com
 
Telephone: (215) 981-4091
 
Facsimile: (215) 981-4750



16.7    Survival. The obligations of the Loan Parties under Sections 2.2(f),
2.2(g), 2.2(h), 3.7, 3.8, 3.9, 3.11, 16.5 and 16.9 and the obligations of
Lenders under Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5, shall
survive termination of this Agreement and the Other Documents and payment in
full of the Obligations.
16.8    Severability. If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
16.9    Expenses. The Loan Parties shall pay (a) all reasonable, documented
out-of-pocket expenses incurred by Administrative Agent, Lenders and their
respective Affiliates (including the reasonable, documented fees, charges and
disbursements of counsel for Administrative Agent and Lenders) in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the Other Documents (including, without limitation, any expenses
incurred by Administrative Agent and Lenders in connection with any of the
post-closing matters set forth in Section 6.17) or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (b) all reasonable,
documented out-of-pocket expenses incurred by Administrative Agent or any Lender
(including the reasonable, documented fees, charges and disbursements of any
counsel for Administrative Agent or such Lender), in connection with the
enforcement or protection of its rights (i) in connection with this Agreement
and the Other Documents, including its rights under this Section, or (ii) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, and (c) all reasonable out-of-pocket
expenses of Administrative Agent’s regular employees and agents engaged
periodically to perform audits of any Loan Party’s or any Loan Party’s
Affiliate’s or Subsidiary’s books, records and business properties.
16.10    Injunctive Relief. Each Loan Party recognizes that, in the event any
Loan Party fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefor, Administrative Agent, if Administrative
Agent so requests, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving that actual damages are
not an adequate remedy.
16.11    Consequential Damages. Neither Administrative Agent nor any Lender, nor
any agent or attorney for any of them, shall be liable to Loan Party (or any
Affiliate of any such Person) for indirect, punitive, exemplary or consequential
damages arising from any breach of contract, tort or other wrong relating to the
establishment, administration or collection of the Obligations or as a result of
any transaction contemplated under this Agreement or any Other Document.
16.12    Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.
16.13    Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.
16.14    Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
16.15    Confidentiality; Sharing Information; Material Non-Public Information.
Administrative Agent, each Lender and each Transferee shall hold all non-public
information obtained by Administrative Agent, such Lender or such Transferee
pursuant to the requirements of this Agreement in accordance with Administrative
Agent’s, such Lender’s and such Transferee’s customary procedures for handling
confidential information of this nature; provided, however, Administrative
Agent, each Lender and each Transferee may disclose such confidential
information (a) to its examiners, Affiliates, outside auditors, counsel and
other professional advisors, (b) to Administrative Agent, any Lender or to any
prospective Transferees, and (c) as required or requested by any Governmental
Body or representative thereof or pursuant to legal process; provided, further
that (i) unless specifically prohibited by Applicable Law, Administrative Agent,
each Lender and each Transferee shall use its reasonable best efforts prior to
disclosure thereof, to notify the applicable Borrower of the applicable request
for disclosure of such non-public information (A) by a Governmental Body or
representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Administrative Agent, any Lender or any Transferee be obligated to return any
materials furnished by any Loan Party other than those documents and instruments
in possession of Administrative Agent or any Lender in order to perfect its Lien
on the Collateral once the Obligations have been paid in full and this Agreement
has been terminated. Each Loan Party acknowledges that from time to time
financial advisory, investment banking and other services may be offered or
provided to such Loan Party or one or more of its Affiliates (in connection with
this Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Loan Party hereby authorizes each Lender to
share any information delivered to such Lender by such Loan Party and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the other Obligations and the termination of this Agreement.
Notwithstanding any non-disclosure agreement or similar document executed by
Administrative Agent in favor of any Loan Party or any of any Loan Party’s
affiliates, the provisions of this Agreement shall supersede such agreements.
The Loan Parties hereby acknowledge that (1) Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (2) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Loan Parties or their securities) (each, a
“Public Lender”). The Loan Parties hereby agree that so long as any Loan Party
is the issuer of any outstanding debt or equity securities that are registered
or issued pursuant to a private offering or is actively contemplating issuing
any such securities they will use commercially reasonable efforts to identify
that portion of the Borrower Materials that may be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Loan Parties or their securities for purposes
of United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Lender”; and (z) Administrative Agent shall treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Lender.”
Without limitation of the foregoing:
(a)    Borrower agrees that if it or any of the Subsidiaries issues any publicly
traded securities at a future date, any of the Borrower Materials that were
posted to a portion of the Platform designated “Public Lender”, to the extent
then constituting material non-public information as of the date of such
issuance, will be publicly disclosed or set forth in the related prospectus or
other offering document for such issuance.
(b)    From and after the Closing Date, Borrower authorizes Administrative Agent
to post the financial statements delivered under Sections 9.7 and 9.8 to a
portion of the Platform designated “Public Lender”. Borrower further agrees to
clearly label such financial statements with a notice stating: “Confidential
Financial Statements to be Provided to Public-Side of IntraLinks” before
delivering them to Administrative Agent.
16.16    Publicity. Each Loan Party and each Lender hereby authorizes
Administrative Agent to make appropriate announcements of the financial
arrangement entered into among the Loan Parties, Administrative Agent and
Lenders, including announcements which are commonly known as tombstones, in such
publications and to such selected parties as Administrative Agent shall in its
sole and absolute discretion deem appropriate.
16.17    Certifications from Banks and Participants; USA PATRIOT Act.
(a)    Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA PATRIOT Act and the applicable regulations: (1) within ten (10) days
after the Closing Date, and (2) as such other times as are required under the
USA PATRIOT Act.
(b)    The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Lender
may from time to time request, and each Loan Party shall provide to Lender, such
Loan Party’s name, address, tax identification number and/or such other
identifying information as shall be necessary for Lender to comply with the USA
PATRIOT Act and any other Anti-Terrorism Law.
16.18    Anti-Terrorism Laws.
(a)    Each Loan Party represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
(b)    Each Loan Party covenants and agrees that (i) no Covered Entity will
become a Sanctioned Person, (ii) no Covered Entity, either in its own right or
through any third party, will (A) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (B) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Loan to fund
any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) the Loan Parties shall promptly notify
Administrative Agent in writing upon the occurrence of a Reportable Compliance
Event.
16.19    Release of Loan Parties and Collateral.
(a)    Subject to the ABL Intercreditor Agreement, in the event that all of the
Equity Interests of any Loan Party other than Borrower are transferred pursuant
to a disposition permitted pursuant to Section 7.1 and the other provisions of
this Agreement, or otherwise consented to by Required Lenders, to any Person
(other than the Loan Parties or any of their Subsidiaries) then effective upon
the closing of such transfer and the application of proceeds thereof in
conformity with the provisions of this Agreement and/or such consent, such Loan
Party shall be released from its obligations hereunder and under the Other
Documents and shall cease to be a Guarantor for all purposes.
(b)    Subject to the ABL Intercreditor Agreement, effective upon the closing of
a disposition of any Collateral permitted pursuant to Section 7.1 and the other
provisions of this Agreement, or otherwise consented to by Required Lenders
(including as a result of a disposition of the Equity Interests of a Loan Party
as provided above) to any Person (other than the Loan Parties or any of their
Subsidiaries) and the application of proceeds thereof in conformity with the
provisions of this Agreement and/or such consent, the security interest granted
under this Agreement and the Other Documents in the Collateral so disposed of
shall terminate and Collateral Agent shall deliver such releases as may be
appropriate, provided, however, the security interest granted under this
Agreement and the Other Documents in all remaining Collateral shall remain in
full force and effect.
16.20    Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to Collateral Agent pursuant
to this Agreement and the Other Documents and the exercise of any right or
remedy by Administrative Agent or Collateral Agent, as the case may be,
hereunder and thereunder are subject to the provisions of the Intercreditor
Agreements. In the event of any conflict between the terms of any Intercreditor
Agreement and this Agreement with respect to lien priority, priority of proceeds
of Collateral or other rights and remedies in connection with (a) the Collateral
(as defined in the Noteholder Intercreditor Agreement), the terms of the
Noteholder Intercreditor Agreement shall govern, and (b) the Collateral (as
defined in the ABL Intercreditor Agreement), the terms of the ABL Intercreditor
Agreement shall govern.
[Signature pages follow]


Each of the parties has signed this Agreement as of the day and year first above
written.


 
 
BORROWER:




 
 
NEW ENTERPRISE STONE & LIME CO., INC., as Borrower
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
President
 
 
 
 
 
 
 
 
GUARANTORS:




 
 
ASTI TRANSPORTATION SYSTEMS, INC., as Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
EII TRANSPORT INC., as Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
GATEWAY TRADE CENTER INC., as Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
Vice President






 
 
PRECISION SOLAR CONTOLS INC., as Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
PROTECTION SERVICES INC., as Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
SCI PRODUCTS INC., as Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
WORK AREA PROTECTION CORP., as Guarantor
 
 
 
 
 
 
 
 
By:
/s/ Paul I. Detwiler, III
 
 
Name:
Paul I. Detwiler, III
 
 
Title:
Vice President
 
 
 
 
 
















CORTLAND CAPITAL MARKET
 
 
SERVICES LLC, as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Emily Ergang Pappas
 
 
Name:
Emily Ergang Pappas
 
 
Title:
Associate Counsel
 
 
 
 
 
 
 
 
225 W. Washington Street, 21st Floor
 
 
Chicago, Illinois 60606
 
 
 
 
 







 
 
CORPORATE CAPITAL TRUST, INC., as a Lender
 
 
 
 
 




 
 
By:
/s/ Michael McFerran
 
 
Name:
Michael McFerran
 
 
Title:
Authorized Signatory
 
 
 
 
 


c/o KKR Asset Management LLC
555 California Street, 50th Floor
San Francisco, CA 94104
 
 
 
 
 
 
 
 
 
 
 
KKR-VRS CREDIT PARTNERS L.P., as a
 
 
Lender
 
 
 
 
 




 
 
By:
/s/ Michael McFerran
 
 
Name:
Michael McFerran
 
 
Title:
Authorized Signatory
 
 
 




 
 
c/o KKR Asset Management LLC
555 California Street, 50th Floor
San Francisco, CA 94104
 
 
 
 
 
 
 
 
 
 
 
LINCOLN INVESTMENT SOLUTIONS, INC., as a Lender
 
 
 
 
 




 
 
By:
/s/ Michael McFerran
 
 
Name:
Michael McFerran
 
 
Title:
Authorized Signatory
 
 




 
 
 
c/o KKR Asset Management LLC
555 California Street, 50th Floor
San Francisco, CA 94104




-43-


NY 74948303v5